--------------------------------------------------------------------------------

EXHIBIT 10.29
 
SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED
CONTINUING AGREEMENT FOR LETTERS OF CREDIT


THIS SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED CONTINUING AGREEMENT
FOR LETTERS OF CREDIT (this “Amendment”) is entered into as of June 28, 2013,
between CAMERON INTERNATIONAL CORPORATION, a Delaware corporation (“Cameron”)
and CITIBANK, N.A., as letter of credit issuer (the “Letter of Credit Issuer”).


Preliminary Statements


WHEREAS, Cameron, certain subsidiaries of Cameron party thereto, as Subsidiary
Applicants, and the Letter of Credit Issuer are parties to that certain Amended
and Restated Continuing Agreement for Letters of Credit dated as of February 2,
2012, as amended by First Amendment to Amended and Restated Continuing Agreement
for Letters of Credit dated as of July 2, 2012 (as same may be further amended,
restated, increased and extended, the “L/C Agreement”; capitalized terms used
herein that are not defined herein and are defined in the L/C Agreement are used
herein as defined in the L/C Agreement); and


WHEREAS, Cameron has requested that the Letter of Credit Issuer modify the L/C
Agreement and change certain terms thereof, and the Letter of Credit Issuer has
agreed to do so subject to the terms and conditions of this Amendment; and


WHEREAS, pursuant to the Master Formation Agreement, dated as of November 14,
2012, by and among Cameron, Schlumberger Limited, Schlumberger Technology
Corporation and Schlumberger B.V. (the “Master Formation Agreement”), the
parties have agreed to, among other things, consummate certain transactions and
perform certain undertakings as described in the Master Formation Agreement
(such transactions and undertakings, collectively, the “JV Transactions”);


WHEREAS, in connection with the foregoing, Cameron and the Letter of Credit
Issuer wish to execute this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Cameron and the Letter of Credit Issuer hereby agree as
follows:


Section 1.                Amendments to L/C Agreement. The L/C Agreement and
related exhibits and schedules are hereby amended and restated in their entirety
as set forth in Annex A attached hereto and made a part hereof.


Section 2.                 Consent. The Letter of Credit Issuer hereby consents
to the consummation and performance of the JV Transactions as set forth in the
Master Formation Agreement (as in effect on the Amendment Closing Date (as
defined below)) to the extent consummated or undertaken prior to or on the
initial closing of the JV Transactions.
1

--------------------------------------------------------------------------------

Section 3.                 Representations True; No Default. Cameron represents
and warrants that:
 
(a)            this Amendment has been duly authorized, executed and delivered
on its behalf, and the L/C Agreement, as amended by this Amendment, and the
other Credit Documents to which it is a party, constitute the legal, valid and
binding obligations of Cameron, enforceable against Cameron in accordance with
their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity;


(b)            the representations and warranties of Cameron contained in
Section 4.01  of the L/C Agreement and the other Credit Documents are true and
correct in all material respects on and as of the date hereof (other than those
representations and warranties that (i) are subject to a materiality qualifier,
which shall be true and correct in all respects, or (ii) expressly relate to a
specific earlier date which shall be true and correct in all material respects
as of such earlier date) as though made on and as of the date hereof; and


(c)            after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.


Section 4.                Effectiveness. This Amendment shall become effective
as of 12:01 a.m. Eastern Standard Time on the date (the “Amendment Closing
Date”) upon the satisfaction of the following conditions precedent:


(a)            the Letter of Credit Issuer shall have notified Cameron that the
Letter of Credit Issuer (or its counsel) has received multiple original
counterparts from each party hereto, as requested by the Letter of Credit
Issuer, of this Amendment duly and validly executed and delivered by duly
authorized officers of each such party;


(b)            the Letter of Credit Issuer shall have received summary financial
statements reasonably acceptable to the Letter of Credit Issuer including a pro
forma balance sheet as of March 31, 2013 and a pro forma income statement for
the period ending on such date, giving pro forma effect to the JV Transactions;


(c)            the Letter of Credit Issuer shall have received a Compliance
Certificate demonstrating pro forma compliance with Section 5.22 of the L/C
Agreement as of March 31, 2013 giving pro forma effect to the JV Transactions;


(d)            the Letter of Credit Issuer (or its counsel) shall have received
such additional documentation including but not limited to officer’s
certificates, resolutions, good standing certificates and incumbency
certificates each in form and substance reasonably acceptable to the Letter of
Credit Issuer and, where applicable, duly executed and delivered by a duly
authorized officer of each Credit Party; and


(e)            the representations and warranties of Cameron contained in
Section 4.01  of the L/C Agreement and the other Credit Documents shall be true
and correct in all material respects on and as of the date hereof (other than
those representations and warranties that (i) are subject to a materiality
qualifier, which shall be true and correct in all respects, or (ii) expressly
relate to a specific earlier date which shall be true and correct in all
material respects as of such earlier date) as though made on and as of the date
hereof.
2

--------------------------------------------------------------------------------

Section 5.                 Miscellaneous Provisions.


(a)            From and after the execution and delivery of this Amendment, the
L/C Agreement shall be deemed to be amended and modified as herein provided, and
except as so amended and modified the L/C Agreement shall continue in full force
and effect.


(b)            The L/C Agreement and this Amendment shall be read and construed
as one and the same instrument.


(c)            Any reference in any of the Credit Documents to the L/C Agreement
shall be a reference to the L/C Agreement as amended by this Amendment.


(d)            This Amendment is a Credit Document for purposes of the
provisions of the other Credit Documents. Without limiting the foregoing, any
breach of the representations, warranties, and covenants under this Amendment
may be a Default or an Event of Default under the Credit Documents.


(e)            This Amendment shall be construed in accordance with and governed
by the laws of the State of New York without regard to its conflicts of law
rules (other than Section 5-1401 of the New York General Obligations Law).


(f)            This Amendment may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


(g)            The headings herein shall be accorded no significance in
interpreting this Amendment.


Section 6.                 Binding Effect. This Amendment shall be binding upon
and inure to the
benefit of the Applicants and the Letter of Credit Issuer and their respective
successors and assigns, except that the Applicants shall not have the right to
assign their rights hereunder or any interest herein.


[Signature Pages Follow.]
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first set forth above,
to be effective as of the Amendment Closing Date.


 
CAMERON INTERNATIONAL CORPORATION
 
 
 
 
 
 
By:
[image.jpg]
 
  Name:   Title:

 
 
CITIBANK, N.A.
 
 
 
 
 
 
By:
 
 
  Name:   Title:

 
Signature Page to Second Amendment and Consent to Amended and Restated
Continuing Agreement for Letters of Credit

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first set forth above,
to be effective as of the Amendment Closing Date.
 
 
CAMERON INTERNATIONAL CORPORATION
 
 
 
 
 
 
By:
 
 
  Name:   Title:

 
 
CITIBANK, N.A.
 
 
 
 
 
 
By:
 
 
  Name:   Title:

--------------------------------------------------------------------------------

Annex A

--------------------------------------------------------------------------------

 
U.S. $170,000,000
 
AMENDED AND RESTATED CONTINUING AGREEMENT
FOR LETTERS OF CREDIT
DATED AS OF
FEBRUARY 2, 2012
AMONG


CAMERON INTERNATIONAL CORPORATION
AND CERTAIN SCHEDULED SUBSIDIARIES


AS APPLICANTS

AND
 
CITIBANK, N.A.
 
AS LETTER OF CREDIT ISSUER
 
AS AMENDED AND RESTATED

AS OF JUNE 28, 2013
PURSUANT TO SECOND AMENDMENT AND CONSENT TO AMENDED AND
RESTATED CONTINUING AGREEMENT FOR LETTERS OF CREDIT

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
Page
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
Section 1.01.
Certain Defined Terms
1
Section 1.02.
Computation of Time Periods
17
Section 1.03.
Accounting Terms
18
Section 1.04.
Miscellaneous
18
 
 
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LETTERS OF CREDIT
 
 
 
 
Section 2.01.
Letters of Credit
18
Section 2.02.
Fees
21
Section 2.03.
Administration; Reimbursement; Demand Loans
22
Section 2.04.
Default Interest
23
Section 2.05.
Yield Protection
23
Section 2.06.
Capital Adequacy
24
Section 2.07.
Illegality
24
Section 2.08.
Payments and Computations
25
Section 2.09.
Taxes
25
Section 2.10.
Reduction or Termination of the Commitment; Effect of Termination
26
Section 2.11.
Transfers; Assignments of Proceeds
26
Section 2.12.
Modifications of a Letter Credit
27
Section 2.13.
Collateral
27
 
 
 
ARTICLE III
 
CONDITIONS
 
 
 
 
Section 3.01.
Initial Conditions Precedent
30
Section 3.02.
Additional Conditions Precedent to Each Letter of Credit
32
 
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 4.01.
Representations and Warranties
33
 
 
 
ARTICLE V
 
COVENANTS
 
 
 
 
Section 5.01.
Reporting
37
Section 5.02.
Use of Proceeds
40
Section 5.03.
Notice of Default
40
Section 5.04.
Conduct of Business
40
Section 5.05.
Taxes
40
Section 5.06.
Insurance
40
Section 5.07.
Compliance with Laws
41
Section 5.08.
Maintenance of Properties
41
Section 5.09.
Inspection
41
Section 5.10.
JPMorgan Credit Agreement
41
Section 5.11.
Further Assurances
41
Section 5.12.
[Reserved]
42

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
Page
 
 
 
Section 5.13.
Indebtedness
42
Section 5.14.
Merger
42
Section 5.15.
Sale of Assets
43
Section 5.16.
[Reserved]
43
Section 5.17.
Liens
43
Section 5.18.
Affiliates
44
Section 5.19.
Environmental Matters
44
Section 5.20.
Restrictions on Restricted Subsidiary Payments
44
Section 5.21.
ERISA Compliance
45
Section 5.22.
Total Debt to Total Capitalization Ratio
45
Section 5.23.
Removal of Collateral
45
 
 
 
ARTICLE VI
 
COLLATERAL ACCOUNTS
 
 
 
 
Section 6.01.
Generally
45
Section 6.02.
Control over Accounts
45
Section 6.03.
Changes to Collateral Accounts
45
Section 6.04.
Fees and Expenses Related to Collateral Accounts
46
 
 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
 
 
 
Section 7.01.
Events of Default
46
Section 7.02.
Remedies
49
Section 7.03.
Application of Amounts Received Following the Occurrence of an Event of Default
49
 
 
 
 
 
 
ARTICLE VIII
 
MISCELLANEOUS
 
 
 
 
Section 8.01.
Amendments, Etc
50
Section 8.02.
Notices, Etc
51
Section 8.03.
No Waiver; Remedies
54
Section 8.04.
Costs, Expenses; Indemnity; Limitation of Liability
54
Section 8.05.
Right of Set-Off
56
Section 8.06.
Assignments
56
Section 8.07.
Governing Law; Entire Agreement
57
Section 8.08.
Interest
57
Section 8.09.
Confidentiality
57
Section 8.10.
Execution in Counterparts
58
Section 8.11.
Domicile of Loans
58
Section 8.12.
Binding Effect
58
Section 8.13.
WAIVER OF JURY TRIAL
59
Section 8.14.
Severability
59
Section 8.15.
FORUM SELECTION AND CONSENT TO JURISDICTION
59
Section 8.16.
DAMAGES
60
Section 8.17.
Appointment of Process Agent
60
Section 8.18.
Patriot Act Notice
60

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
Page
 
 
 
Section 8.19.
Survival of Agreements, Representations and Warranties, Etc
61
Section 8.20.
Judgment Currency
61
Section 8.21.
Currency Conversion
61
Section 8.22.
Exchange Rates
62
Section 8.23.
Additional Subsidiary Applicants
62
Section 8.24.
Amendment and Restatement
64
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 1.01(a)
Existing Letters of Credit
 
Schedule 1.01(b)
Exiting Letters of Credit
 
Schedule 1.01(c)
Pricing Schedule
 
Schedule 4.01(h)(i)
Subsidiaries
 
Schedule 4.01(h)(ii)
Subsidiary Applicants
 
Schedule 4.01(v)
Collateral Accounts
 
Schedule 5.17
Liens
 
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A
Form of Collateral Provider Guaranty
 
Exhibit B
Form of Compliance Certificate
 
Exhibit C
Form of Joinder Agreement
 
Exhibit D
Form of Request to Withdraw Collateral
 
Exhibit E
Form of Security Agreement
 
Exhibit F
Form of Subsidiary Guaranty
 
Exhibit G
Form of Notice of Letter of Credit
 
Exhibit H
Form of Collateral Certificate
 



iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED CONTINUING
AGREEMENT FOR LETTERS OF CREDIT
 
THIS AMENDED AND RESTATED CONTINUING AGREEMENT FOR LETTERS OF CREDIT is entered
into as of February 2, 2012, as amended and restated as of June 28, 2013, among
CAMERON INTERNATIONAL CORPORATION, a Delaware corporation (“Cameron”), certain
subsidiaries of Cameron, as Subsidiary Applicants, and CITIBANK, N.A., as letter
of credit issuer.


WITNESSETH:


WHEREAS, Cameron is party to that certain Continuing Agreement for Letters of
Credit dated as of October 15, 2010 (the “Existing Agreement”) among Cameron,
certain subsidiaries of Cameron that are parties thereto, and Citibank, N.A., as
letter of credit issuer;


WHEREAS, Cameron and the Letter of Credit Issuer desire to amend and restate
(but not extinguish) the Existing Agreement to create an option to secure
letters of credit under the revolving letter of credit facility established
under the Existing Agreement in the aggregate principal amount of U.S.
$250,000,000 (as such amount may decrease in accordance with the terms hereof),
pursuant to which one or more standby letters of credit may be issued for the
account of Cameron and its Subsidiary Applicants; and


WHEREAS, the Letter of Credit Issuer is willing to enter into such amendment and
restatement of the Existing Agreement and to issue such letters of credit and to
make such revolving letter of credit facility available to Cameron and the
Subsidiary Applicants on the terms and subject to the conditions and
requirements hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto (a) agree that the Existing Agreement is
amended and restated (but not substituted or extinguished) in its entirety by
this Agreement and (b) further agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the terms defined):


“Acceptable Security Interest” in any property means a Lien on such property
which (a) exists in favor of the Letter of Credit Issuer, (b) is superior to all
Liens or rights of any other Person in the property encumbered thereby, other
than Liens permitted under Section 5.17(a)-(c), (c) secures the Obligations, and
(d) is perfected and enforceable.


“Account Control Agreement” means, with respect to each Collateral Account, an
agreement, in form and substance reasonably satisfactory to the Letter of Credit
Issuer, among the Letter of Credit Issuer, the applicable Account Institution at
which such Collateral Account is maintained, and the Collateral Provider which
is the customer of such Account Institution, providing for control over such
account to vest in the Letter of Credit Issuer.

--------------------------------------------------------------------------------

“Account Institution” means each of (a) the Letter of Credit Issuer (or an
Affiliate thereof) and (b) each such other depository bank, securities
intermediary, or other institution designated by Cameron and approved by the
Letter of Credit Issuer in accordance with Section 6.03, which maintains and
administers a Collateral Account.


“Additional Collateral Event” has the meaning specified in Section 2.13(f).


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “controls” (including the
terms “controlled by” or “under common control with”) includes the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of Equity
Interests, by contract or otherwise.


“Agreement” means this Amended and Restated Continuing Agreement for Letters of
Credit, as amended, supplemented or modified from time to time.


“Agreement Currency” has the meaning specified in Section 8.20.


“Alternative Base Rate” means, for any day, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the highest of:


(a)            the fluctuating commercial loan rate announced by the Letter of
Credit Issuer from time to time at its New York, NY office (or other
corresponding office, in the case of any successor Letter of Credit Issuer) as
its prime rate or base rate for U.S. Dollar loans in the United States of
America in effect on such day (which base rate may not be the lowest rate
charged by the Letter of Credit Issuer on loans to any of its customers); and


(b)            the sum of (i) the rate per annum (rounded upwards, if necessary,
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the next business day, provided that (A) if such day
is not a business day, the rate on such transactions on the immediately
preceding business day as so published on the next business day shall apply, and
(B) if no such rate is published on such next business day, the rate for such
day shall be the average of the offered rates quoted to the Letter of Credit
Issuer on such day for such transactions by three (3) federal funds brokers of
recognized standing as selected by the Letter of Credit Issuer, plus (i) a
percentage per annum equal to one-half of one percent (1/2%).


Any change in the Alternative Base Rate due to a change in the prime rate or
federal funds rate specified in clauses (a) or (b) above, shall be effective on
the effective date of such change in the prime rate, federal funds rate, as
applicable.
-2-

--------------------------------------------------------------------------------

“Applicant” means Cameron and each Subsidiary Applicant, as applicable, provided
that if a Subsidiary Applicant is an Applicant, Cameron shall be a co-Applicant,
and in that case, “Applicant” means such Subsidiary Applicant together with
Cameron.


“Approved Currency” means Dollars, Euros, and Sterling, and any other currency
mutually agreed between Cameron and the Letter of Credit Issuer.


“Bank Guaranty” means a guaranty executed by the Letter of Credit Issuer with
respect to obligations of an Applicant and provided pursuant to this Agreement.


“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.


“Bolero System” means Bolero’s business processes and methods, together with the
digital information system, which are provided for communicating messages, the
documents and facilitating business transactions, as well as, the rules
governing their use.


“Business Day” means any day of the year except (a) Saturday and Sunday, (b) any
day on which the Letter of Credit Issuer is required or authorized to close in
New York City, New York or Houston, Texas, or (c) if the applicable Business Day
relates to the issuance or Modification of, or a draw under, or a payment in
respect of obligations related to (i) a Letter of Credit denominated in
Sterling, any day on which the Letter of Credit Issuer is required or authorized
to close in London, England, or (ii) a Letter of Credit denominated in Euros,
any day that is not a TARGET Day or (iii) a Letter of Credit denominated in any
other Approved Currency besides Dollars, Euros or Sterling, any day on which the
Letter of Credit Issuer is authorized or required by law to remain closed in the
relevant jurisdiction and any other day that the Letter of Credit Issuer
determines in its reasonable discretion shall be unavailable for purposes of
transactions in or the settlement of payments in such other Approved Currency.


“Calculation Date” means (a) with respect to any Letter of Credit, each of the
following: (i)    each date of issuance of any Letter of Credit denominated in
any currency other than Dollars, (ii)    each date of a Modification of any
Letter of Credit denominated in any currency other than Dollars, and (iii) each
Letter of Credit Payment Date of any Letter of Credit denominated in any
currency other than Dollars, (b) the last Business Day of each calendar quarter,
and (c) such additional dates as the Letter of Credit Issuer shall reasonably
require.
 
“Cameron Lux V” means Cameron Lux V SARL, a limited liability company duly
organized and existing under the laws of the Grand Duchy of Luxembourg.


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and all rules and regulations and
requirements thereunder in each case as now or hereafter in effect.


“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d 3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of voting stock of Cameron.
-3-

--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Letter of Credit Issuer (or, for
purposes of Section 2.06, by the Letter of Credit Issuer’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“CitiDirect Documents” means those documents, certificates and instruments
reasonably required by the Letter of Credit Issuer to be executed by each
Applicant for the implementation of the CitiDirect Electronic Platform.


“CitiDirect Electronic Platform” means Citibank, N.A.’s standard internet-based
electronic banking platform for communicating transactional information and
instructions between the Letter of Credit Issuer and the Applicants.


“Code” means the Internal Revenue Code of 1986 as amended from time to time, or
any successor Federal tax code, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.


“Collateral” means Permitted Collateral held in a Collateral Account and subject
to an Acceptable Security Interest.


“Collateral Account” means each blocked deposit account or blocked securities
account listed on Schedule 4.01(v) on the Effective Date, or established or
designated in accordance with Section 6.03 after the Effective Date, established
and maintained at the office of an Account Institution as collateral security
for the Letter of Credit Liabilities and subject to an Acceptable Security
Interest and an Account Control Agreement. With respect to any such deposit
account or securities account, the term “Collateral Account” shall be deemed to
include all subaccounts and investment or fund vehicles relating to such account
and any successor accounts, to the extent subject to an Acceptable Security
Interest and an Account Control Agreement.
 
“Collateral Certificate” has the meaning specified in Section 5.01(c).


“Collateral Provider” means each of Cameron and, if it has pledged Collateral,
Cameron Lux V; provided that each Collateral Provider other than Cameron must
guarantee the Obligations pursuant to a Collateral Provider Guaranty.


“Collateral Provider Guarantor” means each Collateral Provider that has executed
a Collateral Provider Guaranty.
-4-

--------------------------------------------------------------------------------

“Collateral Provider Guaranty” means each guaranty of the Obligations executed
by a Collateral Provider in substantially the form of Exhibit A, together with
any supplements or joinders thereto; provided that such Collateral Provider
Guaranty shall provide for recourse only to the Collateral pledged by such
Collateral Provider.


“Collateral Value” means, as of any date of determination, the aggregate value
of the Collateral held in the Collateral Accounts on such day, (a) as set forth
in the Collateral Certificate most recently delivered pursuant to Section 5.01
or (b) if the date of determination is later than the date of the most recent
Collateral Certificate, as determined by the Letter of Credit Issuer by
accessing information regarding the Collateral Accounts obtained directly
through the relevant Account Institutions.


“Commitment” means the Letter of Credit Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.01, in the amount set forth on the Letter of Credit
Issuer’s signature page to this Agreement, or in the amount set forth in the
assignment pursuant to which the Letter of Credit Issuer assumed its Commitment,
as applicable, as such obligations may be reduced from time to time as expressly
provided pursuant to this Agreement; provided that the aggregate Commitment
shall not exceed $170,000,000 at any time.


“Commitment Fee” has the meaning specified in Section 2.02(a).


“Commitment Fee Rate” means, with respect to Letters of Credit of any Type, at
any time, the percentage rate per annum set forth as the “Commitment Fee”
applicable at such time as set out in the Pricing Schedule in the attached
Schedule 1.01(c).


“Commitment Termination Date” means the earliest of (i) the Maturity Date and
(ii) the date on which the Commitment is terminated in full or reduced to zero
pursuant to Section 2.10 or Section 7.02.


“Complete Collateral Compliance” as of any date means that as of such date the
Collateral Value is equal to or greater than the Required Collateral Amount.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.


“Consolidated” refers to the consolidation of the accounts of Cameron and its
Subsidiaries in accordance with GAAP.


“Consolidated EBITDA” means (a) Consolidated Net Income for any applicable
period plus, to the extent deducted from revenues in determining Consolidated
Net Income (i) Consolidated Interest Expense for such period, (ii) expenses for
income and franchise taxes paid or accrued during such period, (iii)
depreciation and amortization for such period, (iv) non­recurring, non-cash
charges for such period, and (iv) extraordinary losses incurred during such
period other than in the ordinary course of business minus, to the extent
included in Consolidated Net Income, extraordinary gains realized in such period
other than in the ordinary course of business, all calculated for Cameron and
its Restricted Subsidiaries on a consolidated basis, and (b) includes, on a pro
forma basis, Consolidated EBITDA of any Person acquired in accordance with
Section 5.14 for the four fiscal quarters most recently ended prior to the date
of such acquisition.
-5-

--------------------------------------------------------------------------------

“Consolidated Indebtedness” means at any time the Indebtedness of Cameron and
its Restricted Subsidiaries calculated on a Consolidated basis as of such time.


“Consolidated Interest Expense” means, with reference to any period, the
interest expense of Cameron and its Restricted Subsidiaries calculated on a
consolidated basis for such period as determined in accordance with GAAP.


“Consolidated Net Income” means, for any period, the net income (or loss) of
Cameron and its Restricted Subsidiaries calculated on a consolidated basis for
such period in accordance with GAAP.


“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of Cameron and its Subsidiaries calculated on a consolidated basis as of such
time, but excluding, at any time, the Minority Interest Percentage of all
amounts, including retained earnings, attributable to each Unrestricted
Subsidiary that is a direct Subsidiary of Cameron or a Restricted Subsidiary
(such amounts to be determined for each such Unrestricted Subsidiary and its
Subsidiaries on a consolidated basis); provided that any changes in consolidated
stockholders’ equity as a result of (a) foreign currency translation adjustments
and (b) any change in the fair value of any Financial Contract pursuant to
Financial Accounting Standards Board Bulletin No 133, in each case after the
date hereof, shall be excluded when computing Consolidated Net Worth.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, bank
guaranties, operating agreement, take or pay contract, a standby letter of
credit which supports a payment obligation, or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership, and specifically excluding commercial letters of credit,
standby letters of credit, and bank guaranties, in each case, which support
performance obligations.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Cameron or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.


“Credit Documents” means this Agreement, the Security Agreement, each Collateral
Provider Guaranty, each Subsidiary Guaranty, each Account Control Agreement,
each other Security Instrument, each Notice of Letter of Credit, each Letter of
Credit, each Request to Withdraw Collateral and each other document or
instrument executed and delivered in connection with this Agreement.


“Credit Party” means each Applicant and each Subsidiary Guarantor.


“Default” means an Event of Default or an event which, with the giving of notice
or lapse of time or both, would constitute an Event of Default.
-6-

--------------------------------------------------------------------------------

“Demand Loan” has the meaning specified in Section 2.03.


“Dollars” and “$” means lawful money of the United States of America.


“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
calculated by the Letter of Credit Issuer using the applicable Exchange Rate
with respect to such currency at the time in effect pursuant to Section 8.22 or
as otherwise expressly provided herein.


“Drawing Document” has the meaning specified in Section 2.01(b).


“Effective Date” has the meaning specified in Section 3.01.


“Electronic Communications” has the meaning specified in Section 8.02(d).


“Eligible Assignee” means (a) any Affiliate of the Letter of Credit Issuer and
(b) if no Event of Default has occurred and is continuing, with the consent of
Cameron (which consent will not be unreasonably withheld; provided that Cameron
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Letter of Credit Issuer within five (5)
Business Days after receiving notice thereof), any other commercial bank or
financial institution not covered by clause (a) of this definition; provided
that neither Cameron nor any Subsidiary or Affiliate of Cameron shall be an
Eligible Assignee.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.


“Equity Interest” means as to any Person, any capital stock, partnership
interest, joint venture interest, company interest, membership interest or other
equity interest in such Person, or any warrant, option or other right to acquire
any Equity Interest in such Person.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, together with the regulations
thereunder, as in effect from time to time.


“Euro” or “E” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation for the
introduction of, changeover to or operation of the Euro in one or more member
states.


“Event of Default” means an event described in Section 7.01.
-7-

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.


“Exchange Rate” means at any time, with respect to any amount due in a currency
other than Dollars, the Letter of Credit Issuer’s or its correspondent’s
currency selling rate applicable to the place, currency and value date on such
amount, or a rate determined by any other reasonable method the Letter of Credit
Issuer reasonably deems appropriate, and such determination shall be prima facie
evidence thereof.


“Excluded Taxes” means, in the case of the Letter of Credit Issuer, taxes
imposed on its overall net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which the Letter of Credit Issuer is incorporated
or organized.


“Existing Agreement” has the meaning specified in the recitals hereto.


“Existing Letters of Credit” means, collectively, all letters of credit
identified on Schedule 1.01(a) hereto and outstanding on the Effective Date.


“Exiting Letters of Credit” means, collectively, all letters of credit
identified on Schedule 1.01(b) hereto and outstanding on the Second Amendment
Effective Date.


“Expiration Date” means, for any Letter of Credit, the later of (i) the Stated
Expiry Date of such Letter of Credit or such earlier date, if any, on which such
Letter of Credit is permanently cancelled in writing by the applicable
Applicant, the beneficiary thereof and each transferee, if any, thereof, and
(ii) if an Extension Event shall occur in respect of such Letter of Credit, the
date on which the Letter of Credit Issuer shall receive an opinion from its
counsel to the effect that a final and nonappealable judgment or order has been
rendered or issued either terminating the order, injunction or other process or
decree restraining the Letter of Credit Issuer from paying under such Letter of
Credit or permanently enjoining the Letter of Credit Issuer from paying under
such Letter of Credit.


“Extension Event” means, in respect of any Letter of Credit, that at any time
the Letter of Credit Issuer shall have been served with or otherwise be
subjected to a court order, injunction or other process or decree restraining or
seeking to restrain such Letter of Credit Issuer from paying any amount under
the Letter of Credit and either (i) there has been a drawing under such Letter
of Credit which the Letter of Credit Issuer would otherwise be obligated to pay
or (ii) the Stated Expiry Date of such Letter of Credit has occurred but the
right of the beneficiary or transferee to draw under such Letter of Credit has
been extended past such date in connection with the pendency of the related
court action or proceeding.


“Face Amount” means, with respect to each Letter of Credit, and as of any date
of determination, the lesser of (a) the stated amount of such Letter of Credit,
and (b) the maximum amount available to be drawn under such Letter of Credit.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
-8-

--------------------------------------------------------------------------------

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.


“Financial Letter of Credit” means a Letter of Credit other than a Performance
Letter of
Credit.


“Financial Letter of Credit Percentage” means, at any time, the percentage
obtained by dividing the Dollar Equivalent of the Letter of Credit Liabilities
with respect to all Financial Letters of Credit outstanding at such time
(including any Financial Letter of Credit for which a Notice of Letter of Credit
has been submitted) by the Dollar Equivalent of the Letter of Credit Liabilities
with respect to all Letters of Credit outstanding at such time (including any
Financial Letter of Credit for which a Notice of Letter of Credit has been
submitted).


“GAAP” means generally accepted accounting principles from time to time in
effect as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the statements and pronouncements of the Financial Accounting Standards Board or
in such other statements, opinions and pronouncements by such other entity as
may be approved by a significant segment of the U.S. accounting profession. All
calculations for purposes of determining compliance with the financial covenants
set forth in Section 5.22, however, shall be adjusted to reflect GAAP accounting
principles and policies consistent with those in effect on December 31, 2009.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or European Central Bank).


“Hazardous Materials” means the substances identified as such pursuant to CERCLA
and any chemicals, substances, and wastes regulated under any other
Environmental Law, including without limitation pollutants, contaminants,
petroleum or petroleum products Released into the environment, radionuclides,
radioactive materials, and medical and infectious waste.


“Illegality Event” has the meaning specified in Section 2.07.


“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) Indebtedness of
another Person, whether or not assumed, secured by (or for which the holder of
such Indebtedness has the right, contingent or otherwise, to be secured by) a
Lien on Property of such Person, (d) obligations which are evidenced by notes,
acceptances, or other instruments, (e) Capitalized Lease Obligations, (f)
Contingent Obligations in respect of Indebtedness of another Person, and (g)
reimbursement obligations of such Person in respect of drawn letters of credit
or acceptance financing; provided that, this defined term “Indebtedness” shall,
except for purposes of clause (g) hereof, specifically exclude obligations of a
Person inrespect of commercial letters of credit, standby letters of credit, and
bank guaranties, in each case, which support performance obligations, without
regard to whether such obligations are secured or unsecured.
-9-

--------------------------------------------------------------------------------

“Indemnified Parties” has the meaning specified in Section


8.04(b). “Information” has the meaning specified in Section 8.09.


“ISP” means International Standby Practices 1998 (International Chamber of
Commerce Publication No. 590) and subsequent revision thereof adhered to by the
Letter of Credit Issuer on the date such Letter of Credit is issued.


“Issuance Date” has the meaning specified in Section 3.02.


“Issuance Fee” has the meaning specified in Section 2.02(b).


“Issuance Fee Rate” means, with respect to Secured Letters of Credit and
Unsecured Letters of Credit of any Type, at any time, the percentage rate per
annum set forth as the “Issuance Fee” applicable at such time to Secured Letters
of Credit or Unsecured Letters of Credit of such Type, as applicable, as set out
in the Pricing Schedule in the attached Schedule  1.01(c).


“Joinder Agreement” means an agreement in substantially the same form as Exhibit
C.


“JPMorgan Credit Agreement” means that certain Credit Agreement dated as of
April 14, 2008 among Cameron International Corporation, the other parties named
therein as borrowers, JPMorgan Chase Bank, N.A., as Administrative Agent,
Citibank, N.A., as a lender and the other lenders party thereto, as amended by
that First Amendment to Credit Agreement and Waiver dated as of October 15,
2010, the Second Amendment to Credit Agreement dated June 6, 2011, the Consent
and Third Amendment to Credit Agreement dated on or about the Second Amendment
Effective Date and as further amended or modified from time to time.


“Judgment Currency” has the meaning specified in Section 8.20.


“Letter of Credit” means each standby letter of credit issued or deemed issued
by the Letter of Credit Issuer pursuant to Section 2.01 (including the Existing
Letters of Credit), as extended or otherwise Modified by the Letter of Credit
Issuer from time to time.


“Letter of Credit Issuer” means Citibank, N.A. (or any Affiliate or branch
designated by Citibank, N.A. or, in the case of a Bank Guaranty, any foreign
branch or Affiliate designated by Citibank, N.A.) in its capacity as Letter of
Credit Issuer hereunder and any successor in such capacity pursuant to Section
8.06.


“Letter of Credit Issuer Parties” has the meaning assigned to such term in
Section 8.02(d).


“Letter of Credit Liabilities” means the maximum aggregate amount of all undrawn
portions of Letters of Credit (after giving effect to any step up provision or
other mechanism forincreases, if any, and assuming compliance with all
conditions to drawing) plus the aggregate amount of all drawings under Letters
of Credit which are unpaid.
-10-

--------------------------------------------------------------------------------

“Letter of Credit Payment Date” has the meaning specified in Section 2.03.


“L/C Related Documents” has the meaning specified in Section 2.01(b).


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


“Losses” has the meaning specified in Section 8.04(b).


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of Cameron and its Subsidiaries, taken as a whole, (ii) the ability of
any Credit Party or Collateral Provider to perform its obligations under the
Credit Documents to which it is a party, or (iii) the validity or enforceability
of this Agreement or any of the other material Credit Documents or the rights or
remedies of the Letter of Credit Issuer thereunder.


“Material Indebtedness” is defined in Section 7.01(e).


“Material Subsidiary” means any Restricted Subsidiary of Cameron, which
Restricted Subsidiary holds or constitutes 10% or more of Cameron’s Consolidated
assets as of the last day of, or Consolidated EBITDA of Cameron for the period
of four fiscal quarters most recently ended as at the last day of, the most
recent fiscal quarter for which the consolidated financial statements of Cameron
are available at the time.


“Maturity Date” means February 2, 2015.


“Minority Interest Percentage” means, at any time, with respect to any
Unrestricted Subsidiary, the percentage of the equity in such Unrestricted
Subsidiary owned by a Person other than Cameron and its Restricted Subsidiaries.


“Modify” and “Modification” have the meaning specified in Section 2.01(a).
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Multiemployer Plan” means a Plan as defined in Section 4001(a)(3) of ERISA to
which Cameron or any member of the Controlled Group is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions.


“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which Cameron or a member of
the Controlled Group, and one or more employers other than Cameron or a member
of the Controlled Group, is making oraccruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
Cameron or any member of the Controlled Group made or accrued an obligation to
make contributions during any of the five plan years preceding the date of
termination of such plan.
-11-

--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness: (a) as to which neither Cameron nor any
of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) other than a comfort letter or similar undertaking, in each case,
not constituting a contractual obligation to provide funds for the payment of or
otherwise become liable upon such Indebtedness or (ii) is directly or indirectly
liable as a guarantor or otherwise, in each case, other than a pledge of the
equity interests of an Unrestricted Subsidiary to secure Indebtedness of any
Unrestricted Subsidiary; (b) with respect to Indebtedness incurred following the
Second Amendment Effective Date, no default with respect to which (including any
rights that the holders of the Indebtedness may have to take enforcement action
against an Unrestricted Subsidiary) would permit upon notice, lapse of time or
both any holder of any other Indebtedness of Cameron or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its maturity;
and (c) as to which the lenders thereof have been notified in writing that they
will not have any recourse to the stock or assets of Cameron or any of its
Restricted Subsidiaries (except for the equity interests of any Unrestricted
Subsidiary securing such Indebtedness).


“Non-U.S. Credit Party” has the meaning specified in Section 2.05(b). “Non-


U.S. Collateral Provider” has the meaning specified in Section 3.01(d).


“Notice of Letter of Credit” has the meaning specified in Section 2.01(a).


“Obligations” means all obligations (liquidated, contingent or otherwise) from
time to time owed by Cameron or any Restricted Subsidiary pursuant to, as a
result of or in connection with any of the Credit Documents, including all
Reimbursement Obligations owed to the Letter of Credit Issuer and all
obligations to pay fees, costs, expenses, indemnities and other amounts under
any Credit Document.


“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.


“Other Taxes” has the meaning specified in Section 2.09(b).


“Overdraft Rate” means a per annum interest rate established from time to time
by Citibank, N.A. applicable to overdrawn amounts from the Reimbursement
Account.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. 107-56, signed into law October 26, 2001.
-12-

--------------------------------------------------------------------------------

“Payment Office” means the office of the Letter of Credit Issuer located at 3800
Citibank Center, Building B, 3rd Floor, Attn: Standby Letter of Credit Unit,
Tampa, FL 33610, or such other office as the Letter of Credit Issuer may
designate by written notice to Cameron.


“PBGC” means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.


“Performance Letter of Credit” means a Letter of Credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.


“Permitted Collateral” means (a) cash, (b) direct debt obligations of the United
States of America, and (c) any other investment that, when held as collateral
for an Applicant’s Obligations, would, in the Letter of Credit Issuer’s
determination (in its sole discretion), result in no capital reserve
requirements under the regulations of the Board of Governors of the Federal
Reserve System with respect to the Letter of Credit Issuer’s obligations to fund
draws on such Letter of Credit.


“Permitted Liens” means the Liens permitted under Section 5.17.


“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Cameron or any member of the Controlled Group may have any
liability.


“Process Agent” has the meaning specified in Section 8.17.


“property” or “asset” (in either case, whether or not capitalized) of a Person
means any and all property, whether real, personal, tangible, intangible, or
mixed, of such Person, or other assets owned, leased or operated by such Person.


“Protective Letter of Credit” means a Letter of Credit issued to support a Bank
Guaranty or another Letter of Credit.


“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by Cameron or any of its
Restricted Subsidiaries which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.


-13-

--------------------------------------------------------------------------------

“Recourse Debt” means any Indebtedness of an Unrestricted Subsidiary other than
Non-Recourse Debt.


“Reimbursement Account” has the meaning specified in Section 2.03.


“Reimbursement Obligation” has the meaning specified in Section 2.03.


“Regulation U” means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect.


“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.


“Request to Withdraw Collateral” means a notice substantially in the form of
Exhibit D, delivered pursuant to Section 2.13(h).


“Required Collateral Amount” means


(a)            if Collateral is not required pursuant to Section 7.02, the sum
of, without duplication,
 

 
(i)
the aggregate Face Amount of the outstanding Secured Letters of Credit,

 

 
(ii)
any required Section 2.13(c) Collateral, and

 

 
(iii)
any required Section 2.13(d) Collateral, or



(b)            if Collateral is required pursuant to Section 7.02, the amount of
Section 7.02 Collateral required.


“Reset Date” has the meaning assigned to such term in Section 8.22(a).


“Responsible Officer” means, the Chief Executive Officer, President, Chief
Financial Officer, any Executive or Senior Vice President, Treasurer or the
Assistant Treasurer of Cameron.


“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.


“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.
-14-

--------------------------------------------------------------------------------

“Second Amendment Effective Date” means June 28, 2013.


“Section 2.13(c) Collateral” has the meaning assigned to such term in Section
2.13(c).


“Section 2.13(d) Collateral” has the meaning assigned to such term in Section
2.13(d).


“Section 7.02 Collateral” has the meaning assigned to such term in Section
7.02(b).


“Section 7.02(a) Collateral” has the meaning assigned to such term in Section
7.02(a).


“Section 7.02(b) Collateral” has the meaning assigned to such term in Section
7.02(b).


“Secured Letter of Credit” means any Letter of Credit whose full Face Amount is
(and since its issuance has been) secured by Collateral in accordance with
Section 2.13(b) and which, after giving effect to such Letter of Credit and the
Collateral which secures such Letter of Credit, does not cause a Default (as
defined in the JPMorgan Credit Agreement) under the JPMorgan Credit Agreement.
For the avoidance of doubt, a Letter of Credit may only be a Secured Letter of
Credit if it is secured by Collateral deposited into a Collateral Account
pursuant to Section 2.13(b). A Letter of Credit which is secured with Collateral
deposited into a Collateral Account pursuant to any provision of this Agreement
other than Section 2.13(b) is not a Secured Letter of Credit.


“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.


“Security Agreement” means the Security Agreement in substantially the form of
Exhibit E among the Letter of Credit Issuer and the Collateral Providers, as
amended, restated, supplemented or modified from time to time.


“Security Instruments” means, collectively, (a) the Security Agreement, (b) each
Account Control Agreement, (c) each other agreement, instrument or document
executed in connection with creating or perfecting an Acceptable Security
Interest in any Collateral, and (d) each other agreement, instrument or document
executed at any time in connection with securing the Obligations, in each case,
as the same may be amended, modified, restated, or supplemented from time to
time.


“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.,
and any successor thereto.


“Single Employer Plan” means a Plan, other than a Multiemployer Plan, maintained
by Cameron or any member of the Controlled Group for employees of Cameron or any
member of the Controlled Group.


“Standard Letter of Credit Practice” means any domestic or foreign law or letter
of credit practices applicable in the city in which the Letter of Credit Issuer
issued the applicable Letter of Credit or for its branch or correspondent, such
laws and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be. Such practices shall be
(i) of banks that regularly issue Letters of Credit in the particular city and
(ii) required or permitted under the UCP or ISP, as chosen in the applicable
Letter of Credit.
-15-

--------------------------------------------------------------------------------

“Sterling” means the lawful currency of the United Kingdom.


“Stated Expiry Date” means the original expiration date stated on the face of
any Letter of Credit, or such other date, if any, to which the Letter of Credit
Issuer extends the expiration of such Letter of Credit at the request of the
applicable Applicant.


“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Cameron.


“Subsidiary Applicant” means a Restricted Subsidiary specified as a Subsidiary
Applicant on Schedule 4.01(h)(ii) attached hereto and made a part hereof, or
added as a Subsidiary Applicant pursuant to a joinder pursuant to Section 8.23.


“Subsidiary Guarantor” means each Restricted Subsidiary that has executed a
Subsidiary Guaranty.


“Subsidiary Guaranty” means each guaranty of the Obligations in substantially
the form of Exhibit F, executed by any Restricted Subsidiary on a full recourse
basis, together with any supplements or joinders thereto.


“Substantial Portion” means, with respect to the Property of Cameron and its
Restricted Subsidiaries, Property which represents more than the greater of (a)
$300,000,000 and (b) 20% of the Consolidated assets of Cameron and its
Restricted Subsidiaries as shown in the Consolidated financial statements of
Cameron and its Restricted Subsidiaries as of the end of the most recent fiscal
quarter for which financial statements are available at the time such
determination is made.


“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.


“Taxes” has the meaning specified in Section 2.09(a).


“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of Cameron or any other
member of a Controlled Group from such Plan during a plan year in which Cameron
or any other member of a Controlled Group was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or was deemed such under Section 4068(f)
of ERISA, (c) the termination of such Plan, the filing of a notice of intent to
terminate such Plan or the treatment of an amendment of such Plan as a
termination under Section 4041 of ERISA, (d) the institution by the PBGC of
proceedings to terminate such Plan, or (e) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.
-16-

--------------------------------------------------------------------------------

“Total Capitalization” means, at any time, the sum of Total Debt and
Consolidated Net Worth at such time.


“Total Debt” means, at any time, that part of the Consolidated Indebtedness of
Cameron and the Restricted Subsidiaries at such time which would be reflected on
a balance sheet prepared in accordance with GAAP; provided, however, that for
purposes hereof, “Total Debt” shall include Recourse Debt of Unrestricted
Subsidiaries.


“Type”, when used in reference to any Letter of Credit, refers to whether such
Letter of Credit is a Financial Letter of Credit or a Performance Letter of
Credit, as determined by the Letter of Credit Issuer in accordance with Section
2.01.


“UCP” means Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 or No. 600 and
any subsequent revision thereof adhered to by the Letter of Credit Issuer on the
date such Letter of Credit is issued.


“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of the benefit attributed by the pension benefit formula under all Single
Employer Plans to employee service rendered prior to that date (based on current
and past compensation levels) exceeds the fair value of all Plan assets, all
determined as of the last day of the Credit Parties’ fiscal year using a
calculation methodology, discount rate, expected return on Plan assets, rate of
compensation increase, and other gain or loss components required or permitted
under Statement of Financial Accounting Standards No. 87 in presenting the
projected benefit obligation.
“Unrestricted Subsidiary” means (a) OneSubsea LLC, (b) OneSubsea B.V., (c)
OneSubsea Lux German Holdings S.á.r.l. and (d) each of their respective
Subsidiaries.
“Unsecured Letter of Credit” means any Letter of Credit that is not a Secured
Letter of
Credit.
“Wholly-Owned Subsidiary” of any Person means (a) any Subsidiary of such Person
all of the Equity Interests (other than shares required to law to be owned by
another Person, director’s qualifying shares and other immaterial interests) in
which are owned by such Person and/or one or more other Wholly-Owned
Subsidiaries of such Person or (b) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled by such Person.
 
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
 
Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”. Unless otherwise indicated, all references to a particular time
are references to New York City time.
-17-

--------------------------------------------------------------------------------

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.


Section 1.04. Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
term “including” shall mean “including, without limitation,”, the term “include”
shall mean “include, without limitation,” and the term “includes” shall mean
“includes, without limitation,”.


ARTICLE II
AMOUNT AND TERMS OF THE LETTERS OF CREDIT


Section 2.01. Letters of Credit.


(a)            The Letter of Credit Issuer agrees, on the terms and conditions
herein set forth, to issue standby Letters of Credit for the account of any
Applicant and to renew, extend, increase, decrease or otherwise modify each
Letter of Credit (“Modify” and each such action a “Modification”), in each case
in any Approved Currency, from time to time on any Business Day during the
period from the date hereof until the Maturity Date; provided that (i) the
Letter of Credit Issuer shall have no obligation to issue or Modify a Letter of
Credit if the Dollar Equivalent of the aggregate outstanding Letter of Credit
Liabilities would exceed the total Commitment after giving effect to such
issuance or Modification, and (ii) no Letter of Credit shall have a Stated
Expiry Date later than three years from its date of issuance, or such later date
agreed by the Letter of Credit Issuer in its sole discretion. The Letter of
Credit Issuer shall issue (or Modify) each Letter of Credit on notice received
by the Letter of Credit Issuer from the Applicant not later than 12:00 P.M. (New
York City time) on the third Business Day prior to the date of the proposed
issuance (or Modification) of such Letter of Credit. Each such notice of a
Letter of Credit (a “Notice of Letter of Credit”) shall be submitted to the
Letter of Credit Issuer under the Bolero System or the CitiDirect Electronic
Platform (or, if requested by the Letter of Credit Issuer, in accordance with
Section 8.02(a)) in substantially the form of Exhibit G, specifying therein (i)
the requested date of issuance (or Modification) of such Letter of Credit (which
shall be a Business Day), (ii) the requested amount of such Letter of Credit and
the Approved Currency in which such amount shall be denominated, (iii) the
requested expiration date of such Letter of Credit, (iv) whether such Letter of
Credit will be a Secured Letter of Credit and secured by Collateral in
accordance with Section 2.13(b), and (v) the purpose and terms of such Letter of
Credit and other information contemplated by Exhibit G. Additionally, if
requested by the Letter of Credit Issuer, Cameron shall execute and deliver to
the Letter of Credit Issuer an application for letter of credit on the Letter of
Credit Issuer’s standard form or on another form agreed upon by Cameron and the
Letter of Credit Issuer. The Letter of Credit Issuer shall decide in its sole
discretion, and indicate to the Applicant promptly after receiving any Notice of
Letter of Credit, whether such Letter of Credit would be classified for purposes
of capital adequacy or reserve requirements as a Financial Letter of Credit or a
Performance Letter  of Credit. The Letter of Credit Issuer may, at its option,
respond to any Notice of Letter of Credit on behalf of an Applicant by causing
any foreign or domestic branch or Affiliate of the Letter of Credit Issuer to
issue a Letter of Credit or a Bank Guaranty, in each case supported by a
Protective Letter of Credit; provided that any exercise of such option shall not
affect the obligation of the Applicant to repay all drawings and other amounts
due under such Letter of Credit in accordance with the terms of the Credit
Documents. Any Protective Letter of Credit issued under this Agreement and any
Bank Guaranty or other Letter of Credit it supports must be denominated in the
same Approved Currency. On the Effective Date, all Existing Letters of Credit
shall automatically, without any action on the part of any Person, be deemed to
be Letters of Credit issued and outstanding hereunder, and shall be subject to
and governed by the terms and conditions hereof. On the Second Amendment
Effective Date, all Exiting Letters of Credit shall automatically, without any
action on the part of any Person, be deemed not to be Letters of Credit issued
and outstanding hereunder, and shall not be subject to and governed by the terms
and conditions hereof.
-18-

--------------------------------------------------------------------------------

(b)           The relevant Applicant shall pay to the Letter of Credit Issuer
each Reimbursement Obligation in accordance with Section 2.03 and the other
provisions of the Credit Documents. The obligations of each Applicant under this
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and such other agreement or
instrument under all circumstances, including the following circumstances:


(i)            any lack of validity or enforceability of this Agreement, any
Letter of Credit or any other agreement or instrument relating thereto
(collectively, the “L/C Related Documents”);


(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of any Applicant in respect of any
Letter of Credit or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;


(iii)         the existence of any claim, set-off, defense or other right that
anyApplicant may have at any time against any beneficiary or transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by the L/C Related Documents or any other matter;


(iv)        payment by the Letter of Credit Issuer against presentation of any
draft, demand or claim for payment under any Letter of Credit presented for
purposes of drawing under any Letter of Credit (“Drawing Document”) that does
not comply with the terms of such Letter of Credit or which proves to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, or which is signed, issued or
presented by a Person (or a transferee of a Person) purporting to be a successor
or transferee of the beneficiary of such Letter of Credit;
-19-

--------------------------------------------------------------------------------

(v)          any dispute between or among any Applicant and/or any Restricted
Subsidiaries, any of their Affiliates, the beneficiary of any Letter of Credit
or any financing institution or other party to whom any Letter of Credit may be
transferred;


(vi)        the Letter of Credit Issuer or any of its branches or Affiliates
being the beneficiary of any Letter of Credit;


(vii)       the Letter of Credit Issuer or any correspondent honoring a drawing
against a Drawing Document up to the amount available under the Letter of
Credit;


(viii)     the Letter of Credit Issuer or any correspondent having previously
paid against fraudulently signed or presented Drawing Documents (whether or not
the relevant Applicant reimbursed the Letter of Credit for such drawing);


(ix)          any exchange, release or non-perfection of any collateral for, or
any release or amendment or waiver of or consent to departure from any guarantee
of, all or any of the obligations of any Applicant in respect of any Letter of
Credit;


(x)           the issuance of a Letter of Credit (or any Modification thereto)
in a form other than substantially as requested by the Applicant, unless the
Letter of Credit Issuer receives written notice from such Applicant of such
error within three Business Days after such Applicant shall have received a copy
of the Letter of Credit (or such Modification); or


(xi)          any other event, circumstance or conduct whatsoever, whether or
not similar to any of the foregoing, that might, but for this paragraph,
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, an Applicant’s obligations hereunder (whether against the
Letter of Credit Issuer, the beneficiary or any other Person).


however, this Section 2.01(b) shall not limit any right of any Applicant to make
a claim against the Letter of Credit Issuer to the extent provided in Section
2.01(d).


(c)           Each Applicant assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to the use of
such Letter of Credit. Except as otherwise expressly provided in this Agreement,
neither the Letter of Credit Issuer nor any branch, Affiliate or correspondent
bank of the Letter of Credit Issuer nor any of their respective employees,
agents, officers or directors shall be liable or responsible for: (i) the use
that may be made of any Letter of Credit issued by it or any acts or omissions
of any beneficiary or transferee of any Letter of Credit issued by it in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be invalid, insufficient, fraudulent or forged; (iii) payment by the Letter of
Credit Issuer against presentation of documents that do not strictly comply with
the terms of the relevant Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the relevant Letter of Credit;
(iv) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, or (v) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit issued by it. In furtherance and not
in limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order and shall be entitled to rely, and
shall be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, without responsibility for further
investigation, regardless of any notice or information to the contrary.
-20-

--------------------------------------------------------------------------------

(d)           Each Applicant shall have a claim against the Letter of Credit
Issuer, and the Letter of Credit Issuer shall be liable to such Applicant, to
the extent of any direct damages suffered by such Applicant that are determined
by a court of competent jurisdiction in a final, non-appealable judgment to have
been caused by the Letter of Credit Issuer’s (i) willful misconduct or (ii)
gross negligence. No provision of Section 2.01(c) shall be construed to limit or
impair a claim by any Applicant under this Section 2.01(d), and the Letter of
Credit Issuer’s liability to any Applicant under this Section 2.01(d) shall not
be limited by the limitations on its liability set out in Section 2.01(c).


Section 2.02. Fees.


(a)                 Commitment Fee. Cameron agrees to pay to the Letter of
Credit Issuer a commitment fee, which shall accrue at the Commitment Fee Rate on
the daily amount by which the Letter of Credit Issuer’s Commitment exceeds the
Dollar Equivalent of the aggregate maximum amount of all undrawn portions of
Letters of Credit (such fee, a “Commitment Fee”), in the case of the Letter of
Credit Issuer, from the date hereof, and in the case of a successor Letter of
Credit Issuer, from the date on which it assumed a Commitment or acquired
Obligations, in each case, until the Commitment Termination Date. Accrued
Commitment Fees shall be calculated in arrears for the quarters ended each March
31, June 30, September 30, and December 31 and payable quarterly in arrears on
the 7th day of each January, April, July and October, commencing April 7, 2012,
and on the Commitment Termination Date. The Commitment Fee shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).


(b)                 Issuance Fee. Cameron agrees to pay to the Letter of Credit
Issuer an issuance fee for each Letter of Credit, which shall accrue at the
Issuance Fee Rate for, as applicable, a Secured Letter of Credit, an Unsecured
Letter of Credit that is a Financial Letter of Credit, or an Unsecured Letter of
Credit that is a Performance Letter of Credit, on the daily amount of the Dollar
Equivalent of the Letter of Credit Liabilities with respect to such Letter of
Credit (such fee, an “Issuance Fee”), in the case of the Letter of Credit
Issuer, from the date hereof and, in the case of a successor Letter of Credit
Issuer, from the date on which it assumed a Commitment or acquired Obligations,
in each case until the date on which the Letter of Credit Issuer ceases to hold
any Letter of Credit Liabilities. Accrued Issuance Fees shall be calculated in
arrears for the quarters ended each March 31, June 30, September 30, and
December 31 and payable quarterly in arrears on the 7th day of each January,
April, July and October, commencing April 7, 2012, and on the date the Letter of
Credit Issuer shall have no further Letter of Credit Liabilities. The Issuance
Fee shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
-21-

--------------------------------------------------------------------------------

(c)           Other Fees. Cameron shall pay to the Letter of Credit Issuer such
other fees as may be separately agreed to by Cameron and the Letter of Credit
Issuer, as applicable, in writing. Additionally, Cameron agrees to pay to the
Letter of Credit Issuer, (i) in connection with each Letter of Credit issued by
the Letter of Credit Issuer, customary issuance and administrative fees and
expenses for such Letter of Credit, (ii) in connection with Bank Guaranties or
other obligations supported by a Protected Letter of Credit, all fees and
expenses of the Letter of Credit Issuer’s foreign Affiliates or branches for
such Bank Guaranties and other obligations, as agreed from time to time between
the Letter of Credit Issuer or such foreign Affiliates or branches and Cameron
and (iii) in connection with the release of Collateral securing a Secured Letter
of Credit in accordance with Section 2.13(h)(i), the difference between the
Issuance Fees actually paid with respect to such Letter of Credit and the amount
of Issuance Fees that would have been due with respect to such Letter of Credit
if it had been an Unsecured Letter of Credit from the date of its issuance.


Section 2.03. Administration; Reimbursement; Demand Loans. (a) Upon receipt from
the beneficiary of any Letter of Credit of any demand for payment under such
Letter of Credit, the Letter of Credit Issuer shall promptly notify the
applicable Applicant as to the amount demanded to be paid by the Letter of
Credit Issuer and the proposed payment date. Upon its determination to honor any
such demand for payment, the Letter of Credit Issuer shall promptly notify the
applicable Applicant of such determination and the Letter of Credit Issuer’s
intended payment date therefor (the “Letter of Credit Payment Date”).


(b)           The relevant Applicant shall be irrevocably and unconditionally
obligated to reimburse the Letter of Credit Issuer for any amounts of any
payment made by the Letter of Credit Issuer under any Letter of Credit issued by
it for the account of such Applicant (any such amount, a “Reimbursement
Obligation”). Each Reimbursement Obligation shall be due from such Applicant on
the Letter of Credit Payment Date, without presentment, demand, protest or other
formalities of any kind, and payable on the later of (i) the Letter of Credit
Payment Date and (ii) the date that is two Business Days after the date the
Letter of Credit Issuer notifies such Applicant of its determination to honor
any such demand for payment. The relevant Applicant shall deposit the amount of
the Reimbursement Obligation in a deposit account or accounts to be established
and maintained at the office of the Letter of Credit Issuer (the “Reimbursement 
Account”) no later than the date such Reimbursement Obligation is payable by
such Applicant pursuant to the immediately preceding sentence. The Letter of
Credit Issuer shall from time to time withdraw funds then held in the
Reimbursement Account to pay any Reimbursement Obligation that is due under this
Agreement. Any Reimbursement Obligation that is not paid on or prior to the
relevant Letter of Credit Payment Date (including by set-off against the
Reimbursement Account) shall bear interest from the relevant Letter of Credit
Payment Date until and including the earlier of (i) the date such Reimbursement
Obligation is paid and (ii) the date such Reimbursement Obligation becomes
payable pursuant to this Section 2.03(b), at a rate per annum equal to the
Overdraft Rate in effect from time to time. All payments of Reimbursement
Obligations shall be made in the same Approved Currency in which the payment on
the underlying Letter of Credit was made.
 
(c)           If an Applicant shall fail to pay a Reimbursement Obligation to
the Letter of Credit Issuer after such Reimbursement Obligation has become due
and payable pursuant to Section 2.03(b), such Reimbursement Obligation shall
immediately constitute, without necessity of further act or evidence, a loan (a
“Demand Loan”) made by the Letter of Credit Issuer to such Applicant on the date
of such Reimbursement Obligation in a principal amount equal to such
Reimbursement Obligation and repayable upon demand in the Approved Currency in
which such Reimbursement Obligation is denominated, together with interest on
the principal amount of such Demand Loan remaining unpaid from time to time,
payable on demand and computed from the date such Demand Loan is made as
specified above to the date of repayment in full thereof, at a rate per annum
equal to the Alternative Base Rate in effect from time to time plus 2% per
annum. Each Applicant shall repay the principal of all Demand Loans on the
earlier of demand and the Commitment Termination Date.


Section 2.04. Default Interest. The Applicants shall pay interest on, to the
fullest extent permitted by law, the amount of any Reimbursement Obligations,
interest, Commitment Fee, Issuance Fee, other fee or other amount payable
hereunder that is not paid when due and payable, from the date such amount shall
be due and payable, until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal to the Alternative Base Rate in effect from time to time plus 2% per
annum.


Section 2.05. Yield Protection. (a) If any Change in Law:


(i)            subjects the Letter of Credit Issuer to any Taxes, or changes the
basis of taxation of payments (other than with respect to Excluded Taxes) to the
Letter of Credit Issuer in respect of any Letters of Credit, or


(ii)            imposes or increases or deems applicable any reserve,
assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Letter of Credit
Issuer, or


(iii)            imposes any other condition the result of which is to increase
the cost to the Letter of Credit Issuer of issuing, or committing to issue, or
making a payment in respect of, Letters of Credit, or reduces any amount
receivable by the Letter of Credit Issuer in connection with its Letters of
Credit, or requires the Letter of Credit Issuer to make any payment calculated
by reference to the amount of Letters of Credit or interest or Issuance Fees
received by it, by an amount deemed material by the Letter of Credit Issuer, and
the result of any of the foregoing is to increase the cost to the Letter of
Credit Issuer of issuing, or committing to issue, or making a payment in respect
of, Letters of Credit, or to reduce the return received by the Letter of Credit
Issuer in connection with such Letters of Credit, Commitment Fees or Issuance
Fees, then, within 15 days of demand by the Letter of Credit Issuer, the
Applicants shall pay the Letter of Credit Issuer such additional amount or
amounts as will compensate the Letter of Credit Issuer for the actual increased
cost or reduction in amount received.


(b)           If any law or any governmental or quasi governmental rule,
regulation, policy, guideline or directive of any jurisdiction outside of the
United States of America or any subdivision thereof (whether or not having the
force of law), imposes or deems applicable any reserve requirement against or
fee with respect to assets of, deposits with or for the account of, or credit
extended by the Letter of Credit Issuer, and the result of the foregoing is to
increase the cost to the Letter of Credit Issuer of issuing, or committing to
issue, or making a payment in respect of, Letters of Credit upon the request of,
or of making or maintaining its Commitment to, any Credit Party that is not
incorporated under the laws of the United States of America or a state thereof
(each a “Non-U.S. Credit Party”) or to reduce the return received by the Letter
of Credit Issuer in connection with such Letters of Credit applied for by, or
Commitment to any Non-U.S. Credit Party, then, within 15 days of demand by the
Letter of Credit Issuer, such Non-U.S. Credit Party shall pay the Letter of
Credit Issuer such additional amount or amounts as will compensate it for such
increased cost or reduction in amount received.
-22-

--------------------------------------------------------------------------------

Section 2.06. Capital Adequacy. (a) If the Letter of Credit Issuer determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on the Letter of Credit Issuer’s capital
or on the capital of the Letter of Credit Issuer’s holding company, if any, as a
consequence of this Agreement or the Letters of Credit issued by the Letter of
Credit Issuer, to a level below that which the Letter of Credit Issuer or the
Letter of Credit Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration the Letter of Credit Issuer’s policies
and the policies of the Letter of Credit Issuer’s holding company with respect
to capital adequacy), then from time to time the Applicants shall, within 15
days of demand by the Letter of Credit Issuer, pay to the Letter of Credit
Issuer such additional amount or amounts as will compensate the Letter of Credit
Issuer or the Letter of Credit Issuer’s holding company for any such reduction
suffered.
 
(b)           Failure or delay on the part of the Letter of Credit Issuer to
demand compensation pursuant to this Section 2.06 or Section 2.05 shall not
constitute a waiver of the Letter of Credit Issuer’s right to demand such
compensation; provided that the Applicants shall not be required to compensate
the Letter of Credit Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that the Letter of
Credit Issuer notifies the relevant Applicant of the Change in Law giving rise
to such increased costs or reductions and of the Letter of Credit Issuer’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


(c)            Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Applicant contained in this
Section 2.06 and Section 2.05  shall survive the payment in full of all
Obligations and the termination of the Commitment.


Section 2.07. Illegality. Notwithstanding any other provision of this Agreement,
if any Change in Law shall make it unlawful, or any governmental authority,
central bank or comparable agency shall assert that it is unlawful (such
unlawfulness or such assertion of unlawfulness being an “Illegality Event”), for
the Letter of Credit Issuer to issue any Letter of Credit, then, on notice
thereof and demand therefor by the Letter of Credit Issuer to Cameron, the
obligation of the Letter of Credit Issuer to issue any such Letters of Credit
shall be suspended until the time set forth in the next succeeding sentence. The
suspension of the obligations of the Letter of Credit Issuer to issue Letters of
Credit shall terminate upon the withdrawal by the Letter of Credit Issuer of its
notice and demand with respect to the Illegality Event referenced in this
Section 2.07. If an Illegality Event has ceased to exist, the Letter of Credit
Issuer shall promptly withdraw its notice and demand by giving written notice of
withdrawal to Cameron.
-23-

--------------------------------------------------------------------------------

Section 2.08. Payments and Computations. (a) The Credit Parties shall make each
payment under any Credit Document not later than 3:00 P.M. (New York City time),
or in the case of payment in any currency other than Dollars, not later than
11:00 A.M. (New York City time), on the day when due and payable in same day
funds, free and clear of any defenses, set­offs, counterclaims, or withholdings
or deductions for taxes as set forth in Section 2.09 (i) in the case of a
payment of Reimbursement Obligations, by depositing funds into the Reimbursement
Account as set forth in Section 2.03(b) and (ii) in the case of other payments,
by delivering funds to the Letter of Credit Issuer at its Payment Office.


(b)        All computations of fees and interest shall be made by the Letter of
Credit Issuer on the basis of a year of 360 days, for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such fees or interest are payable. Each determination by the Letter of
Credit Issuer of a rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.


(c)       Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be.


Section 2.09. Taxes. (a) Any and all payments by the Credit Parties hereunder or
under the other Credit Documents shall be made, in accordance with Section 2.08,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges, fees, duties or withholdings, and all
liabilities with respect thereto, excluding, in the case of the Letter of Credit
Issuer, Excluded Taxes (all such non-excluded taxes, levies, imposts,
deductions, charges, fees, duties, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Credit Party shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any other Credit Document to the Letter of Credit Issuer, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.09) the Letter of Credit Issuer receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Credit
Party shall make such deductions and (iii) such Credit Party shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.


(b)       In addition, the Credit Parties agree to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Credit Document or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Credit Document (hereinafter
referred to as “Other Taxes”).


(c)        The Credit Parties will indemnify the Letter of Credit Issuer for the
full amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.09) paid by the
Letter of Credit Issuer and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto except as a result of the
gross negligence or willful misconduct of the Letter of Credit Issuer, whether
or not such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Letter of Credit
Issuer makes written demand therefor. The Letter of Credit Issuer shall not be
indemnified for Taxes incurred or accrued more than 180 days prior to the date
that the Letter of Credit Issuer notifies Cameron thereof.
-24-

--------------------------------------------------------------------------------

(d)       Within 90 days after the date of any payment of Taxes by or at the
direction of any Credit Party, such Credit Party will furnish to the Letter of
Credit Issuer, at its address referred to in Section 8.02, (i) the original or a
certified copy of a receipt evidencing payment thereof, if the relevant taxing
authority provides a receipt, or (ii) if the relevant taxing authority does not
provide a receipt, other reasonable evidence of the payment thereof. Should the
Letter of Credit Issuer ever receive any refund, credit or deduction from any
taxing authority to which the Letter of Credit Issuer would not be entitled but
for the payment by a Credit Party of Taxes as required by this Section 2.09 (it
being understood that the decision as to whether or not to claim, and if
claimed, as to the amount of any such refund, credit or deduction shall be made
by the Letter of Credit Issuer in its sole discretion), the Letter of Credit
Issuer thereupon shall repay to such Credit Party an amount with respect to such
refund, credit or deduction equal to any net reduction in taxes actually
obtained by the Letter of Credit Issuer and determined by the Letter of Credit
Issuer to be attributable to such refund, credit or deduction.


(e)        Without prejudice to the survival of any other agreement hereunder,
the agreements and obligations of the Credit Parties contained in this Section
2.09 shall survive the payment in full of all Obligations and termination in
full of the Commitment.


Section 2.10. Reduction or Termination of the Commitment; Effect of Termination.
(a) Cameron shall have the right at any time and from time to time, upon at
least three Business Days’ prior and irrevocable written notice to the Letter of
Credit Issuer, to terminate in whole or reduce in part the unused portions of
the Commitment, with any partial reduction to be in an amount not less than
$5,000,000 in integral multiples of $5,000,000; provided that the Commitment may
not be reduced to an amount less than the Dollar Equivalent of the aggregate
amount of outstanding Letter of Credit Liabilities (after giving effect to
payments on such proposed termination or reduction date). Any termination of the
Commitment pursuant to this Section 2.10 is permanent and may not be reinstated.


(b)       Upon and at all times after the Commitment is terminated in full
pursuant to any provision of this Agreement, the Commitment shall be zero and
the Letter of Credit Issuer shall have no further obligation to issue any
Letters of Credit.


Section 2.11. Transfers; Assignments of Proceeds. If, at an Applicant’s request,
a Letter of Credit is issued in transferable form, the Letter of Credit Issuer
shall have no duty to determine the proper identity of anyone appearing in any
transfer request, Drawing Document, or other document as transferor or
transferee, nor shall the Letter of Credit Issuer be responsible for the
validity, appropriateness or correctness of any transfer. The Letter of Credit
Issuer is not obligated to recognize an assignment of proceeds of a Letter of
Credit unless and until the Letter of Credit Issuer consents to such assignment;
and, except as otherwise required by applicable law, the Letter of Credit Issuer
shall not be obligated to give or withhold its consent to an assignment of
proceeds of a Letter of Credit; however, if the Letter of Credit Issuer consents
to an assignment of proceeds of the Letter of Credit, the Letter of Credit
Issuer shall have no duty to determine the proper identity of anyone appearing
to be the assignor or assignee, nor shall the Letter of Credit Issuer be
responsible for the validity, appropriateness or correctness of any such
assignment.
-25-

--------------------------------------------------------------------------------

Section 2.12. Modifications of a Letter Credit. This Agreement shall be binding
upon each Applicant with respect to any Modification of a Letter of Credit made
at any Applicant’s request or with any Applicant’s consent. Each Applicant’s
Obligations shall not be reduced or impaired in any way by any agreement by the
Letter of Credit Issuer and the beneficiary of a Letter of Credit extending the
Letter of Credit Issuer’s time to honor or to give notice of discrepancies, and
any such agreement shall be binding upon any Applicant.


Section 2.13. Collateral.


(a)            Pledge of Collateral. The Credit Parties hereby pledge, and grant
to the Letter of Credit Issuer a first priority security interest in, all
Permitted Collateral held in any Collateral Account from time to time and all
proceeds thereof, as security for the payment of all Obligations. The Letter of
Credit Issuer shall at all times (i) have sole control over each Collateral
Account, (ii) exercise reasonable care in the custody and preservation of any
Collateral held in any Collateral Account, (iii) be deemed to have exercised
such care if such Collateral is accorded treatment substantially equivalent to
that which the Letter of Credit Issuer accords its own property, and (iv) not
have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any Collateral or for investing such
Collateral.


(b)           Deposit of Collateral for Secured Letters of Credit. The
Applicants shall, no later than one Business Day prior to the date of the
proposed issuance of a Secured Letter of Credit, deposit and maintain, or cause
a Collateral Provider to deposit and maintain, Collateral in a Collateral
Account in the same currency in which such Secured Letter of Credit is
denominated to secure such Secured Letter of Credit in an amount equal to 100%
of the Face Amount of such Secured Letter of Credit, to the extent necessary
such that, after giving effect to such Secured Letter of Credit and any such
deposit of Collateral, there is Complete Collateral Compliance. Any deposit of
Collateral pursuant to this Section 2.13(b) shall be deemed a representation
that no Default (as defined in the JPMorgan Credit Agreement) exists under the
JPMorgan Credit Agreement or would be caused by such deposit of Collateral.
Subject to Section 2.13(h), Collateral that is deposited in a Collateral Account
to secure a Secured Letter of Credit in accordance with this Section 2.13(b)
shall remain in such Collateral Account for the full term of such Secured Letter
of Credit.


(c)            Deposit of Collateral for Expiration Date Exceeding Maturity
Date. If a Letter of Credit has an Expiration Date later than the Maturity Date,
the relevant Applicant agrees that it shall, without any demand or the taking of
any other action by the Letter of Credit Issuer and no later than the later of
(i) 90 days prior to the Maturity Date and (ii) the date the Letter of Credit
Issuer issues such Letter of Credit, deposit and maintain, or cause a Collateral
Provider to deposit and maintain, Collateral in a Collateral Account in an
amount equal to 100% of the Face Amount of such Letter of Credit, in the same
currency in which such Letter of Credit is denominated, plus the amount of all
Issuance Fees scheduled to be paid through the Expiration Date of such Letter of
Credit (or increase the Collateral held in respect of a Secured Letter of Credit
to such amount) (any such required Collateral, the “Section 2.13(c)
Collateral”).
-26-

--------------------------------------------------------------------------------

Such Collateral shall be required in addition to any other Collateral that may
be on deposit with respect to any Secured Letter of Credit or otherwise. Any
Unsecured Letter of Credit required to be secured pursuant to this Section
2.13(c) shall continue to be considered an Unsecured Letter of Credit for
purposes of determining the Issuance Fee applicable to such Letter of Credit.


(d)            Deposit of Collateral Upon Disposition of a Substantial Portion
of the Assets. If, after giving effect to the disposition of a Substantial
Portion of the assets of Cameron and its Restricted Subsidiaries, taken as a
whole, the ratio of Total Debt to Total Capitalization for Cameron, on a
consolidated basis with the Restricted Subsidiaries, is greater than 60%, then
the Applicants shall deposit, or cause a Collateral Provider to deposit,
Collateral into a Collateral Account, such that the Collateral Value in the
Collateral Accounts equals or exceeds, in the aggregate, an amount equal to 100%
of the then aggregate Letter of Credit Liabilities with respect to each
outstanding Letter of Credit in the currency in which such Letter of Credit is
denominated, plus the amount of all Issuance Fees for each outstanding Letter of
Credit scheduled to be paid through the Expiration Date of such Letter of Credit
(any such required Collateral, the “Section 2.13(d) Collateral”). Such
Collateral shall be required in addition to any other Collateral that may be on
deposit with respect to any Secured Letter of Credit or otherwise. Any Unsecured
Letter of Credit required to be secured pursuant to this Section 2.13(d) shall
continue to be considered an Unsecured Letter of Credit for purposes of
determining the Issuance Fee applicable to such Letter of Credit. When the ratio
of Total Debt to Total Capitalization is being calculated for purposes of this
Section 2.13(d) (and only in that case), Total Debt shall be deemed to include
contingent obligations with respect to commercial letters of credit, standby
letters of credit, and bank guaranties, in each case, whether they support
performance obligations or financial obligations.


(e)            Deposit of Collateral Upon Event of Default. The Applicants shall
deposit and maintain, or cause a Collateral Provider to deposit and maintain,
Collateral into a Collateral Account to the extent required by Section 7.02.
Such Collateral shall be required in addition to any other Collateral that may
be on deposit with respect to any Secured Letter of Credit or otherwise. Any
Unsecured Letter of Credit required to be secured pursuant to this Section
2.13(e) shall continue to be considered an Unsecured Letter of Credit for
purposes of determining the Issuance Fee applicable to such Letter of Credit.


(f)             Deposit of Collateral to Achieve Complete Collateral Compliance.
If at any time the Applicants have not achieved Complete Collateral Compliance
(such failure to achieve being referred to as an “Additional Collateral Event”),
then the Applicants shall, within five Business Days after receiving a written
request from the Letter of Credit Issuer, deposit, or cause a Collateral
Provider to deposit, into a Collateral Account additional Collateral such that
after giving effect to such deposit there shall be Complete Collateral
Compliance.


(g)           Collateral Information. In addition to the quarterly reporting
requirement required under Section 5.01(c), the Letter of Credit Issuer shall
have the right at any time to electronically access the Collateral Accounts or
contact the relevant Account Institutions to obtain a statement setting out the
Permitted Collateral on deposit in such Collateral Accounts and the current
value of each type of Permitted Collateral in the Collateral Accounts, and
Cameron shall cause each Account Institution to permit such access. In addition,
Cameron agrees to, at any time and promptly upon request, provide the Letter of
Credit Issuer with any information required to be reported under Section 5.01(c)
or any additional information requested by the Letter of Credit Issuer to
ascertain the type or nature of Collateral, the Collateral Value or the Letters
of Credit secured thereby.
-27-

--------------------------------------------------------------------------------

(h)            Release of Collateral.


(i)            Collateral Securing Secured Letters of Credit.


A.            In connection with the cancellation, expiration, termination of or
reduction in value of a Secured Letter of Credit, Cameron may submit a Request
to Withdraw Collateral, requesting that the Letter of Credit Issuer approve a
release of Collateral securing such Secured Letter of Credit, so long as (1) the
Collateral Value exceeds the Required Collateral Amount by at least $250,000
immediately prior to such release, (2) Complete Collateral Compliance exists and
would exist after giving effect to such release, (3) no Default or Event of
Default exists or would be caused by such release, and (4) such Letter of Credit
is not required to be secured under any of Section 2.13(c), Section 2.13(d), or
Section 2.13(e); provided that the amount of Collateral securing any Secured
Letter of Credit released pursuant to this Section 2.13(h)(i)(A) shall not
exceed the Face Amount of such Secured Letter of Credit (or in the case of a
reduction in value, shall not exceed the amount of such reduction in the Face
Amount of such Secured Letter of Credit). If all such conditions have been
satisfied, the Letter of Credit Issuer shall approve such release.


B.            Cameron may submit a Request to Withdraw Collateral, requesting
that the Letter of Credit Issuer approve, in its sole discretion, a release of
all of the Collateral securing a Secured Letter of Credit so long as (1)
Complete Collateral Compliance exists and would exist after giving effect to
such release, (2) no Default or Event of Default exists or would be caused by
such release, and (3) such Letter of Credit is not required to be secured under
any of Section 2.13(c), Section 2.13(d), or Section 2.13(e). If the Letter of
Credit Issuer in its sole discretion approves the release of such Collateral,
then Cameron shall, on the date of such release, pay to the Letter of Credit
Issuer in immediately available funds all additional fees or other amounts
payable pursuant to Section 2.02(c)(iii) and such Secured Letter of Credit shall
then be deemed to be an Unsecured Letter of Credit from the date that such
Collateral is released.


(ii)            Collateral Required under Section 2.13(c), Section 2.13(d) and
Section 2.13(e). Cameron may submit a Request to Withdraw Collateral, requesting
that the Letter of Credit Issuer approve a release of Collateral that was
required under Section 2.13(c), Section 2.13(d), or Section 2.13(e) securing a
Letter of Credit so long as (A) Complete Collateral Compliance exists and would
exist after giving effect to such release, (B) no Default or Event of Default
exists or would be caused by such release and (C) such Letter of Credit is no
longer required to be secured under any of Section 2.13(c), Section 2.13(d), or
Section 2.13(e). If all such conditions have been satisfied, the Letter of
Credit Issuer shall approve such release.


(iii)       Method of Release. Each such request referred to in the preceding
sections (i) and (ii) shall be made pursuant to a Request to Withdraw
Collateral, which shall (A) specify the Collateral Account from which Cameron
requests that Collateral be released, the Collateral to be released, the amount
of Collateral requested to be released, and the applicable Approved Currency of
such Collateral, (B) specify the requested date of release of such Collateral
(which shall be a Business Day not sooner than 5 Business Days after the Letter
of Credit Issuer’s receipt of such notice), (C) if such release relates to the
cancellation, expiration, termination of or reduction in value of a Secured
Letter of Credit, specify the Secured Letter of Credit to which such Collateral
relates, (D) certify that Complete Collateral Compliance then exists and will
exist after giving effect to such release, (E) certify that no Default or Event
of Default then exists or would be caused by such release, (F) certify such
release is in compliance with the relevant section above and (G) include any
other information contemplated by Exhibit D. Each such Request to Withdraw
Collateral shall be accompanied by a Collateral Certificate dated as of the date
of such proposed withdrawal, and shall include a calculation showing pro forma
Complete Collateral Compliance after giving effect to such requested withdrawal
and, with respect to a Request to Withdraw Collateral relating to Collateral
required to be pledged pursuant to Section 2.13(d), a Compliance Certificate
with a calculation showing pro forma compliance with the ratio in Section
2.13(d).
-28-

--------------------------------------------------------------------------------

ARTICLE III
CONDITIONS
 
Section 3.01. Initial Conditions Precedent. The obligation of the Letter of
Credit Issuer to issue the initial Letter of Credit pursuant to the terms and
conditions of this Agreement is subject to the condition precedent that the
Letter of Credit Issuer shall have received on or before the day of issuance of
the initial Letter of Credit the following, each dated on or before such day, in
form and substance reasonably satisfactory to the Letter of Credit Issuer (the
first day when all such conditions have been satisfied or waived is hereinafter
referred to as the “Effective Date”):


(a)       Duly executed signature pages to this Agreement, any Collateral
Provider Guaranty, any Subsidiary Guaranty and any Account Control Agreement
(including by facsimile or other electronic means) in a sufficient number of
signed counterparts as requested by the Letter of Credit Issuer.


(b)        A certificate of the Secretary, Assistant Secretary, or any other
officer, director, or manager of each Credit Party and Collateral Provider
certifying (i) the resolutions of the board of directors or managers of such
Credit Party or Collateral Provider authorizing the execution of each Credit
Document to which such Credit Party or Collateral Provider is a party, (ii) the
charter and bylaws or other applicable organizational documents of such Credit
Party or Collateral Provider, (iii) certificates of existence, good standing and
qualification, or an equivalent thereto, from appropriate government officials
with respect to such Credit Party or Collateral Provider, provided that such
government officials of the applicable jurisdiction issue such certificates or
an equivalent thereto, (iv) all other documents evidencing any necessary company
action and governmental, shareholder and third-party consents, approvals and
filings, if any, with respect to each such Credit Document and the transactions
thereunder, and (v) the names and true signatures of the officers (or agents) of
such Credit Party or Collateral Provider authorized to sign each Credit Document
to be executed by it.


(c)        A certificate of a Responsible Officer of Cameron certifying (i) that
the representations and warranties contained in each Credit Document are true
and correct in all material respects as of the Effective Date (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects), (ii) as to the satisfaction of
all conditions set forth in this Section 3.01, (iii) no Event of Default or
Default exists on the Effective Date or would result therefrom, (iv) the absence
of any Material Adverse Effect since the date of Cameron’s last audited
financial statements, and (v) the annual Consolidated audited financial
statements of Cameron and its Subsidiaries for the fiscal year ended December
31, 2010 and the quarterly Consolidated unaudited Consolidated financial
statements of Cameron and its Subsidiaries for the fiscal quarters ended March
31, 2011, June 30, 2011, and September 30, 2011, in each case delivered to the
Letter of Credit Issuer prior to the Effective Date, are true and correct copies
of such financial statements, fairly present the Consolidated financial
condition of Cameron as of such dates, and were, to the best of such officer’s
knowledge, prepared in conformity with GAAP.
-29-

--------------------------------------------------------------------------------

(d)       Certificates of existence, good standing and qualification from
appropriate state officials with respect to each Credit Party and Collateral
Provider and foreign equivalents for each Non-U.S. Credit Party and each
Collateral Provider that is not incorporated under the laws of the United States
of America or a state thereof (each, a “Non-U.S. Collateral Provider”).


(e)        A legal opinion of Porter Hedges LLP, counsel to the Credit Parties,
including without limitation certain specific no-conflicts opinions to the
JPMorgan Credit Agreement and Cameron’s other debt documents, in form and
substance reasonably satisfactory to the Letter of Credit Issuer.


(f)        A legal opinion of William C. Lemmer, Esq., in-house counsel to the
Credit Parties, in form and substance reasonably satisfactory to the Letter of
Credit Issuer.


(g)        A legal opinion of external New York counsel to the Credit Parties in
form and substance reasonably acceptable to the Letter of Credit Issuer.


(h)       Evidence of appointment by each Non-U.S. Credit Party of CT
Corporation System as its domestic process agent in accordance with Section
8.17.


(i)        The audited Consolidated financial statements of Cameron and its
Subsidiaries dated as of December 31, 2010 and unaudited Consolidated financial
statements of Cameron and its Subsidiaries dated as of March 31, 2011, June 30,
2011, and September 30, 2011.


(j)         All documents required for the establishment of the Reimbursement
Account, executed by the Applicants.


(k)        There shall exist no pending or threatened litigation, request,
directive, injunction, stay, order, or proceeding since December 31, 2010 that
could reasonably be expected to have a Material Adverse Effect.


(l)         All documentation and other information that the Credit Parties are
required by bank regulatory authorities to deliver to the Letter of Credit
Issuer under applicable “know your customer” and anti-money laundering rules and
regulations, including Title III of  the Patriot Act, that has been identified
by the Letter of Credit Issuer and notified to the Credit Parties.
-30-

--------------------------------------------------------------------------------

(m)       Evidence of payment by the Credit Parties of all accrued fees,
expenses and disbursements required to be paid by the Credit Parties on the date
hereof, including the fees and expenses of counsel to the Letter of Credit
Issuer.


(n)       Completion of Cameron’s installation of the Bolero System and
therespective trade modules or completion of Cameron’s installation of
CitiDirect.


(o)       Such other documents, governmental certificates, conditions,
agreements and lien searches as the Letter of Credit Issuer may reasonably
request.


Section 3.02. Additional Conditions Precedent to Each Letter of Credit. The
obligation of the Letter of Credit Issuer to issue or Modify each Letter of
Credit shall be subject to the additional conditions precedent that, on the date
of issuance (or Modification) of such Letter of Credit (the “Issuance Date”),
the following statements shall be true (and each of the giving of the applicable
Notice of Letter of Credit and the acceptance by the applicable Applicant of the
issuance (or Modification) of such Letter of Credit shall constitute a
representation and warranty by the Applicant that on the Issuance Date, such
statements are true):


(a)        The representations and warranties contained in Section 4.01 and the
other Credit Documents are true and correct in all material respects as of the
Issuance Date (other than those representations and warranties that (A) are
subject to a materiality qualifier, which shall be true and correct in all
respects, (B) expressly relate solely to a specific earlier date and that remain
true and correct in all material respects as of such earlier date), after giving
effect to the issuance (or Modification) of such Letter of Credit, as though
made on and as of such date.


(b)       No Event of Default or Default has occurred and is continuing, or
would result from the issuance (or Modification) of such Letter of Credit.


(c)        No Default (as defined in the JPMorgan Credit Agreement) has occurred
and is continuing under the JPMorgan Credit Agreement or would result from the
issuance (or Modification) of such Letter of Credit or any deposit of Collateral
made in connection therewith, and such Letter of Credit and any such deposit of
Collateral, would not be prohibited by the JPMorgan Credit Agreement.


(d)        The relevant Applicant shall have delivered to the Letter of Credit
Issuer a Notice of Letter of Credit with respect to such Letter of Credit.


(e)       If such Letter of Credit is to be a Financial Letter of Credit, as
determined by the Letter of Credit Issuer in accordance with Section 2.01,
Cameron shall have delivered to the Letter of Credit Issuer a certificate of a
Responsible Officer of Cameron demonstrating that the Financial Letter of Credit
Percentage would not be greater than 10% after giving effect to the issuance (or
Modification) of such Financial Letter of Credit, unless otherwise approved by
the Letter of Credit Issuer in its sole discretion.
-31-

--------------------------------------------------------------------------------

(f)        If such Letter of Credit is to be a Secured Letter of Credit, as
indicated by the Applicant in the relevant Notice of Letter of Credit, (A) there
shall be Complete Collateral Compliance after giving effect to the issuance of
such Letter of Credit and any deposit of Collateral made pursuant to Section
2.13(b) in connection with such Letter of Credit and (B) there shall be a
Collateral Account established and maintained in accordance with this Agreement.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Section 4.01. Representations and Warranties. Each of the Credit Parties
represents and warrants to the Letter of Credit Issuer as follows:


(a)             Existence and Standing. Each of the Credit Parties is a
corporation, partnership or limited liability company (or comparable foreign
entity) duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing (or foreign equivalent) under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted. Each of the
Credit Parties and each of the Restricted Subsidiaries is duly qualified and in
good standing (to the extent applicable) as a foreign corporation or other
business entity and is duly authorized to conduct its business in each
jurisdiction in which its business is conducted or proposed to be conducted
except where the failure to qualify may not reasonably be expected to have a
Material Adverse Effect.


(b)             Authorization and Validity. Each of the Credit Parties has the
power and authority and legal right to execute and deliver the Credit Documents
to which it is a party and to perform its obligations thereunder. The execution
and delivery by each Credit Party of the Credit Documents to which it is a party
and the performance of its obligations thereunder have been duly authorized by
proper corporate or similar proceedings, and the Credit Documents to which each
of the Credit Parties is a party constitute legal, valid and binding obligations
of such Credit Party enforceable against each such Credit Party in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.


(c)             No Conflict; Government Consent. Neither the execution and
delivery by each of the Credit Parties of the Credit Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on any
Credit Party or any of their respective Restricted Subsidiaries or (ii) any
Credit Party’s or any of their Restricted Subsidiaries’ articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any material
indenture, instrument or agreement to which any of the Credit Parties or any of
their respective Restricted Subsidiaries is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of any Credit Party or a Restricted Subsidiary pursuant to
the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Credit Parties or any of their
Restricted Subsidiaries, is required to be obtained by any Credit Party or any
of their Restricted Subsidiaries in connection with the execution and delivery
of the Credit Documents, the borrowings under this Agreement, the payment and
performance by the Credit Parties of the Obligations or the legality, validity,
binding effect or enforceability of any of the Credit Documents.
-32-

--------------------------------------------------------------------------------



(d)              Financial Statements. The audited Consolidated financial
statements for the fiscal year ended December 31, 2012 of Cameron and its
Subsidiaries and the quarterly Consolidated unaudited financial statements for
the fiscal quarter ended March 31, 2013 of Cameron and its Subsidiaries, in each
case heretofore delivered to the Letter of Credit Issuer, were prepared in
accordance with GAAP in effect on the date such statements were prepared and
fairly present in accordance with GAAP the Consolidated financial condition and
operations of Cameron and its Subsidiaries at such date and the Consolidated
results of their operations for the period then ended.


(e)                 No Material Adverse Effect. No event or condition has
occurred or arisen since December 31, 2010 which could reasonably be expected to
have a Material Adverse Effect.


(f)                  Taxes. Cameron and its Restricted Subsidiaries have filed
all United States federal tax returns and all other material tax returns which
are required to be filed, whether in the United States or in any foreign
jurisdiction, and have paid or provided for the payment of all taxes due
pursuant to said returns or pursuant to any assessment received by Cameron or
any of its Restricted Subsidiaries, except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists. The United States income
tax returns of Cameron and its Restricted Subsidiaries have been audited by the
Internal Revenue Service (or the applicable statute of limitations has expired)
through the years ending December 31, 2006. No tax liens have been filed and no
claims are being asserted with respect to any such taxes. The charges, accruals
and reserves on the books of Cameron and its Restricted Subsidiaries in respect
of any taxes or other governmental charges are adequate.


(g)                 Litigation and Contingent Obligations. There is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting Cameron or any of its Restricted Subsidiaries which could reasonably
be expected to have a Material Adverse Effect or which seeks to prevent, enjoin
or delay the issuing of any Letter of Credit hereunder. Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to have a Material Adverse Effect, Cameron has no material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 4.01(d).


-33-

--------------------------------------------------------------------------------

(h)                Subsidiaries.Schedule 4.01(h)(i) contains an accurate list of
all Subsidiaries of Cameron as of the Second Amendment Effective Date, setting
forth their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by Cameron or other
Subsidiaries. Schedule 4.01(h)(ii)  contains an accurate list of all Restricted
Subsidiaries of Cameron that are Subsidiary Applicants. Each Restricted
Subsidiary is a Wholly-Owned Subsidiary, all of the issued and outstanding
shares of capital stock of which is owned by Cameron or one of its Wholly-Owned
Subsidiaries. All of the issued and outstanding shares of capital stock of each
Restricted Subsidiary or other ownership interests of such Restricted
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and non
assessable, and are free and clear of all Liens. No authorized but unissued or
treasury shares of capital stock of any Restricted Subsidiary are subject to any
option, warrant, right to call, or commitment of any kind or character. Except
as set out on Schedule 4.01(h)(i), no Restricted Subsidiary has any outstanding
stock or securities convertible into or exchangeable for any shares of its
capital stock, or any right issued to any Person (either preemptive or other) to
subscribe for or to purchase, or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments, or claims of any character relating to any of its capital
stock or any stock or securities convertible into or exchangeable for any of its
capital stock other than as expressly set out in the certificate or articles of
incorporation or other charter document of Cameron or such Restricted
Subsidiary.


(i)                  ERISA. The Unfunded Liabilities of all Single Employer
Plans do not in the aggregate exceed $50,000,000. Neither Cameron nor any other
member of the Controlled Group has incurred, or is reasonably expected by
Cameron to incur, any withdrawal liability to Multiemployer Plans. Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no material Reportable Event has occurred with respect to any Plan,
neither Cameron nor any other member of the Controlled Group has withdrawn from
any Multiemployer Plan or initiated steps to do so, and no steps have been taken
to reorganize or terminate any Single Employer Plan.


(j)                  Accuracy of Information. No information, exhibit or report
furnished by Cameron or any of its Restricted Subsidiaries to the Letter of
Credit Issuer in connection with the negotiation of, or compliance with, the
Credit Documents contained any material misstatement of fact or omitted to state
a material fact or any fact necessary to make the statements contained therein
not materially misleading.


(k)                 Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of Cameron and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.


(l)                  [Reserved].


(m)                Compliance With Laws. Cameron and its Restricted Subsidiaries
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.
-34-

--------------------------------------------------------------------------------

(n)             Ownership of Properties. Cameron and its Restricted Subsidiaries
have good title, free of all Liens other than those permitted by Section 5.17,
to all of the respective material Property and assets owned by Cameron and its
Restricted Subsidiaries.


(o)             Plan Assets; Prohibited Transactions. None of the Credit Parties
is an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of Section
4975 of the Code), and neither the execution of this Agreement nor the issuing
of any Letter of Credit hereunder gives rise to a prohibited transaction within
the meaning of Section 406 of ERISA or Section 4975 of the Code.


(p)             Environmental Matters. In the ordinary course of its business,
the officers of Cameron consider the effect of Environmental Laws on the
business of Cameron and its Restricted Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to Cameron and
its Restricted Subsidiaries due to Environmental Laws. On the basis of this
consideration, Cameron has concluded that Environmental Laws cannot reasonably
be expected to have a Material Adverse Effect. None of Cameron or any of its
Restricted Subsidiaries has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non compliance or remedial action is reasonably expected by Cameron to have a
Material Adverse Effect.


(q)             Investment Company Act. None of Cameron or any of its Restricted
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.


(r)             [Reserved].


(s)             Foreign Assets Control Regulations, etc.. (i) No Letter of
Credit will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.


(ii)          Neither Cameron nor any of its Subsidiaries (A) is, or will
become, a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti-Terrorism Order or (B) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.
Cameron and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.


(iii)          No Letter of Credit will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, assuming in all cases that such act applies to Cameron
and its Subsidiaries.
-35-

--------------------------------------------------------------------------------

(t)             Obligations Pari Passu. The obligations of each Credit Party
arising under this Agreement and the Credit Documents rank pari passu and equal
in right of payment with all of the other Indebtedness of such Credit Parties,
which is not by its terms secured by any assets of such Credit Party, Collateral
Provider or their Restricted Subsidiaries, and which is not subordinate in right
of payment to any other Indebtedness of such Credit Party or their Restricted
Subsidiaries.


(u)             Not a Representative. Each Applicant is acting for itself and
for no other Person or entity in requesting the issuance of each Letter of
Credit, except to the extent that Cameron is acting as a co-applicant with a
Subsidiary Applicant.


(v)           Collateral Accounts.Schedule 4.01(v) sets forth each Collateral
Account.


ARTICLE V
COVENANTS


During the term of this Agreement, unless the Letter of Credit Issuer shall
otherwise consent in writing:


Section 5.01. Reporting. Cameron will maintain, for itself and each Subsidiary,
a system of accounting established and administered in accordance with GAAP, and
furnish to the Letter of Credit Issuer, except to the extent already furnished
to Citibank, N.A., as a Lender under the JPMorgan Credit Agreement:


(a)           (i)     On or before the earlier of (A) 90 days after the close of
each of its fiscal years and (B) the date on which filing such report with the
SEC is required (taking into account any extensions granted by the SEC), an
unqualified audit report certified by Ernst & Young, L.L.P., or any other
independent certified public accountants reasonably acceptable to the Letter of
Credit Issuer, prepared in accordance with GAAP on a consolidated basis for
itself and its Subsidiaries, including a balance sheet as of the end of such
period, related profit and loss and statement of change of shareholders’ equity,
and a statement of cash flows; provided that, if any financial statement
referred to in this Section 5.01(a) is readily available on-line through EDGAR
as of the date on which such financial statement is required to be delivered
hereunder and Cameron shall have notified the Letter of Credit Issuer in its
Compliance Certificate that such financial statement is so available, Cameron
shall not be obligated to furnish copies of such financial statements. The
90-day period referenced above shall be extended for up to 15 days for any
fiscal year as to which Cameron has received an extension from the SEC for the
filing of its annual report on SEC Form 10K.


(ii)    On or before 90 days after the close of each of its fiscal years (or, if
earlier, the date on which the annual audit is delivered pursuant to clause (i)
above), a combined consolidated balance sheet of the Unrestricted Subsidiaries
as at the end of such period, related profit and loss and statement of change of
shareholders’ equity, and a statement of cash flows, all for the Unrestricted
Subsidiaries on a combined consolidated basis and certified by a Responsible
Officer of Cameron. The 90-day period referenced above shall be extended for up
to 15 days for any fiscal year as to which Cameron has received an extension
from the SEC for the filing of its annual report on SEC Form 10K.


(iii)   On or before 270 days after the close of each of its fiscal years, an
audit report certified by Ernst & Young, L.L.P., or any other independent
certified public accountants reasonably acceptable to the Lenders, of the
combined consolidated balance sheet of the Unrestricted Subsidiaries as at the
end of such period, related profit and loss and statement of change of
shareholders’ equity, and a statement of cash flows, all for the Unrestricted
Subsidiaries on a combined consolidated basis. The 270-day period referenced
above shall be extended for up to 15 days for any fiscal year as to which
Cameron has received an extension from the SEC for the filing of its annual
report on SEC Form 10K.


(b)       (i)     On or before the earlier of (A) 45 days after the close of the
first three quarterly periods of each of its fiscal years and (B) the date on
which filing such report with the SEC is required (taking into account any
extensions granted by the SEC), for itself and its Subsidiaries, a consolidated
unaudited balance sheet as at the close of each such period and consolidated
profit and loss and statement of change of shareholders’ equity and a statement
of cash flows for the period from the beginning of such fiscal year to the end
of such quarter, all certified by a Responsible Officer of Cameron; provided
that, if any financial statement referred to in this Section 5.01(b) is readily
available on-line through EDGAR as of the date on which such financial statement
is required to be delivered hereunder and Cameron shall have notified the Letter
of Credit Issuer in its Compliance Certificate that such financial statement is
so available, Cameron shall not be obligated to furnish copies of such financial
statements. The 45-day period referenced above shall be extended for up to 15
days for any fiscal quarter as to which Cameron has received an extension from
the SEC for the filing of its quarterly report on SEC Form 10Q.


(ii)     On or before 45 days after the close of the first three quarterly
periods of each of its fiscal years (or, if earlier, the date on which the
financial statements are delivered pursuant to clause (i) above), a combined
consolidated unaudited balance sheet of the Unrestricted Subsidiaries as at the
close of each such period and combined consolidated profit and loss and
statement of change of shareholders’ equity and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all for the Unrestricted Subsidiaries on a combined consolidated basis and
certified by a Responsible Officer of Cameron. The 45-day period referenced
above shall be extended for up to 15 days for any fiscal quarter as to which
Cameron has received an extension from the SEC for the filing of its quarterly
report on SEC Form 10Q.


(c)        Onor before 45 days after the end of each of its fiscal quarters, and
at any other time reasonably requested by the Letter of Credit Issuer, a
certificate (each, a “Collateral Certificate”) in substantially the form of
Exhibit H computed as of the last Business Day of the immediately preceding
quarter signed by a Responsible Officer of Cameron, certifying as to (1) the
amount and Approved Currency of each type of Permitted Collateral contained in
each Collateral Account, (2) a calculation of the total Collateral Value, (3)
the letter of credit number, beneficiary, Face Amount, Approved Currency, and
Stated Expiry Date of each Secured Letter of Credit, (4) the letter of credit
number, beneficiary, Face Amount, Approved Currency, and Stated Expiry Date of
each outstanding Letter of Credit that is required to be secured by Collateral
in accordance with Section 2.13(c), Section 2.13(d), or Section 2.13(e), (5) a
calculation of the Required Collateral Amount and (6) any other information
needed to demonstrate that no Additional Collateral Event has occurred and is
continuing.
-36-

--------------------------------------------------------------------------------

(d)       Together with the financial statements required under Sections 5.01(a)
and (b), (i) a Compliance Certificate signed by a Responsible Officer of Cameron
showing the calculations necessary to determine compliance with this Agreement
(unless such calculations have been delivered to Citibank, N.A. as a Lender
under the JPMorgan Credit Agreement) and stating that no Event of Default or
Default exists, or if any Event of Default or Default exists, stating the nature
and status thereof and (ii) management calculations reflecting the effect on the
financial statements furnished under Section 5.01(a)(i) or Section 5.01(b)(i),
as applicable, of excluding Unrestricted Subsidiaries, in detail reasonably
acceptable to the Letter of Credit Issuer.


(e)       As soon as possible and in any event (i) within 30 days after Cameron
knows that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10
Business Days after Cameron knows that any other Termination Event with respect
to any Plan has occurred, a statement, signed by a Responsible Officer of
Cameron, describing such Termination Event and the action which Cameron proposes
to take with respect thereto.


(f)        As soon as possible and in any event within 30 days after receipt by
Cameron, a copy of (i) any notice or claim to the effect that Cameron or any of
its Restricted Subsidiaries is or may be liable to any Person as a result of the
release by Cameron, any of its Restricted Subsidiaries, or any other Person of
any toxic or hazardous waste or substance into the environment, and (ii) any
notice alleging any violation of any federal, state or local environmental,
health or safety law or regulation by Cameron or any of its Restricted
Subsidiaries, which, in either case, could reasonably be expected to exceed
$5,000,000.


(g)       Promptly upon the furnishing thereof to the shareholders of Cameron,
copies of all financial statements, reports and proxy statements so furnished.


(h)       Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which Cameron
or any of its Restricted Subsidiaries files with the SEC, provided that, if such
registration statements and reports are readily available on-line through EDGAR
and Cameron shall have notified the Letter of Credit Issuer in writing that such
registration statements or reports are so available, Cameron shall not be
obligated to furnish copies of such documents.


(i)        Promptly upon any Credit Party becoming aware (other than by a notice
from the Letter of Credit Issuer) that an Additional Collateral Event has
occurred, such Credit Party shall notify the Letter of Credit Issuer in writing
of the Collateral shortfall associated with such Additional Collateral Event and
shall provide a Collateral Certificate demonstrating such shortfall.
-37-

--------------------------------------------------------------------------------

(j)         Such other information (including non financial information) as the
Letter of Credit Issuer may from time to time reasonably request, including,
without limitation, information requested in order for the Letter of Credit
Issuer to comply with the USA Patriot Act.


Section 5.02. Use of Proceeds. Cameron will, and will cause each Restricted
Subsidiary to, use the Letters of Credit for general corporate purposes related
to the business of Cameron, including (in the case of certain international
jurisdictions to be approved by the Letter of Credit Issuer) to back-stop Bank
Guaranties with Protective Letters of Credit. No Applicant will, nor will it
permit any Restricted Subsidiary to, use any of the proceeds of the Letters of
Credit to purchase or carry any “margin stock” (as defined in Regulation U).
Notwithstanding anything in this Section 5.02 to the contrary, the terms of this
Section 5.02 shall not restrict Cameron and its Restricted Subsidiaries from
continuing to use the pool of funds treasury management approach that they have
used on a consistent basis during the 12 months immediately prior to the
Effective Date. No proceeds of any Letter of Credit may be used for the benefit
of any Unrestricted Subsidiary.


Section 5.03. Notice of Default. Cameron will, and will cause each Restricted
Subsidiary to, give prompt notice in writing to the Letter of Credit Issuer of
the occurrence of any Event of Default or Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.


Section 5.04. Conduct of Business. Cameron will, and will cause each Restricted
Subsidiary to, continue to operate its core business in the oil field service
industry and in other reasonably related industries and carry on and conduct its
business in substantially the same manner as it is presently conducted and do
all things necessary to maintain in full force and effect its legal existence
and the requisite rights, franchises and authority material to the conduct of
the business of Cameron and its Restricted Subsidiaries taken as a whole;
provided that Restricted Subsidiaries may enter into mergers permitted by
Section 5.14 and may (other than in the case of Credit Parties or Collateral
Providers) be liquidated if such liquidation may not reasonably be expected to
have a Material Adverse Effect.


Section 5.05. Taxes. Cameron will, and will cause each Restricted Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those (a) which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, and (b) where the failure to do so could not
(in the aggregate for all such failures) reasonably be expected to have a
Material Adverse Effect.


Section 5.06. Insurance. Cameron will, and will cause each Restricted Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts and covering such risks as is consistent
with sound business practice, and Cameron will furnish to the Letter of Credit
Issuer upon request a summary of the insurance carried.
-38-

--------------------------------------------------------------------------------

Section 5.07. Compliance with Laws. Cameron will, and will cause each Restricted
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, the failure to comply with which
could reasonably be expected to have a Material Adverse Effect or for which the
compliance is being contested in good faith by appropriate proceedings. Cameron
will, and will cause each Restricted Subsidiary to, comply with any letter of
credit customs or practice now or later applicable to it in connection with any
Letter of Credit.


Section 5.08. Maintenance of Properties. Cameron will, and will cause each
Restricted Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


Section 5.09. Inspection. Cameron will, and will cause each Restricted
Subsidiary to, permit the Letter of Credit Issuer, by its representatives and
agents, to inspect any of the Property, books and financial records of Cameron
and each Restricted Subsidiary, to examine and make copies of the books of
accounts and other financial records of Cameron and each Restricted Subsidiary,
and to discuss the affairs, finances and accounts of Cameron and each Restricted
Subsidiary with, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the Letter of Credit Issuer may
designate The Letter of Credit Issuer shall give Cameron three (3) Business
Days’ notice of each such inspection, shall schedule such inspections during
normal business hours, shall conduct the inspection in a manner that does not
unreasonably and materially interfere with the business operations of Cameron
and its Restricted Subsidiaries, and if no Event of Default has occurred and is
continuing, shall conduct no more than one inspection during each calendar year.
When no Event of Default has occurred and is continuing, any such inspection or
examination shall be at the Letter of Credit Issuer’s cost and expense. When an
Event of Default has occurred and is continuing, any such inspection or
examination shall be at Cameron’s cost and expense.


Section 5.10. JPMorgan Credit Agreement . Cameron will promptly provide the
Letter of Credit Issuer with a copy of all amendments, waivers and notices
delivered by or to Cameron or its Material Subsidiaries under the JPMorgan
Credit Agreement, or any refinancing or replacement thereof, if, at the time
such amendment, waiver or notice is adopted or given, the Letter of Credit
Issuer is no longer a lender under the JPMorgan Credit Agreement or such
refinancing or replacement thereof.


Section 5.11. Further Assurances. Each Credit Party shall cure promptly any
defects in the execution, delivery, and recordations of the Credit Documents.
Each Credit Party hereby authorizes the Letter of Credit Issuer to file any
financing statements or other similar documents without the signature of the
Credit Party to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under any of the Credit
Documents. Cameron at its expense will, and will cause each other Credit Party,
to promptly execute and deliver to the Letter of Credit Issuer upon request all
such other documents, agreements and instruments to comply with or accomplish
the covenants and agreements of the Credit Party, as the case may be, in the
Security Instruments, the Guaranties, and this Agreement, or to further evidence
and more fully describe the collateral intended as security for the Letters of
Credit, or to correct any omissions in the Security Instruments, or to state
more fully the security obligations set out herein or in any of the Security
Instruments, or to perfect, protect or preserve any Liens created pursuant to
any of the Security Instruments, or to make any recordings or to file any
notices or obtain any consents, all as may be necessary or appropriate in
connection therewith or to enable the Letter of Credit Issuer to exercise and
enforce its rights and remedies with respect to any Collateral or proceeds
thereof.
-39-

--------------------------------------------------------------------------------

Section 5.12. [Reserved].


Section 5.13. Indebtedness. Cameron will not permit any Restricted Subsidiary to
create, incur or suffer to exist any Indebtedness, except,


(a)    the Obligations;


(b)    Indebtedness of any Restricted Subsidiary to Cameron or any other
Restricted Subsidiary;


(c)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that such Indebtedness existed at the time such Person
becomes a Restricted Subsidiary and was not incurred in contemplation of or in
connection with such Person becoming a Restricted Subsidiary;


(d)    any refunding or refinancing of any Indebtedness referred to in clause
(c) above; provided that the amount of such Indebtedness is not increased and
the maturity thereof is not extended;


(e)    Indebtedness of any Restricted Subsidiary that has guaranteed the
Obligations pursuant to a Subsidiary Guaranty that is an unlimited guaranty of
payment and in substantially the form attached as Exhibit F; and


(f)    other Indebtedness in an aggregate principal amount outstanding at any
time not exceeding 20% of Consolidated Net Worth at such time.


For purposes of this Section 5.13, Indebtedness of Restricted Subsidiaries shall
include Recourse Debt of any Unrestricted Subsidiary to the extent such
Indebtedness is recourse to a Restricted Subsidiary.


Section 5.14. Merger. Cameron will not, nor will it permit any Restricted
Subsidiary to, merge or consolidate with or into any other Person, except that
(a) a Restricted Subsidiary may merge into Cameron or any Restricted Subsidiary
of Cameron and (b) Cameron or any Restricted Subsidiary may merge or consolidate
with any other Person, so long as immediately thereafter (and after giving
effect thereto), (i) no Event of Default or Default exists, (ii) in the case of
a merger or a consolidation involving Cameron, Cameron is the continuing or
surviving corporation, and (iii) in the case of a merger or a consolidation
involving a Credit Party or Collateral Provider other than Cameron, if such
Credit Party or Collateral Provider other than Cameron is not the continuing or
surviving entity, then the continuing or surviving entity has agreed in writing
to assume the obligations of such Credit Party or Collateral Provider under the
Credit Documents.
-40-

--------------------------------------------------------------------------------

Section 5.15. Sale of Assets. Neither Cameron nor any Restricted Subsidiary
shall, directly or indirectly, in one transaction or a series of transactions,
sell, transfer, or otherwise dispose of all or substantially all of the assets
of Cameron and its Restricted Subsidiaries, taken as a whole.


Section 5.16. [Reserved].


Section 5.17. Liens. Cameron will not, nor will it permit any Restricted
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of Cameron or any of its Restricted Subsidiaries, except:


(a)    Liens securing the Obligations;


(b)   Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;


(c)     Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;


(d)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;


(e)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the value of the same or interfere with the use thereof in the business of any
Credit Party or its Restricted Subsidiaries;


(f)     Liens existing on the date hereof and described in Schedule 5.17;


(g)    Liens in the form of cash collateral in an aggregate outstanding amount
up to $350,000,000, minus the Dollar Equivalent of the Collateral Value,
securing the obligations of any Person in respect of commercial letters of
credit, standby letters of credit, and bank guaranties, in each case, which
support performance obligations;


(h)    Liens in the form of deposits to secure the performance of bids, trade
contracts, leases, surety and appeal bonds, and other obligations of a like
nature;


(i)     Judgment Liens in respect of judgments that do not constitute a Default
under Section 7.01(j);
-41-

--------------------------------------------------------------------------------

(j)     Banker’s Liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;


(k)     Liens existing on any Property prior to the acquisition thereof by
Cameron or any Restricted Subsidiary or existing on any Property of any Person
that becomes a Restricted Subsidiary after the date hereof prior to the time
such Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, and (ii) such Lien
shall not apply to any other Property of Cameron or any other Restricted
Subsidiary;


(l)     Liens on the equity interests of Unrestricted Subsidiaries securing
obligations of any Unrestricted Subsidiaries; and


(m)   Liens other than those permitted by subsections (a) through (l) above
securing Indebtedness or other obligations not at any time exceeding in the
aggregate 10% of Consolidated Net Worth.


Section 5.18. Affiliates. Cameron will not, and will not permit any Restricted
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) pursuant to the reasonable requirements of
Cameron’s or such Restricted Subsidiary’s business and upon fair and reasonable
terms no less favorable to Cameron or such Restricted Subsidiary than Cameron or
such Restricted Subsidiary would obtain in a comparable arms length transaction,
(b) transactions between and among Cameron and its Restricted Subsidiaries and
(c) transactions entered into with Unrestricted Subsidiaries on terms and
conditions, taken as a whole, that are fair and reasonable to Cameron and the
Restricted Subsidiaries, taking into account the totality of the relationship
between Cameron and the Restricted Subsidiaries, on the one hand, and the
Unrestricted Subsidiaries, on the other (it being understood that the provision
of services at cost shall be considered fair and reasonable).


Section 5.19. Environmental Matters. Cameron will, and will cause each
Restricted Subsidiary to, (a) conduct its business so as to comply with all
applicable material Environmental Laws and shall promptly take corrective action
to remedy any non-compliance with any applicable material Environmental Law,
except where failure to comply or take action could not reasonably be expected
to have a Material Adverse Effect and (b) establish and maintain a management
system designed to ensure compliance with applicable material Environmental Laws
and minimize financial and other risks to Cameron and each Restricted Subsidiary
arising under applicable material Environmental Laws or as the result of
environmentally related injuries to Persons or Property.


Section 5.20. Restrictions on Restricted Subsidiary Payments. Cameron shall not,
nor shall it permit any Restricted Subsidiary to, enter into any indenture,
agreement, instrument or other arrangement which, directly or indirectly,
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes materially adverse conditions upon the ability of any Material
Subsidiary to (a) pay dividends or make other distributions on its capital
stock, (b) make loans or advances to Cameron, or (c) repay loans or advances
from Cameron; provided that the foregoing limitations shall not apply to
prohibitions or restrictions (i) that were existing at the time such Restricted
Subsidiary was acquired by Cameron or any Restricted Subsidiary, were not
created in contemplation of such acquisition, and are applicable only to such
acquired Person and the Property and/or equity interests of such Person or (ii)
contained in any agreement relating to the disposition of a Restricted
Subsidiary, restricting such payments and advances by such Restricted Subsidiary
pending its disposition.
-42-

--------------------------------------------------------------------------------

Section 5.21. ERISA Compliance. With respect to any Plan, neither Cameron nor
any Subsidiary shall (a) fail to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Plan, whether or not waived; (b) permit the occurrence of any Termination
Event which could result in a liability of any Credit Party or any other member
of the Controlled Group in excess of $25,000,000; (c) become an “employer” (as
such term is defined in Section 3(5) of ERISA) required to contribute to any
Multiemployer Plan or a “substantial employer” (as such term in defined in
Section 4001(a)(2) of ERISA) required to contribute to any Multiemployer Plan
under circumstances such that withdrawal from such Multiemployer Plan could
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on Cameron or its ability to perform its obligations under this Agreement
or any other material Credit Document; or (d) permit the establishment or
amendment of any Plan or fail to comply with the applicable provisions of ERISA
and the Code with respect to any Plan, in each case, which could result in
liability of any Credit Party or any other member of a Controlled Group which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


Section 5.22. Total Debt to Total Capitalization Ratio. Cameron, on a
consolidated basis with the Restricted Subsidiaries, shall not permit the ratio
of Total Debt to Total Capitalization to be greater than 60% at any time.


Section 5.23. Removal of Collateral. No Credit Party shall withdraw or remove
any Collateral from any Collateral Account except pursuant to Section 2.13(h).


ARTICLE VI
COLLATERAL ACCOUNTS


Section 6.01. Generally. All assets from time to time held in each Collateral
Account shall be subject to the Lien of the Letter of Credit Issuer and shall
constitute collateral for the payment of the Obligations. The deposit of amounts
into a Collateral Account shall not in and of itself constitute payment of the
Obligations.


Section 6.02. Control over Accounts. The Letter of Credit Issuer shall have
control over each Collateral Account at all times pursuant to an Account Control
Agreement. The Letter of Credit Issuer may only exercise its right to withdraw
assets from a Collateral Account in accordance with Section 7.02.


Section 6.03. Changes to Collateral Accounts. Cameron may amend Schedule 4.01(v)
to designate additional deposit and securities accounts as Collateral Accounts
at any time; provided that:


(a)         the Letter of Credit Issuer has approved in writing the institution
at which any such Collateral Account is held (such approval not to be
unreasonably withheld or delayed);
-43-

--------------------------------------------------------------------------------

(b)       each Collateral Account must be held in the name of (i) a Collateral
Provider that is a party to the Security Agreement (and any other agreement,
instrument or document necessary or desirable to create or perfect an Acceptable
Security Interest in such Collateral Account) or (ii) the Letter of Credit
Issuer;


(c)        Cameron has provided or caused to be provided to the Letter of Credit
Issuer such additional documentation as the Letter of Credit Issuer reasonably
requests in connection therewith, including but not limited to an Account
Control Agreement, other Security Instruments, a Collateral Provider Guaranty,
legal opinions, financing statements, a Collateral Certificate dated as of the
date such Collateral Account is designated, and a revised Schedule 4.01(v).


Upon the completion of the foregoing, Schedule 4.01(v) shall be deemed amended
and restated by such revised Schedule 4.01(v).


Section 6.04. Fees and Expenses Related to Collateral Accounts. Cameron agrees
to (a) pay to each Account Institution all fees, costs, and expenses as may be
separately agreed to by Cameron and the relevant Account Institution, as
applicable, and (b) reimburse the Letter of Credit Issuer for any such fees,
costs, or expenses that the Letter of Credit Issuer has paid on behalf of any
Credit Party or Collateral Provider.


ARTICLE VII
EVENTS OF DEFAULT


Section 7.01. Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:


(a)           Any representation or warranty made or deemed made by or on behalf
of Cameron or any Material Subsidiary to the Letter of Credit Issuer under or in
connection with this Agreement, any issuance of a Letter of Credit, or any
certificate or information delivered in connection with this Agreement or any
other Credit Document shall be materially false on the date such representation
or warranty is made or deemed made.


(b)           Nonpayment of


(i)            principal of any Reimbursement Obligation or Demand Loan when due
and payable in accordance with Section 2.03,


(ii)            any amount required to be delivered as Collateral when due and
payable in accordance with Section 2.13 or Section 7.02 or


(iii)            interest upon any Demand Loan or Reimbursement Obligation or
any Commitment Fee, Issuance Fee or any other obligations under Section 2.03 or
any of the Credit Documents within five days after the same becomes due.


(c)           The breach by any of the Credit Parties of any of the terms or
provisions of Sections 5.02, 5.03 (to the extent relating to the notice of a
Default or an Event of Default), and 5.10 through 5.23, inclusive.
-44-

--------------------------------------------------------------------------------

(d)           The breach by any of the Credit Parties or Collateral Providers
(other than a breach which constitutes an Event of Default under another Section
of this Article VI) of any of the terms or provisions of this Agreement or any
other Credit Document which is not remedied within 30 days after written notice
from the Letter of Credit Issuer.


(e)            Failure of Cameron or any Material Subsidiary to pay when due any
Indebtedness aggregating in excess of $75,000,000 (“Material Indebtedness”); or
the default by Cameron or any Material Subsidiary in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any agreement under which any such Material Indebtedness
was created or is governed, or any other event shall occur or condition exist,
the effect of which default or event or condition is to cause, or to permit the
holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of Cameron or any Material Subsidiary shall be declared to be due
and payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or Cameron or any
Material Subsidiary shall not pay, or admit in writing its inability to pay, its
debts generally as they become due; or the occurrence of any “Default” under and
as defined in the JPMorgan Credit Agreement; provided that this Section 7.01(e)
shall not apply to (a) a voluntary sale or disposition of any Property or asset
that secures Material Indebtedness if such Material Indebtedness (or any portion
thereof that becomes due as a result of such sale or disposition) is promptly
paid and (b) any event or condition that causes, or permits the holder or such
holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity, or declares such Material Indebtedness
to be due and payable or required to be prepaid or repurchased prior to the
stated maturity thereof, if such event or condition is in the nature of a
mandatory prepayment requirement for asset sales, debt incurrences, equity
issuances, excess cash flow, insurance proceeds, or extraordinary receipts.


(f)            Cameron or any Material Subsidiary shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws (or
comparable foreign laws) as now or hereafter in effect, (ii) make an assignment
for the benefit of creditors, (iii) apply for, seek, consent to, or acquiesce
in, the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any Substantial Portion of its Property, (iv)
institute any proceeding seeking an order for relief under the Federal
bankruptcy laws (or comparable foreign laws) as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying, or file an answer admitting, the material allegations of any such
proceeding filed against it, (v) take any corporate or partnership action to
authorize or effect any of the foregoing actions set out in this Section 7.01(f)
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.01(g).


(g)           Without the application, approval or consent of Cameron or any
MateriaSubsidiary a receiver, trustee, examiner, liquidator or similar official
shall be appointed for Cameron or any Material Subsidiary or any Substantial
Portion of its Property, or a proceeding described in Section 7.01(f)(iv) shall
be instituted against Cameron or any Material Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.
 
(h) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of Cameron and its Material Subsidiaries which, when taken together
with all other Property of Cameron and its Material Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.
 
(i) Cameron or any Material Subsidiary shall fail within 30 days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
in excess of $25,000,000 (or multiple judgments or orders for the payment of an
aggregate amount in excess of $50,000,000) (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
(j) The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $50,000,000 or any Reportable Event that could reasonably be expected
to have a Material Adverse Effect shall occur in connection with any Plan.


(k)
Cameron or any other member of the Controlled Group shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans by Cameron or any other
member of the Controlled Group as Withdrawal Liability (determined as of the
date of such notification), exceeds $25,000,000 or requires payments exceeding
$10,000,000 per annum.



(l)
Cameron or any other member of the Controlled Group shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of any Credit Party and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $25,000,000.



(m)
Cameron or any of its Restricted Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by Cameron, any of its
Restricted Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.



(n)
Any Change in Control shall occur.

-45-

--------------------------------------------------------------------------------

(o)           The Letter of Credit Issuer shall fail to have an Acceptable
Security nterest in any material portion of the Collateral, or any Security
Instrument at any time for any reason (i) ceases to create the Lien on the
Collateral or on the Collateral Accounts purported to be subject to such
agreements in accordance with the terms of such agreements, or (ii) ceases to be
in full force and effect, or (iii) is contested by any Credit Party or
Collateral Provider.


Section 7.02. Remedies.


(a)            If any Event of Default described in Section 7.01(f) or Section
7.01(g) ccurs with respect to any Credit Party, (i) the obligation and
commitment of the Letter of Credit Issuer to issue Letters of Credit shall
automatically terminate without presentment, demand, protest or notice of any
kind, all of which each of the Credit Parties hereby expressly waives, (ii) the
Obligations shall immediately become due and payable without any election or
action on the part of the Letter of Credit Issuer and without presentment,
demand, protest or notice of any kind, all of which each of the Credit Parties
hereby expressly waives, (iii) the Letter of Credit Issuer may withdraw
Collateral and any proceeds thereof from each Collateral Account in an amount
sufficient to satisfy the payment of the Obligations that are then due and
payable and (iv) the Credit Parties will be and become thereby unconditionally
obligated, without any further notice, act or demand, to deposit, or cause to be
deposited, Collateral into a Collateral Account, such that the Collateral Value
in the Collateral Accounts equals or exceeds, in the aggregate, an amount equal
to 105% of the then aggregate Letter of Credit Liabilities with respect to each
outstanding Letter of Credit in the currency in which such Letter of Credit is
denominated (such additional amount of required Collateral, the “Section 7.02(a)
Collateral”).


(b)            If any Event of Default other than an Event of Default under
Section .01(f) or Section 7.01(g) exists and is continuing, the Letter of Credit
Issuer may (i) terminate or suspend the obligation and commitment of the Letter
of Credit Issuer to issue Letters of Credit, without presentment, demand,
protest or notice of any kind, all of which each of the Credit Parties hereby
expressly waives, (ii) declare the Obligations to be due and payable, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each of the Credit Parties
hereby expressly waives, (iii) withdraw Collateral and any proceeds thereof from
each Collateral Account in an amount sufficient to satisfy the payment of the
Obligations that are then due and payable, and (iv) upon notice to Cameron and
in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Credit Parties to, and the Credit
Parties will, forthwith upon demand (and without any further notice or act),
deposit, or cause to be deposited, Collateral into a Collateral Account, such
that the Collateral Value in the Collateral Accounts equals or exceeds, in the
aggregate, an amount equal to 105% of the then aggregate Letter of Credit
Liabilities with respect to each outstanding Letter of Credit in the currency in
which such Letter of Credit is denominated (such additional amount of required
Collateral, the “Section 7.02(b) Collateral” and, together with the Section
7.02(a) Collateral, the “Section 7.02 Collateral”).


Section 7.03. Application of Amounts Received Following the Occurrence of an
Event of Default. Upon the occurrence and during the continuation of any Event
of Default, any amounts received by the Letter of Credit Issuer from any Credit
Party or Collateral Provider, or pursuant to its rights or remedies under any
Security Instrument, shall be applied to the Obligations in the following order
of priority:
-46-

--------------------------------------------------------------------------------

(a)            first, to the payment of any and all out-of-pocket costs and
expenses of the Letter of Credit Issuer, as provided by this Agreement or by any
other Credit Document, incurred in connection with the collection of such
payment or in respect of the enforcement of any rights of the Letter of Credit
Issuer under this Agreement or any other Credit Document, until all such fees,
costs and expenses have been paid in full;


(b)            second, to the payment of any due and unpaid fees to the Letter
of Credit Issuer as provided by this Agreement or any other Credit Document,
until all such fees have been paid in full;


(c)             third, to the payment of accrued and unpaid interest on the
Reimbursement Obligations and Demand Loans to the date of such application,
until all such accrued and unpaid interest has been paid in full;


(d)            fourth, (i) to the payment of principal on all Reimbursement
Obligations and Demand Loans, until all such principal has been paid in full,
and (ii) to the extent any Letter of Credit Liabilities have not been fully cash
collateralized pursuant to Section 2.13 or Section 7.02 hereof, to the cash
collateralization of such Letter of Credit Liabilities. With respect to
Obligations that are not then payable, any amount reserved pursuant to this
Section 7.03 shall be deposited into a Collateral Account until such time or
times as such Obligations become payable or are terminated; and after such
payment or notice, any surplus reserved amount, to the extent not applied to
such Obligations, shall be available for distribution in accordance with the
priority established in this Section 7.03;


(e)             fifth; to the payment of any other outstanding Obligations then
due and payable until all such Obligations have been paid in full; and


(f)             sixth, any surplus of such amounts remaining after payment in
full in cash of all the Obligations and the termination or cash
collateralization of all Letters of Credit and the termination in full of the
Commitment, shall be paid over to Cameron, or whomever may be lawfully entitled
to receive such surplus, in a commercially reasonable time, provided that the
Letter of Credit Issuer shall not be liable for any interest, cost or expense in
connection with any delay in delivering such proceeds to Cameron or other
Person.


ARTICLE VIII
MISCELLANEOUS
 
Section 8.01. Amendments, Etc. No amendment or waiver of any provision of any
Credit Document (other than the Account Control Agreements), nor consent to any
departure by the Credit Parties therefrom, shall in any event be effective
unless the same shall be in writing and signed by Citibank, N.A. and Cameron,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Each Account Control Agreement may
be amended only in accordance with the terms thereof.
-47-

--------------------------------------------------------------------------------

Section 8.02. Notices, Etc. (a) Except as otherwise provided in this Section
8.02, all notices and other communications provided for hereunder (other than a
Notice of Letter of Credit or a notice of a Request to Withdraw Collateral)
shall be in writing (including telecopier communication) and mailed, telecopied,
or delivered, if to a Credit Party, at Cameron’s address or telecopier number
set forth below:


 
Cameron International Corporation
 
1333 West Loop South, Suite 1700
 
Houston, Texas 77027
 
Attention: William Lemmer
 
Telecopier No.: 713-513-3499
 
Email address: William.lemmer@c-a-m.com
 
 
With a copy to:
 
 
Cameron International Corporation
 
1333 West Loop South, Suite 1700
 
Houston, Texas 77027
 
Attention: Keith Jennings
 
Telecopier No.: 713-513-3355
 
Email address: Keith.Jennings@c-a-m.com

 
if to the Letter of Credit Issuer, at its address or telecopier number set forth
below:


 
Citibank, N.A.
 
1615 Brett Road OPS III
 
New Castle, DE 19720
 
Attention: Lorie Paulin
 
Telecopier No.: 212-994-0961
 
Email address: lorie.paulin@citi.com
 
 
With copies to:
 
 
Citibank, N.A.
 
388 Greenwich Street, 34th Floor
 
New York, NY 10013
 
Attention: Robert Malleck
  Telephone: (212) 816-5435   Facsimile: (646) 192-1688   Email:
robert.malleck@citi.com  
 
Citi Global Energy
 
811 Main Street, Suite 4000
 
Houston TX 77002
 
Attention: Nannette N. Dockal
 
Telephone:713-821-4737
 
Facsimile :713-481-0245
 
Email: nannette.n.dockal@citi.com



-48-

--------------------------------------------------------------------------------

or, as to any Credit Party or the Letter of Credit Issuer, at such other address
as shall be designated by such party in a written notice to the other party.


(b)        All such notices and communications shall be effective, if mailed,
five Business Days after deposit in the mails; if sent by overnight courier, one
Business Day after delivery to the courier company; and if sent by telecopier,
when received by the receiving telecopier equipment, respectively; provided that
notices and com munications to the Letter of Credit Issuer shall not be
effective until received by the Letter of Credit Issuer during normal business
hours and in no event, shall a voice mail message be effective notice,
communication or confirmation hereunder.


(c)        Each Credit Party hereby agrees that it will provide to the Letter of
Credit Issuer all information, documents and other materials that it is
obligated to furnish to the Letter of Credit Issuer pursuant to the Credit
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new Letter of Credit or
any Modification of any Letter of Credit, (ii) relates to the termination or
reduction of any Commitment under this Agreement, (iii) provides notice of any
Default or Event of Default, (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Letter of
Credit or Modification of any Letter of Credit hereunder, (iv) provides notice
of a new Subsidiary Applicant or (v) is a Request to Withdraw Collateral (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Letter of Credit Issuer to
oploanswebadmin@citigroup.com. In addition, each Credit Party agrees to continue
to provide the Communications to the Letter of Credit Issuer in the manner
specified in the Credit Documents, but only to the extent requested by the
Letter of Credit Issuer. The Letter of Credit Issuer agrees that the receipt of
the Communications by the Letter of Credit Issuer at its email address set forth
above during its normal business hours shall constitute effective delivery of
the Communications to the Letter of Credit Issuer for purposes of the Credit
Documents.


(d)        Each Credit Party hereby agrees that it will provide to the Letter of
Credit Issuer notice of any Notice of Letter of Credit or any of the information
requested by the Letter of Credit Issuer (all such communications being referred
to herein collectively as the “Electronic Communications”), by transmitting the
Electronic Communications, in an electronic format under the Bolero System or
the CitiDirect Electronic Platform (or, prior to the completion of the
installation of the Bolero System or the CitiDirect Electronic Platform, and
thereafter if requested by the Letter of Credit Issuer, in accordance with
Section 8.02(a)).


(e)        Each Credit Party hereby agrees that it will send any Request to
Withdraw Collateral to the Letter of Credit Issuer at its address or telecopier
number set forth below.
-49-

--------------------------------------------------------------------------------

 
Citi Global Energy
 
811 Main Street, Suite 4000
 
Houston TX 77002
 
Attention: Nannette N. Dockal
 
Telephone:713-821-4737
 
Facsimile :713-481-0245
 
Email: nannette.n.dockal@citi.com
   
With copies to:
 
Citibank, N.A.
 
388 Greenwich Street, 34th Floor
 
New York, NY 10013
 
Attention: Robert Malleck
 
Telephone: (212) 816-5435
 
Facsimile: (646) 192-1688
 
 Email: robert.malleck@citi.com

 
EACH OF THE CITIDIRECT ELECTRONIC PLATFORM AND BOLERO SYSTEM IS PROVIDED “AS IS”
AND “AS AVAILABLE”. THE LETTER OF CREDIT ISSUER DOES NOT WARRANT THE ADEQUACY OF
THE CITIDIRECT ELECTRONIC PLATFORM OR THE BOLERO SYSTEM AND EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN ANY ELECTRONIC COMMUNICATIONS. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
LETTER OF CREDIT ISSUER IN CONNECTION WITH THE ELECTRONIC COMMUNICATIONS, THE
BOLERO SYSTEM OR THE CITIDIRECT ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
LETTER OF CREDIT ISSUER OR ANY OF ITS AFFILIATES OR ANY OF ITS OR ITS
AFFILIATES’ OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “LETTER OF CREDIT ISSUER PARTIES”) HAVE ANY LIABILITY TO ANY
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE TRANSMISSION BY ANY LETTER OF CREDIT
ISSUER PARTIES OR ANY OTHER PERSON OF ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY LETTER OF CREDIT ISSUER
PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH LETTER OF CREDIT ISSUER
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(f)             Nothing herein shall prejudice the right of the Credit Parties
or the Letter of Credit Issuer to give any notice or other communication
pursuant to any Credit Document in any other manner specified in such Credit
Document.
-50-

--------------------------------------------------------------------------------

Section 8.03. No Waiver; Remedies. No failure on the part of the Letter of
Credit Issuer to exercise, and no delay in exercising, any right under any
Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies provided in the Credit
Documents are cumulative and not exclusive of any remedies provided by law.


Section 8.04. Costs, Expenses; Indemnity; Limitation of Liability. (a) Each
Credit Party agrees to pay, upon demand by the Letter of Credit Issuer, (i) all
reasonable costs and expenses incurred by the Letter of Credit Issuer or any of
its Affiliates in connection with any Letter of Credit and the preparation,
execution, delivery, administration, modification and amendment of the Credit
Documents and the other documents to be delivered under the Credit Documents,
due diligence in connection with the Credit Documents, including the reasonable
fees and out-of-pocket expenses of counsel for the Letter of Credit Issuer with
respect to preparation, execution, delivery and administration of the Credit
Documents and the satisfaction of the matters referred to in Section 3.01, and
(ii) all legal and other costs and expenses of the Letter of Credit Issuer
incurred during the existence of an Event of Default in connection with the
enforcement or protection of its rights with respect to the Credit Documents and
the other documents to be delivered under the Credit Documents or incurred in
connection with any workout, restructuring or bankruptcy (whether through
negotiations, legal proceedings or otherwise).


(b)           Each Credit Party hereby indemnifies and holds harmless the Letter
of Credit Issuer and each of its directors, officers, employees and attorneys
(collectively, “Indemnified Parties”) from and against any and all expenses,
losses, claims, damages, liabilities and expenses (including reasonable fees and
disbursements of counsel and claims, damages, losses, liabilities and expenses
related to environmental matters) (collectively, “Losses”) for which any of them
may become liable or which may be incurred by or asserted against an Indemnified
Party, in each case arising out of, related to or in connection with (i) any
Letter of Credit or any pre-advice of its issuance, (ii) any transaction in
which any proceeds of all or any part of the Letters of Credit are applied,
(iii) breach by any Credit Party or Collateral Provider of any Credit Document,
(iv) violation by any Credit Party or Collateral Provider of any Environmental
Law or any other law, rule, regulation or order, (v) any investigation,
litigation, or proceeding, whether or not any Indemnified Party is a party
thereto, arising out of or related to or in connection with any of the foregoing
or any Letter of Credit or any Credit Document, including any action or
proceeding to compel or restrain any presentation or payment under any Letter of
Credit, or for the wrongful dishonor of or honoring a presentation under any
Letter of Credit, (vi) any transfer, sale, delivery, surrender, or endorsement
of any Drawing Document at any time(s) held by any Indemnified Party in
connection with any Letter of Credit, (vii) any independent undertaking issued
by the beneficiary of any Letter of Credit, (viii) any unauthorized Notice of
Letter of Credit or Letter of Credit or error in computer transmission, (ix) an
adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated, (x) any third person seeking to enforce the rights
of a Credit Party, Collateral Provider, beneficiary, nominated person,
transferee, assignee of letter of credit proceeds or holder of an instrument or
document, (xi) the fraud, forgery or illegal action of parties other than the
Indemnified Party, (xii) the enforcement of this Agreement or any other Credit
Document or any rights or remedies under or in connection with this Agreement or
any Credit Document, (xiii) the Letter of Credit Issuer’s performance of the
obligations of a confirming institution or entity that wrongfully dishonors a
confirmation, or (xiv) the acts or omission, whether rightful or wrongful, of
any present or future de jure or de facto  Governmental Authority or cause or
event which is beyond the control of such Indemnified Party; in each case
EXPRESSLY INCLUDING ANY SUCH LOSSES ATTRIBUTABLE TO THE NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH LOSSES ATTRIBUTABLE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY AS DETERMINED
PURSUANT TO A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. IT IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY
SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 8.04(B), BE INDEMNIFIED FOR ITS
OWN ORDINARY NEGLIGENCE. The Letter of Credit Issuer will provide Cameron prompt
notice of any matter (other than matters solely among Indemnified Parties) as to
which indemnification pursuant to this Section 8.04(b) is claimed. Any
Indemnified Party that proposes to settle or compromise any such indemnified
claim shall give Cameron written notice of the terms of such proposed settlement
or compromise reasonably in advance of settling or compromising such claim or
proceeding.
-51-

--------------------------------------------------------------------------------

(c)           Nothing in this Agreement or any other Credit Document, expressed
or implied, is intended or shall be so construed as to impose upon the Letter of
Credit Issuer any obligations in respect of this Agreement or any other Credit
Document except as expressly set forth herein. The liability of the Letter of
Credit Issuer (or any other Indemnified Party) under, in connection with, or
arising out of this Agreement or any Letter of Credit (or any pre-advice),
regardless of the form or legal grounds of the action or proceeding, shall be
limited to any direct damages suffered by the Credit Parties that are determined
by a court of competent jurisdiction in a final, non-appealable judgment to have
been caused directly by the Letter of Credit Issuer’s gross negligence or
willful misconduct. In no event shall the Letter of Credit Issuer be deemed to
have failed to act with due diligence or reasonable care if the Letter of Credit
Issuer’s conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement. If a Letter of Credit is to be governed by a law
other than that of the State of New York, the Letter of Credit Issuer shall not
be liable for any Losses resulting from any act or omission by the Letter of
Credit Issuer in accord with the UCP or the ISP, as applicable, and each Credit
Party shall indemnify the Letter of Credit Issuer for all such Losses. The
Credit Party’s aggregate remedies against the Letter of Credit Issuer and any
Indemnified Party for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by the Credit Parties to the Letter of Credit
Issuer in respect of the honored presentation in respect of such Letter of
Credit, plus interest. Notwithstanding anything to the contrary herein, the
Letter of Credit Issuer and the other Indemnified Parties shall not, under any
circumstances whatsoever, be liable for any punitive, consequential, indirect or
special damages or losses regardless of whether the Letter of Credit Issuer or
any Indemnified Party shall have been advised of the possibility thereof or of
the form of action in which such damages or losses may be claimed. The Credit
Parties shall take commercially reasonable actions to avoid and mitigate the
amount of any damages claimed against the Letter of Credit Issuer or any
Indemnified Party.


(d)           Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Credit Parties contained in
this Section 8.04 shall survive the payment in full of all Obligations.


-52-

--------------------------------------------------------------------------------

Section 8.05. Right of Set-Off. The Letter of Credit Issuer is hereby authorized
at any time and from time to time during the existence of an Event of Default,
to the fullest extent permitted by law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Letter of Credit Issuer to
or for the credit or the account of any Credit Party or Collateral Provider
against any and all of the obligations of any Credit Party or Collateral
Provider now or hereafter existing under any Credit Document, irrespective of
whether or not the Letter of Credit Issuer shall have made any demand under any
Credit Document and although such obligations may be unmatured or not yet
payable. The Letter of Credit Issuer agrees promptly to notify such Credit Party
or Collateral Provider after any such set-off and application made by the Letter
of Credit Issuer, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Letter of Credit
Issuer under this Section are in addition to other rights and remedies
(including other rights of set-off) which the Letter of Credit Issuer may have,
including, without limitation, the right to set-off against the Reimbursement
Account pursuant to Section 2.03 and the right to set-off against each
Collateral Account pursuant to Section 7.02. Notwithstanding anything to the
contrary in this Section 8.05, the right to set-off with respect to Cameron Lux
V shall be limited to the right to set-off against the Collateral Accounts of
Cameron Lux V.


Section 8.06. Assignments. (a) The Letter of Credit Issuer may, in accordance
with applicable law, assign to one or more entities all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Reimbursement Obligations owing to it); provided that (i)
each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement in respect of its Commitment and
the Letter of Credit Liabilities held by the assigning Letter of Credit Issuer
pursuant to Section 2.01, (ii) except in the case of an assignment of all of the
Letter of Credit Issuer’s rights and obligations under this Agreement, the
Commitment of the Letter of Credit Issuer and the Reimbursement Obligations
owing to it being assigned pursuant to each such assignment (determined as of
the effective date of such assignment) shall in no event be less than the Dollar
Equivalent of $5,000,000 and shall be in an integral multiple of the Dollar
Equivalent of $1,000,000, and (iii) each such assignment shall be to an Eligible
Assignee. Upon the effective date of such assignment, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment, have
the rights and obligations of a Letter of Credit Issuer hereunder and (y) the
Letter of Credit Issuer assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such assignment,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an assignment covering all of an assigning Letter of Credit
Issuer’s rights and obligations under this Agreement, such Letter of Credit
Issuer shall cease to be a party hereto except that the rights under Sections
2.05, 2.06, 2.09 and 8.04 of such Letter of Credit Issuer shall continue with
respect to events and occurrences occurring before or concurrently with its
ceasing to be a party hereto).


(b)           Notwithstanding any other provision set forth in this Agreement,
the Letter of Credit Issuer may at any time create a security interest in all or
any portion of its rights under this Agreement (including the Reimbursement
Obligations owing to it), including a security interest in favor of any Federal
Reserve Bank in accordance with Regulation A of the Federal Reserve Board.
-53-

--------------------------------------------------------------------------------

Section 8.07. Governing Law; Entire Agreement. This Agreement and the other
Credit Documents shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflicts of law rules
(other than Section 5-1401 of the New York General Obligations Law). Letters of
Credit may be subject to the UCP or the ISP, at the Letter of Credit Issuer’s
option. This Agreement and the other Credit Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.


Section 8.08. Interest. It is the intention of the parties hereto that the
Letter of Credit Issuer shall conform strictly to usury laws applicable to it,
if any. Accordingly, if the transactions with the Letter of Credit Issuer
contemplated hereby would be usurious under applicable law, if any, then, in
that event, notwithstanding anything to the contrary in any Credit Document, it
is agreed as follows: (a) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received by the Letter of Credit Issuer under any Credit Document shall under
no circumstances exceed the maximum amount allowed by such applicable law and
any excess shall be cancelled automatically and, if theretofore paid, shall at
the option of the Letter of Credit Issuer, be applied on the principal amount of
the obligations owed to the Letter of Credit Issuer by the Credit Parties and
Collateral Providers or refunded by the Letter of Credit Issuer to the Credit
Parties and Collateral Providers, and (b) in the event that any obligation
payable to the Letter of Credit Issuer is accelerated, then such consideration
that constitutes interest under law applicable to the Letter of Credit Issuer
may never include more than the maximum amount allowed by such applicable law
and excess interest, if any, to the Letter of Credit Issuer provided for in any
Credit Document or otherwise shall be cancelled automatically as of the date of
such acceleration and, if theretofore paid, shall, at the option of the Letter
of Credit Issuer be credited by the Letter of Credit Issuer on the principal
amount of the obligations owed to it by the Credit Parties and Collateral
Providers or refunded by the Letter of Credit Issuer to the Credit Parties and
Collateral Providers.


Section 8.09. Confidentiality. The Letter of Credit Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed:


(a)            to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential);


(b)            to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners);


(c)            to the extent required by applicable laws or regulations or by
any subpoena or similar legal process;


(d)            to any other party hereto;
-54-

--------------------------------------------------------------------------------

(e)            in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder;


(f)            subject to an agreement containing provisions substantially the
same as those of this Section 8.09, (i) to any assignee of, or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) to any actual or prospective counterparty
to any swap, derivative or other transaction under which payments are to be made
by reference to the Credit Parties and their obligations, this Agreement or
payments hereunder (but only to the extent such counterparty is a commercial
bank, financial institution or is otherwise reasonably acceptable to Cameron),
(iii) any rating agency, or (iv) to the CUSIP Service Bureau or any similar
organization;


(g)            with the consent of Cameron; or


(h)            to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 8.09 or (y) becomes available
to the Letter of Credit Issuer on a nonconfidential basis from a source other
than Cameron or its Affiliates, excluding any Information from a source which,
to the actual knowledge of the Letter of Credit Issuer receiving such
Information, has been disclosed by such source in violation of a duty of
confidentiality to Cameron.


For purposes of this Section 8.09, “Information” means all information received
from Cameron or any of its Subsidiaries relating to Cameron or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Letter of Credit Issuer on a
nonconfidential basis prior to disclosure by Cameron or any of its Subsidiaries,
excluding any Information from a source which, to the actual knowledge of the
Letter of Credit Issuer, has been disclosed by such source in violation of a
duty of confidentiality to Cameron. Any Person required to maintain the
confidentiality of Information as provided in this Section  8.09 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Without prejudice to the survival of any other agreement hereunder, the
agreements and obligations of the Letter of Credit Issuer contained in this
Section 8.09 shall survive the payment in full of all Obligations.


Section 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.


Section 8.11. Domicile of Loans. The Letter of Credit Issuer may transfer and
carry its loans at, to or for the account of any office, Subsidiary or Affiliate
of the Letter of Credit Issuer provided that the Letter of Credit Issuer shall
not be relieved of its obligations as a result thereof.


Section 8.12. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Applicants and the Letter of Credit Issuer and
thereafter shall be binding upon and inure to the benefit of and be enforceable
by the Applicants and the Letter of Credit Issuer and their respective
successors and assigns, except that the Applicants shall not have the right to
assign their respective rights hereunder or any interest herein without the
prior written consent of Citibank, N.A.


Section 8.13. WAIVER OF JURY TRIAL. THE CREDIT PARTIES AND THE LETTER OF CREDIT
ISSUER HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE NOTES, ANY
LETTER OF CREDIT, ANY OTHER CREDIT DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


Section 8.14. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


Section 8.15. FORUM SELECTION AND CONSENT TO JURISDICTION. THE CREDIT PARTIES
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR
THE STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN
DISTRICT OF NEW YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING BROUGHT BY THE LETTER OF CREDIT
ISSUER ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH CREDIT PARTY HEREBY AGREES THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. EACH CREDIT PARTY AGREES THAT ANY ACTION OR PROCEEDING
BROUGHT BY CAMERON OR ANY OF ITS SUBSIDIARIES AGAINST THE LETTER OF CREDIT
ISSUER OR ITS AFFILIATES ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT SHALL
BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (OR THE STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN
THE EVENT THE SOUTHERN DISTRICT OF NEW YORK LACKS SUBJECT MATTER JURISDICTION),
AND ANY APPELLATE COURT FROM ANY THEREOF. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LETTER OF CREDIT ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN ANY
COURT OF COMPETENT JURISDICTION, INCLUDING THE JURISDICTIONS OF INCORPORATION OF
ANY CREDIT PARTY NOT INCORPORATED IN THE UNITED STATES.
-55-

--------------------------------------------------------------------------------

THE CREDIT PARTIES IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN ACCORDANCE WITH SECTION 8.02. THE
CREDIT PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE CREDIT PARTIES HAVE OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH CREDIT
PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS.


Section 8.16. DAMAGES. EACH OF THE CREDIT PARTIES AND THE LETTER OF CREDIT
ISSUER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY ACTION OR PROCEEDING REFERRED TO IN SECTION 8.15 ANY EXEMPLARY,
PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL
CONSTITUTE A WAIVER BY THE LETTER OF CREDIT ISSUER OF ANY RIGHT TO RECEIVE FULL
PAYMENT OF ALL OBLIGATIONS.


Section 8.17. Appointment of Process Agent. Each Non-U.S. Credit Party hereby
irrevocably appoints CT Corporation System (the “Process Agent”), with an office
on the Effective Date at 111 Eighth Avenue, New York, NY 10011, as its agent to
receive on behalf of it and its properties service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding. Such service may be made by mailing by certified mail a copy of such
process to the applicable Non-U.S. Credit Party, in care of the Process Agent at
the Process Agent’s above address, with a copy to Cameron, at its address
specified herein, and each Non-U.S. Credit Party hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf. As an
alternative method of service, each Non-U.S. Credit Party also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing by certified mail of copies of such process to it at its address
specified herein. Each Non-U.S. Credit Party agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section shall affect the right of the Letter of Credit Issuer to
serve legal process in any other manner permitted by applicable law or affect
the right of the Letter of Credit Issuer to bring any suit, action or proceeding
against each Non-U.S. Credit Party or its property in the courts of other
jurisdictions.


Section 8.18. Patriot Act Notice. The Letter of Credit Issuer hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of the Credit Parties
and other information that will allow the Letter of Credit Issuer to identify
the Credit Parties in accordance with the Patriot Act. Cameron shall, and shall
cause each of its Affiliates to, provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Letter
of Credit Issuer in order to assist the Letter of Credit Issuer in maintaining
compliance with the Patriot Act.


Section 8.19. Survival of Agreements, Representations and Warranties, Etc. All
warranties, representations and covenants made in or in connection with any
Credit Document shall be considered to have been relied upon by the Letter of
Credit Issuer and shall survive the issuance of any Letter of Credit regardless
of any investigation. In addition, the confidentiality provisions contained in
Section 8.09 shall survive the termination of this Agreement.


Section 8.20. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Letter of
Credit Issuer could purchase the first currency with such other currency on the
Business Day preceding that on which final judgment is given. The obligation of
each Credit Party in respect of any such sum due from it to the Letter of Credit
Issuer hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Letter of Credit Issuer of any sum
adjudged to be so due in the Judgment Currency, the Letter of Credit Issuer may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Letter of Credit Issuer from the
Credit Parties in the Agreement Currency, Cameron agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Letter of
Credit Issuer or the Person to whom such obligation was owing against such loss.
If the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Letter of Credit Issuer in such currency, the Letter of
Credit Issuer agrees to return the amount of any excess to Cameron (or to any
other Person who may be entitled thereto under applicable law).


Section 8.21. Currency Conversion. All payments of Obligations under this
Agreement or any other Credit Document shall be made in Dollars, except for
Letter of Credit Liabilities with respect to Letters of Credit issued in any
Approved Currency other than Dollars, which shall be repaid, including interest
thereon, in such other Approved Currency. If any payment of any Obligation,
whether through payment by any Credit Party or the proceeds of any Collateral,
shall be made in a currency other than an Approved Currency, such amount shall
be converted into an Approved Currency at the rate determined by the Letter of
Credit Issuer as the rate quoted by it in accordance with methods customarily
used by the Letter of Credit Issuer for such or similar purposes as the spot
rate for the purchase by the Letter of Credit Issuer of the Approved Currency
with the currency of actual payment through its principal foreign exchange
trading office at approximately 11:00 A.M. (local time at such office) two
Business Days prior to the effective date of such conversion, provided that the
Letter of Credit Issuer may obtain such spot rate from another financial
institution actively engaged in foreign currency exchange if the Letter of
Credit Issuer does not then have a spot rate for the Approved Currency. The
parties hereto hereby agree, to the fullest extent that they may effectively do
so under applicable law, that (i) if for the purposes of obtaining any judgment
or award it becomes necessary to convert from any currency other than an
Approved Currency into an Approved Currency any amount in connection with the
Obligations, then the conversion shall be made as provided above on the Business
Day before the day on which the judgment or award is given, (ii) in the event
that there is a change in the applicable conversion rate prevailing between the
Business Day before the day on which the judgment or award is given and the date
of payment, Cameron will pay to the Letter of Credit Issuer such additional
amounts (if any) as may be necessary, and the Letter of Credit Issuer will pay
to Cameron such excess amounts (if any) as result from such change in the rate
of exchange, to assure that the amount paid on such date is the amount in such
other currency, which when converted at the conversion rate described herein on
the date of payment, is the amount then due in an Approved Currency, and (iii)
any amount due from Cameron under this Section 8.21 shall be due as a separate
debt and shall not be affected by judgment or award being obtained for any other
sum due.
-56-

--------------------------------------------------------------------------------

Section 8.22. Exchange Rates.


(a)            Determination of Exchange Rates. Not later than 4:00 P.M. (New
York time) on each Calculation Date, if any Letter of Credit Liabilities
denominated in a currency other than Dollars are outstanding on such date, the
Letter of Credit Issuer shall (i) determine the Exchange Rate for each such
currency other than Dollars as of such Calculation Date for all such Letter of
Credit Liabilities outstanding as of such date and (ii) give notice thereof to
Cameron. The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement (other than Section 8.20 or any other
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in determining the Dollar Equivalent of any amounts of a
currency other than Dollars.


(b)           Notice of Foreign Currency Loans and Letters of Credit. Not later
than 4:00 P.M. (New York time) on each Reset Date and each date on which Letters
of Credit denominated in a currency other than Dollars are made or issued, the
Letter of Credit Issuer shall (i) determine the Dollar Equivalent of the
aggregate amounts of Letter of Credit Liabilities denominated in a currency
other than Dollars (after giving effect to Letters of Credit denominated in a
currency other than Dollars being made, issued, repaid, or cancelled or reduced
on such date) and (ii) notify Cameron of the results of such determination.


Section 8.23. Additional Subsidiary Applicants. (a) A Restricted Subsidiary may
become a Subsidiary Applicant upon at least five Business Days’ prior notice to
the Letter of Credit Issuer and Cameron’s or such Restricted Subsidiary’s
execution and delivery to the Letter of Credit Issuer of the following:


(i)                a Joinder Agreement in substantially the form of Exhibit C,
executed by such Restricted Subsidiary, under which such Restricted Subsidiary
(A) joins the Agreement as an Applicant and assumes all the obligations of an
Applicant under the Agreement and the other Credit Documents to which it or the
other Applicants are a party, (B) agrees to be bound by the provisions of the
Agreement or such other Credit Documents as if the Restricted Subsidiary had
been an original party to the Agreement and to such other Credit Documents, and
(C) confirms that, as of the date of such joinder agreement, the representations
and warranties set out in the Agreement and the other Credit Documents with
respect to such Restricted Subsidiary are true and correct in all material
respects (other than those representations and warranties that are subject to a
materiality qualifier, which shall be true and correct in all respects) and that
no Event of Default or Default exists on such date or would result therefrom;


(ii)                      an updated Schedule 4.01(h)(ii) reflecting the joinder
of such Restricted Subsidiary as a Subsidiary Applicant, which schedule shall be
deemed automatically amended upon the satisfaction of the requirements of this
Section 8.23;


(iii)                    such additional (or amendments to the existing)
CitiDirect Documents or documents relating to the Bolero System as the Letter of
Credit Issuer reasonably requests in connection with such joinder;


(iv)                     if such Restricted Subsidiary will be a Non-U.S. Credit
Party, evidence of appointment by such Non-U.S. Credit Party of CT Corporation
System as its domestic process agent in accordance with Section 8.17;


(v)                      a certificate of the Secretary, Assistant Secretary, or
any other officer, director, or manager of such Restricted Subsidiary certifying
(A) the resolutions of the board of directors or managers of such Restricted
Subsidiary authorizing the execution of each Credit Document to which such
Restricted Subsidiary is a party, (B) the charter and bylaws or other applicable
organizational documents of such Restricted Subsidiary, (C) certificates of
existence, good standing and qualification, or an equivalent thereto, from
appropriate government officials with respect to such Restricted Subsidiary,
provided that such government officials of the applicable jurisdiction issue
such certificates or an equivalent thereto, (D) all other documents evidencing
any necessary company action and governmental, shareholder and third-party
consents, approvals and filings, if any, with respect to each such Credit
Document and the transactions thereunder, and (E) the names and true signatures
of the officers (or agents) of such Restricted Subsidiary authorized to sign
each Credit Document to be executed by it; and


(vi)                     such other documents, governmental certificates,
financing statements, conditions, agreements and lien searches that the Letter
of Credit Issuer may reasonably request, including without limitation,
information that a Subsidiary Applicant is required by bank regulatory
authorities to deliver to the Letter of Credit Issuer under applicable “know
your customer” and anti-money laundering rules and regulations, including Title
III of the Patriot Act, that has been identified by the Letter of Credit Issuer
and notified to such Subsidiary Applicant.


(b)        The execution and delivery of any instrument adding an additional
Subsidiary Applicant as a party to this Agreement shall not require the consent
of any other Credit Party hereunder. The rights and obligations of each
Applicant hereunder shall remain in full force and effect notwithstanding the
addition of any Subsidiary Applicant as a party to this Agreement.


Section 8.24. Amendment and Restatement. The parties hereto agree that this
Agreement is an amendment and restatement of the Existing Agreement in its
entirety and the terms and provisions hereof supersede the terms and provisions
thereof, and this Agreement is not a new or substitute agreement or novation of
the Existing Agreement.


[Signature Pages Follow.]
-57-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 
APPLICANTS:
 
 
 
CAMERON INTERNATIONAL CORPORATION
 
 
By:
 
 
 
 
H. Keith Jennings
 
 
 
Vice President and Treasurer
 
 
 
CAMERON LIMITED
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact
 
 
 
 
 
CAMERON FRANCE S.A.S.
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact  
 
CAMERON ITALY S.R.L
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact



 
CAMERON ITALY HOLDING S.R.L.
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact
 
 
 
 
 
CAMERON SYSTEMS S.R.L.
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact
 
 
 
CAMERON GMBH
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact




--------------------------------------------------------------------------------

 
CAMERON DO BRASIL LTDA
 
 
By:
 
 
 
 
H. Keith Jennings
 
 
 
Vice President and Treasurer
 
 
 
CAMERON SYSTEMS DE VENEZUELA, S.A.
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact
 
 
 
 
 
CAMERON VENEZOLANA, S.A.
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact  
 
CAMERON CANADA CORPORATION
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact



 
CAMERON ITALY HOLDING S.R.L.
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact
 
 
 
 
 
CAMERON DE MEXICO, S.A. DE C.V.
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact
 
 
 
CAMERON (SINGAPORE) PTE. LTD.
 
 
By:
 
 
 
 
H. Keith Jennings
 
  Attorney-in-fact

--------------------------------------------------------------------------------

 
LETTER OF CREDIT ISSUER :
 
 
 
 
 
 
CITIBANK, N.A., as Letter of Credit Issuer
 
    By:   Name:  
Title:

--------------------------------------------------------------------------------

 
 
Commitment:
$170,000,000

--------------------------------------------------------------------------------

SCHEDULE 1.01(A)
Existing Letters of Credit

See attached.

--------------------------------------------------------------------------------

SCHEDULE 1.01(A)
 
CUST NAME
Bene Name
Bene
Country
LC
Number
LC EFFECTIVE
DATE
LC
EXPIRY DATE
TXN
CCY
CL AMT TXN
CCY AVAIL
CL AMT CL
CCY AVAIL
DECODE(
B.PROD
SUB TYPE
Cooper Cameron Corporation
SINOPEC USA INC.
US
63655873
10/25/2010 0:00
5/31/2012 0:00
USD
34074.4
34074.4
PERF
Cameron International Corporation
INOX AIR PRODUCTS LIMITED
IN
63655910
10/28/2010 0:00
8/10/2012 0:00
USD
76021.6
76021.6
PERF
Cameron International Corporation
EL NASR FERTILIZER AND CHEMICAL
EG
63655936
10/29/2010 0:00
10/25/2012 0:00
USD
348773.6
348773.6
PERF
Cameron International Corporation
Doha Petroleum Construction Co.
QA
63656176
12/1/2010 0:00
3/31/2012 0:00
USD
1189880
1189880
PERF
Cameron International Corporation
DOHA PETROLEUM CONSTRUCTION CO.
QA
63656172
12/1/2010 0:00
6/30/2013 0:00
USD
594940
594940
PERF
Cameron International Corporation
BOISE-KUNA IRRIGATION DISTRICT
US
63656184
12/1/2010 0:00
2/28/2012 0:00
USD
129531.5
129531.5
PERF
Cameron International Corporation
OKWANG IND. CO., LTD.
KR
63656536
1/5/2011 0:00
3/1/2012 0:00
USD
15676.5
15676.5
PERF
Cameron International Corporation
SINOPEC USA INC.
US
63656588
1/7/2011 0:00
10/7/2012 0:00
USD
22400
22400
FIN
Cameron International Corporation
CORPORACION NACIONAL
CL
63656583
1/11/2011 0:00
12/31/2015 0:00
USD
11323
11323
PERF
Cameron International Corporation
BHP BILLITON PETROLEUM PTY LTD.
AU
63656786
1/28/2011 0:00
3/5/2013 0:00
USD
1748534.7
1748534.7
PERF
Cameron International Corporation
CITIBANK LIMITED, SYDNEY
AU
63657162
3/15/2011 0:00
2/1/2016 0:00
AUD
21005290.3
22776036.3
PERF
Cameron International Corporation
ECOPETROL S.A.
CO
63657607
5/9/2011 0:00
10/31/2012 0:00
USD
9109.4
9109.4
PERF
Cameron Systems SRL
ALSTOM ASIA PACIFIC SDN BHD
MY
63657982
6/29/2011 0:00
11/3/2013 0:00
EUR
380000
509808
PERF
Cameron International Corporation
AKER MH AS
NO
63658252
7/29/2011 0:00
9/18/2013 0:00
USD
10600000
10600000
PERF
Cameron International Corporation
AKER MH AS
NO
63658253
7/29/2011 0:00
11/18/2013 0:00
USD
10600000
10600000
PERF
Cameron International Corporation
HIGHPOWER SYSTEMS INC.
VI
63658537
9/6/2011 0:00
4/18/2012 0:00
USD
65166.1
65166.1
PERF
Cameron International Corporation
BANK OF CHINA, HEAD OFFICE
CN
63658567
9/8/2011 0:00
8/15/2013 0:00
USD
165475.7
165475.7
PERF
Cameron International Corporation
BANK OF CHINA, HEAD OFFICE
CN
63658568
9/8/2011 0:00
7/15/2013 0:00
USD
574134.1
574134.1
PERF
Cameron International Corporation
NEW YORK POWER AUTHORITY
US
63658583
9/8/2011 0:00
2/28/2012 0:00
USD
25000
25000
PERF
Cameron International Corporation
MEGHA ENGINEERING
IN
63658588
9/9/2011 0:00
7/30/2012 0:00
USD
172500
172500
PERF
Cameron International Corporation
NILIT LTD.
IL
63658589
9/9/2011 0:00
3/14/2012 0:00
USD
51300
51300
PERF
Cameron International Corporation
PROFIT VAST INTERNATIONAL LIMITED
CN
63658590
9/9/2011 0:00
2/28/2013 0:00
USD
136250
136250
PERF
Cameron International Corporation
SAMSUNG-BP CHEMICAL CO., LTD.
KR
63658591
9/9/2011 0:00
2/28/2013 0:00
USD
307000
307000
PERF
Cameron International Corporation
DAELIM INDUSTRRIAL CO., LTD.
KR
63658612
9/14/2011 0:00
6/16/2014 0:00
USD
893284.5
893284.5
PERF
Cameron International Corporation
BANK OF CHINA LTD.
CN
63658620
9/14/2011 0:00
3/20/2012 0:00
USD
300000
300000
PERF
Cameron International Corporation
BANK OF CHINA LTD
CN
63658621
9/14/2011 0:00
3/20/2012 0:00
USD
200000
200000
PERF
Cameron International Corporation
CBI INC.
US
63658623
9/14/2011 0:00
8/31/2012 0:00
USD
1036239.4
1036239.4
PERF
Cameron International Corporation
CBI INC.
US
63658622
9/14/2011 0:00
5/31/2012 0:00
USD
82057.1
82057.1
PERF
Cameron International Corporation
POWERMEX GMBH CORP
VG
63658722
9/27/2011 0:00
7/12/2012 0:00
USD
799123.87
799123.87
PERF
Cameron International Corporation
LG CHEM
KR
63658743
9/27/2011 0:00
8/10/2012 0:00
USD
324900
324900
PERF
Cameron International Corporation
LG CHEM
KR
63658744
9/27/2011 0:00
8/10/2012 0:00
USD
162450
162450
PERF
Cameron International Corporation
KONKOLA COPPER MINES PLC.
ZM
63658860
10/7/2011 0:00
2/29/2012 0:00
EUR
62240
83501.18
PERF




--------------------------------------------------------------------------------

Cameron International Corporation
GYM S.A.
PE
63658884
10/11/2011 0:00
11/30/2012 0:00
USD
55467
55467
PERF
Cameron International Corporation
GYM S.A.
PE
63658885
10/11/2011 0:00
11/30/2012 0:00
USD
36570
36570
PERF
Cameron International Corporation
GYM S.A.
PE
63658886
10/11/2011 0:00
11/30/2012 0:00
USD
46461
46461
PERF
Cameron System Srl
TECNIMONT KT S.P.A.
IT
63658895
10/13/2011 0:00
4/30/2012 0:00
EUR
120000
160992
PERF
Cameron International Corporation
KONKOLA COPPER MINES PLC.
ZM
63658912
10/14/2011 0:00
2/29/2012 0:00
USD
503934.4
503934.4
PERF
Cameron International Corporation
SINOPEC USA, INC.
US
63658913
10/14/2011 0:00
7/3/2013 0:00
USD
126822.2
126822.2
PERF
Cameron International Corporation
CHINA PETROLEUM TECHNOLOGY AND
CN
63658914
10/14/2011 0:00
10/31/2013 0:00
USD
18120
18120
PERF
Cameron System Srl
TERNA S.A.
GR
63658866
10/17/2011 0:00
9/20/2012 0:00
EUR
455475.4
611065.8
PERF
Cameron System Srl
TERNA S.A.
GR
63658861
10/17/2011 0:00
9/20/2013 0:00
EUR
455475.4
611065.8
PERF
Cameron International Corporation
AIR LIQUIDE ENGINEERING
FR
63659026
10/27/2011 0:00
6/30/2013 0:00
USD
146359.6
146359.6
PERF
Cameron International Corporation
CHINA MACHINERY ENGINEERING
CN
63659027
10/27/2011 0:00
12/15/2012 0:00
USD
1078470
1078470
PERF
Cameron International Corporation
SINOPEC USA INC
US
63659028
10/27/2011 0:00
7/1/2013 0:00
USD
148798
148798
PERF
Cameron International Corporation
CHINA MACHINERY ENGINEERING
CN
63659037
10/28/2011 0:00
12/15/2012 0:00
USD
1078470
1078470
PERF
Cameron International Corporation
JSC CRYOGENAMSH
RU
63659109
11/4/2011 0:00
11/30/2014 0:00
USD
53878
53878
PERF
Cameron System Srl
SFERA LLC
RU
63659110
11/4/2011 0:00
8/31/2012 0:00
EUR
948000
1271836.8
PERF
Cameron International Corporation
AMEC AMERICAS LTD.
CA
63659178
11/15/2011 0:00
3/31/2012 0:00
EUR
31150.17
41791.07
PERF
Cameron International Corporation
GAS NATURAL DE LIMA Y CALLAO S.A.
PE
63659185
11/15/2011 0:00
11/15/2012 0:00
USD
15368.4
15368.4
PERF
Cameron International Corporation
AIR LIQUIDE ENGINEERING
FR
63659190
11/16/2011 0:00
8/1/2012 0:00
USD
150021.2
150021.2
PERF
Cameron International Corporation
CITIBANK, N.A.
QA
63659191
11/17/2011 0:00
4/21/2013 0:00
USD
148672.6
148672.6
FIN
Cameron International Corporation
CITIBANK, N.A., LONDON
GB
63659192
11/17/2011 0:00
5/1/2013 0:00
USD
749971
749971
PERF
Cameron System Srl
KONKOLA COPPER MINES PLC.
ZM
63659242
11/23/2011 0:00
7/31/2013 0:00
EUR
31120
41750.59
PERF
Cameron International Corporation
AIR LIQUIDE ENGINEERING
FR
63659318
12/7/2011 0:00
6/30/2013 0:00
USD
172833.14
172833.14
PERF
Cameron System Srl
SFERA LLC
RU
63659317
12/7/2011 0:00
12/15/2012 0:00
EUR
2586900
3470585.04
PERF
Cameron System Srl
SFERA LLC
RU
63659316
12/7/2011 0:00
12/25/2012 0:00
EUR
2656242
3563614.27
PERF
Cameron System Srl
CONTROL PROCESS S.A.
PL
63659308
12/7/2011 0:00
6/30/2013 0:00
USD
822000
822000
PERF
Cameron International Corporation
CITIBANK N.A. LONDON
GB
63659328
12/8/2011 0:00
3/31/2012 0:00
USD
287592.32
287592.32
PERF
Cameron International Corporation
BIOVET JSC
BG
63659411
12/13/2011 0:00
1/31/2013 0:00
EUR
135000
181116
PERF
Cameron International Corporation
AIR LIQUIDE ENGINEERING SA
FR
63659412
12/13/2011 0:00
6/30/2013 0:00
USD
222311.15
222311.15
PERF
Cameron International Corporation
CITIBANK DEL PERU S.A.,
PE
63659431
12/14/2011 0:00
3/17/2012 0:00
USD
329228.76
329228.76
PERF
Cameron International Corporation
SINOPEC USA INC.
US
63659497
12/20/2011 0:00
10/14/2013 0:00
USD
6767.78
6767.78
FIN
Cameron International Corporation
JT INTERNATIONAL HOLDING B.V.
NL
63659489
12/20/2011 0:00
10/31/2012 0:00
USD
98050
98050
PERF
Cameron International Corporation
SINOPEC USA INC.
US
63659498
12/20/2011 0:00
10/14/2013 0:00
USD
144579
144579
PERF
Cameron International Corporation
CITIBANK CANADA
CA
63659499
12/21/2011 0:00
11/1/2015 0:00
USD
125565.5
125565.5
PERF
Cameron International Corporation
TECHINT S.A. DE C.V.
MX
63659515
12/22/2011 0:00
6/21/2012 0:00
USD
156329.6
156329.6
PERF
Cameron International Corporation
TECHINT S.A. DE C.V.
MX
63659514
12/23/2011 0:00
6/21/2012 0:00
USD
117247.2
117247.2
PERF
Cameron International Corporation
Chiyoda corporation ‐ jgc
JP
63659501
12/23/2011 0:00
6/15/2015 0:00
USD
390066.6
390066.6
FIN
Cameron International Corporation
ENAP SIPETROL, S.A.
EC
63659544
12/27/2011 0:00
6/20/2012 0:00
USD
1055782.1
1055782.1
PERF
Cameron International Corporation
SAMSUNG HEAVY INDUSTRIES CO LTD
KR
63659561
12/27/2011 0:00
10/4/2012 0:00
USD
148500.9
148500.9
PERF
Cameron International Corporation
Hyundai heavy industries co., ltd.
KR
63659591
12/29/2011 0:00
12/31/2015 0:00
USD
149500
149500
FIN




--------------------------------------------------------------------------------

Cameron International Corporation
SAMSUNG HEAVY INDUSTRIES CO. LTD
KR
63659620
1/5/2012 0:00
9/29/2012 0:00
USD
154117.2
154117.2
FIN
Cameron International Corporation
PROGETTI EUROPA AND GLOBAL SPA
IT
63659622
1/5/2012 0:00
8/31/2012 0:00
USD
35219
35219
FIN
Cameron International Corporation
JSC CRYOGENMASH
RU
63659613
1/9/2012 0:00
1/15/2015 0:00
USD
175040
175040
PERF
Cameron International Corporation
SINOPEC USA INC.
US
63659671
1/10/2012 0:00
10/10/2013 0:00
USD
26685.5
26685.5
PERF
Cameron International Corporation
AIR LIQUIDE (HANGZHOU) CO LTD.
CN
63659694
1/12/2012 0:00
2/7/2013 0:00
USD
388500
388500
PERF
Cameron International Corporation
AIR LIQUIDE ENGINEERING SA
FR
63659697
1/12/2012 0:00
9/24/2012 0:00
USD
131760.9
131760.9
PERF
Cameron International Corporation
DAEWOO SHIPBUILDING AND
KR
63659727
1/18/2012 0:00
9/30/2012 0:00
USD
99726.32
99726.32
FIN
Cameron International Corporation
CITIBANK N.A. LONDON
GB
63659756
1/20/2012 0:00
10/30/2013 0:00
USD
173169.44
173169.44
PERF
Cameron International Corporation
POWERMEX GMBH CORP.
VG
63659757
1/20/2012 0:00
7/12/2012 0:00
USD
532749.25
532749.25
PERF
Cameron International Corporation
MONNET ISPAT AND ENERGY LTD
IN
63659758
1/20/2012 0:00
6/26/2012 0:00
USD
51250
51250
PERF
Cameron International Corporation
RELIANCE INDUSTRIES LIMITED
IN
63659766
1/23/2012 0:00
6/4/2012 0:00
EUR
128500
172395.6
PERF
Cameron International Corporation
RELIANCE INDUSTRIES LIMITED
IN
63659773
1/24/2012 0:00
6/4/2012 0:00
EUR
321250
430989
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659787
1/25/2012 0:00
9/30/2012 0:00
USD
160000
160000
PERF
Cameron International Corporation
BANK OF CHINA HEAD OFFICE
CN
63659788
1/25/2012 0:00
9/30/2012 0:00
USD
180000
180000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659789
1/25/2012 0:00
9/30/2012 0:00
USD
200000
200000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659790
1/25/2012 0:00
9/30/2012 0:00
USD
380000
380000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659791
1/25/2012 0:00
9/30/2012 0:00
USD
180000
180000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659792
1/25/2012 0:00
9/30/2012 0:00
USD
320000
320000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659793
1/25/2012 0:00
9/30/2012 0:00
USD
380000
380000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659794
1/25/2012 0:00
9/30/2012 0:00
USD
640000
640000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659797
1/25/2012 0:00
9/30/2012 0:00
USD
720000
720000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659795
1/25/2012 0:00
9/30/2012 0:00
USD
160000
160000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659796
1/25/2012 0:00
9/30/2012 0:00
USD
460000
460000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659798
1/25/2012 0:00
9/30/2012 0:00
USD
340000
340000
PERF
Cameron International Corporation
BANK OF CHINA
CN
63659842
1/31/2012 0:00
8/6/2012 0:00
USD
600000
600000
PERF
Cameron International Corporation
SINOPEC USA INC.
US
63659845
1/31/2012 0:00
9/12/2013 0:00
USD
50309
50309
PERF
Cameron International Corporation
DAEWOO SHIPBUILDING AND
KR
63659846
1/31/2012 0:00
9/30/2012 0:00
USD
494865.5
494865.5
PERF
Cameron International Corporation
KONKOLA COPPER MINES PLC.
ZM
63659849
2/1/2012 0:00
7/31/2013 0:00
USD
143328.6
143328.6
PERF




--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

Exiting Letters of Credit

See attached.

--------------------------------------------------------------------------------

Schedule 1.01(b)
Exiting Letters of Credit
 
LG Number
Status
Applicant
Reference
Type
Applicant
Beneficiary
Country
Applicants Bank
Issuing Bank
Amount
  
Amound in USD
Currency
Issued Date
Expiry Date
Utilized Amount
Balance Amount
Balance in USD
63651365
Active
TAH-CTC-SBS-04-23 AMEND #3
Performance Guarantee
CAMERON INTERNATIONAL
CHEVRON
United States
CITIBANK N.A.
Citibank, N.A.
11665922
11665922
USD
7/1/2009
9/5/2013
0
11665922
11665922
63666188
Active
INC0456022
Payment Guarantee
CAMERON DO BRASIL LIMITADA
SECRETARIA DE ESTADO DOS NEGOCIOS
Brazil
CITIBANK N.A.
BANCO CITIBANK, S.A., BRAZIL
25474048
11969745.79
BRL
9/27/2012
9/26/2014
0
25474048.3
11969745.79
63659199
Active
BHP SHENZI
Performance Guarantee
CAMERON INTERNATIONAL
BHP BILLITON DEEPWATER INC.
United States
CITIBANK N.A.
CITIBANK, N.A.
840002.6
840002.6
USD
11/18/2011
12/31/2013
0
840002.6
840002.6
63658174
Active
S51609
Advance Payment Guarantee
CAMERON DO BRASIL LIMITADA
FLEXIBRAS TUBOS
Brazil
CITIBANK N.A.
Banco Citibank SA
1560565.4
733278.4795
BRL
7/19/2011
7/1/2013
0
1560565.42
733278.4795
63654223
Expired
625.01.2010.00 1970.1
Payment Guarantee
CAMERON DO BRASIL LIMITADA
First State Treasury Court
Brazil
CITIBANK N.A.
Banco Citi Bank NA Brazil
8934219.1
4198010.88
BRL
4/23/2010
4/20/2013
0
8934219.12
4198010.88
63656275
Expired
12689.001081/
2010.32
Payment Guarantee
CAMERON DO BRASIL LIMITADA
FEDERAL REVENUE OF BRAZIL
Brazil
CITIBANK N.A.
Banco Citibank SA
281952.74
132483.9535
BRL
12/8/2010
12/7/2012
0
281952.74
132483.9535
63658161
Active
599744
Advance Payment Guarantee
CAMERON DO BRASIL LIMITADA
SAIPEM DO BRASIL
Brazil
CITIBANK N.A.
Banco Citibank SA
9382396.1
4408600.279
BRL
7/15/2011
8/31/2013
0
9382396.1
4408600.279




--------------------------------------------------------------------------------

SCHEDULE 1.01(C)

Pricing Schedule
 
 
Level I
Level II
Level III
Level IV
Level V
Level VI
Status
Status
Status
Status
Status
Status
Commitment Fee
.150%
.175%
.200%
.250%
.350%
.450%
Issuance Fee –
Secured Letters of
Credit
.250%
.250%
.250%
.250%
.375%
1.000%
Issuance Fee –
Unsecured Financial
Letters of Credit
1.250%
1.250%
1.500%
2.000%
2.250%
2.500%
Issuance Fee –
Unsecured
Performance Letters
of Credit
.625%
.625%
.750%
1.000%
1.125%
1.250%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Level I Status” exists at any date if, on such date, Cameron’s Moody’s Rating
is A2 or better or Cameron’s S&P Rating is A or better.


“Level II Status” exists at any date if, on such date, (a) Cameron has not
qualified for Level I Status and (ii) Cameron ‘s Moody’s Rating is A3 or better
or Cameron’s S&P Rating is A- or better.


“Level III Status” exists at any date if, on such date, (a) Cameron has not
qualified for Level I Status or Level II Status and (ii) Cameron’s Moody’s
Rating is Baa1 or better or Cameron’s S&P Rating is BBB+ or better.


“Level IV Status” exists at any date if, on such date, (a) Cameron has not
qualified for Level I Status, Level II Status or Level III Status and (ii)
Cameron’s Moody’s Rating is Baa2 or better or Cameron’s S&P Rating is BBB or
better.


“Level V Status” exists at any date if, on such date, (a) Cameron has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) Cameron’s Moody’s Rating is Baa3 or better or Cameron’s S&P
Rating is BBB- or better.


“Level VI Status” exists at any date if, on such date, Cameron has not qualified
for Level I Status, Level II Status, Level III Status, Level IV Status or Level
V Status.


“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to Cameron’s senior unsecured long-term debt securities
without third-party credit enhancement.


“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to Cameron’s senior unsecured long-term debt securities without
third-party credit enhancement.
 
“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.


The applicable Issuance Fee and Commitment Fee shall be determined in accordance
with the foregoing table based on Cameron’s Status as determined by the
then-current Moody’s Rating and S&P Rating. The credit rating in effect on any
date for the purposes of this Pricing Grid is that in effect at the close of
business on such date. If at any time Cameron has neither a Moody’s Rating nor
an S&P Rating, then Level VI Status, or such other pricing level as may be
agreed by Cameron and the Letter of Credit Issuer shall exist. If the credit
ratings from Moody’s and S&P fall within different categories, Cameron’s Status
shall be based on the higher of the two ratings unless the lower rating is two
or more levels below the higher rating, in which case the rating which is one
level above the lower rating will apply. If at any time Cameron has only a
single rating from either Moody’s or S&P, then Cameron’s status shall be based
on the sole remaining rating.

--------------------------------------------------------------------------------

SCHEDULE 4.01(H)(I)
 
Subsidiaries
 
See attached.



--------------------------------------------------------------------------------

CAMERON INTERNATIONAL CORPORATION -- SUBSIDIARIES & JOINT VENTURES
(Active as of May 16, 2013)
 
% Owned
 
State/Country of
 
By
% Owned
Incorporation or
Cameron International Corporation (Delaware) -- Parent - 100
Subsidiary
By CAM
Organization
 
 
 
 
1 - Cameron Algerie S.á.r.l. 13
 
100%
Algeria
1 - Cameron Al Rushaid Limited Company6
 
50%
Saudi Arabia
1 - Cameron Gabon, S.A. (1 share owned by Chairman)
 
100%
Gabon
1 - Cameron/Curtiss-Wright EMD LLC
 
50%
USA (Delaware)
1 - Cameron Offshore Systems Nigeria Limited
 
100%
Nigeria
1 - Cameron Services Middle East LLC (Joint Venture - 51% owned by 3rd party)
25%
24%
Oman
1 - Cameron Venezolana, S.A. - (51% owned by Cameron Petroleum Equipment Group,
Inc.)
51%
49%
Venezuela
1 - Cameron Angola - Prestaçao de Serviços, Limitada 13
1%
99%
Angola
1 - Compression Services Company
 
100%
USA (Ohio)
1 - Cooper Cameron Foreign Sales Company Ltd.
 
100%
Barbados
1 - Cameron German Holdings GmbH
 
100%
Germany
1- OneSubsea Lux German Holdings SARL
 
100%
Luxembourg
1 - Cameron Foreign Holdings Corp.29
46.95%
53.05%
USA (Delaware)
1- Beltway 8 Insurance Ltd.
 
100.00%
Bermuda
1 - Cameron International Holding Corp.12
11.13%
88.87%
USA (Nevada)
2 - Pressure Peak for Oil Equipment and Appliances Services and General Trading,
Limited Liability Private Company
100%
 
Iraq
2 - Cameron Global Holdings LP30
100%
 
Canada (Ontario)
3 - Cameron Lux I SARL9
100%
 
Luxembourg
4 - Angola Oilfield Equipment Limited18
49%
 
Cayman Islands
4 - Cameron Middle East Ltd.
100%
 
Cayman Islands
5 - Cameron Middle East FZE
100%
 
United Arab Emirites
4 - Cameron Products Ltd.
100%
 
Cayman Islands
4 - Cameron Russia Ltd.
100%
 
Cayman Islands
4 - Cameron Services Russia Ltd.
100%
 
Cayman Islands
4 - Cameron Cayman Limited19
100%
 
Cayman Islands
5 - ShanDong Cameron Petroleum Equipment, Ltd.
100%
 
China
4 - Cameron (Trinidad) Limited
100%
 
Trinidad and Tobago
4 - Cameron International Malaysia Sdn Bhd (Malaysia residents own 2 shares) [in
process of liquidation]
99.99%
 
Malaysia
4 - Cooper Cameron Libya Limited
50%
 
Malta
4 - Cameron Lux II SARL
100%
 
Luxembourg
5 - Cameron Lux III SARL
100%
 
Luxembourg
6 - Cameron Lux V SARL
100%
 
Luxembourg
7 - CIC Oilfield Services LLC
100%
 
USA (Delaware)
7 - Cameron Lux IV SARL
100%
 
Luxembourg
8 - NATCO Canada, ULC
100%
 
Canada (Alberta)
7 - Cameron Subsea Holding C.V.33
100%
 
Netherlands
8 - OneSubsea B.V.
100%
 
Netherlands
9 - OneSubsea Lux SARL
100%
 
Luxembourg
10 - OneSubsea Lux AUD SARL
100%
 
Luxembourg
10 - Cameron Lux BRL SARL
100%
 
Luxembourg
10 - OneSubsea Lux EUR SARL
100%
 
Luxembourg
10 - OneSubsea Lux GBP SARL
100%
 
Luxembourg
10 - OneSubsea Lux USD SARL
100%
 
Luxembourg
10 - OneSubsea Investments UK Limited
100%
 
United Kingdom
11 - OneSubsea IP UK Limited
100%
 
United Kingdom
11 - OneSubsea Australia Holdings Pty Ltd
100%
 
Australia
10 - Cameron (Shenzhen) Systems Co., Ltd.
100%
 
China
7 - Cameron Lux AUD SARL
100%
 
Luxembourg
7 - Cameron Lux BRL II SARL
100%
 
Luxembourg
7 - Cameron Lux CAD SARL
100%
 
Luxembourg
7 - Cameron Lux EUR SARL
100%
 
Luxembourg
7 - Cameron Lux GBP SARL
100%
 
Luxembourg
8 - Cameron Lux Global Finance SARL
100%
 
Luxembourg
7 - Cameron Lux MXN SARL
100%
 
Luxembourg
7 - Cameron Lux MYR SARL
100%
 
Luxembourg
7 - Cameron Lux NOK SARL
100%
 
Luxembourg
7 - Cameron Lux USD SARL
100%
 
Luxembourg
7 - Cameron APME Holding Pty Ltd14
100%
 
Australia
8 - Cameron Australasia Pty. Ltd.
100%
 
Australia
9 - Cameron Services International Pty Ltd
100%
 
Australia
9 - OneSubsea Australia Pty Ltd
100%
 
Australia
8 - Cameron Solutions Sdn Bhd
100%
 
Malaysia
8 - Cameron (Singapore) Pte. Ltd.
100%
 
Singapore
9 - Cameron Systems Shanghai Co., Ltd.
100%
 
China
9 - Riyan Cameron (B) Sendirian Berhad
85%
 
Brunei
9 - PT Cameron Systems - (Joint Venture - 8% owned by 3rd party)
92%
 
Indonesia
9 - Cameron Equipment (Shanghai) Co., Ltd.
100%
 
China
9 - Cameron Beijing Commercial Co., Ltd.
100%
 
China
9 - Cooper Cameron Corporation Sdn Bhd [in process of liquidation]
100%
 
Malaysia
9 - Cameron (Gaomi) Systems Co., Ltd.
100%
 
China
9 - Bohai Cameron Flow Control Equipment (Tianjin) Co., Ltd. 32
49%
 
China
9 - Cameron (B) Sdn Bhd35
99.90%
 
Brunei




--------------------------------------------------------------------------------

 
% Owned
 
State/Country of
 
By
% Owned
Incorporation or
Cameron International Corporation (Delaware) -- Parent - 100
Subsidiary
By CAM
Organization
 
 
 
 
8 - Cameron International Malaysia Systems Sdn Bhd
100%
 
Malaysia
7 - Cameron GH GmbH & Co. KG27
100%
 
Germany
7 - Cameron Flow Control Technology GmbH
100%
 
Germany
7 - Cameron Ireland Limited
100%
 
Ireland
7 - Cameron Systems (Ireland) Limited
100%
 
Ireland
8 - Cameron Subsea IP Limited
100%
 
Ireland
7 - Cameron Italy Holding S.r.l.
100%
 
Italy
8 - Cameron Italy S.R.L.
100%
 
Italy
8- Cameron Systems S.R.L.
100%
 
Italy
7 - Cameron Holding (Dutch) B.V.
100%
 
Netherlands
8 - Cameron Canada Corporation23
100%
 
Canada (Nova Scotia)
9 - OneSubsea Canada ULC
100%
 
Canada (Alberta)
9 - Cameron Lux APME SARL
100%
 
Luxembourg
9 - 7286902 Canada Inc.
100%
 
Canada (Alberta)
10 - I.C.I. Solutions Inc.34
100%
 
Canada (Alberta)
11 - I.C.I. Artificial Lift Inc.
100%
 
Canada (Alberta)
12 - Oil River Services Ltd.
100%
 
Canada (Saskatchewan)
11 - 1238585 Alberta Ltd.
100%
 
Canada (Alberta)
8 - Cameron do Brasil Ltda. (1 share owned by Cameron Lux II SARL)
100%
 
Brazil
9 - On/Off Manufatura e Comércio de Vávulas Ltda.
100%
 
Brazil
[1 share owned by Cameron Lux I SARL]
10 - Vescon Equipamentos Industriais Ltda.
100%
 
Brazil
7 - Cameron Petroleum (UK) Limited
100%
 
United Kingdom
8 - Cameron Petroleum Investments Limited
100%
 
United Kingdom
9 - Cameron Manufacturing (India) Private Limited
100%
 
India
9 - Flow Control-Tati Production Sdn. Bhd.
49%
 
Malaysia
8 - International Valves Limited
100%
 
United Kingdom
8 - Cameron Technologies UK Limited
100%
 
United Kingdom
8 - Cameron Systems Limited
100%
 
United Kingdom
8 - Axsia Howmar Limited
100%
 
United Kingdom
9 - Fluid Processing (L) Bhd
100%
 
Labuan
8 - Cameron Products Limited
100%
 
United Kingdom
8 - Cameron France, S.A.S.
100%
 
France
8 - NATCO Luxembourg SARL
100%
 
Luxembourg
9 - Cameron Norge Holding AS
100%
 
Norway
10 - Cameron Systems AS
100%
 
Norway
10 - Cameron Holding (Norway) AS
100%
 
Norway
11 - Cameron Norge AS
100%
 
Norway
10 - Cameron Sense AS
100%
 
Norway
11 - Cameron Rig Solutions Canada Ltd.
100%
 
Canada (Alberta)
12 - TTS Sense Mexico S.A. de C.V. (.002% owned by Cameron Sense AS)
99.998%
 
Mexico
13 - Servicios TTS Sense Tihuatian S.A. de C.V. (.002% owned by Cameron Sense
AS)
99.998%
 
Mexico
11 - Cameron Sense Pte. Ltd.
100%
 
Singapore
11 - TTS Sense - Industria, Comercio e Servicos em Petroleo Ltda.31
99.999%
 
Brazil
11 - TTS Sense Mud BV
100%
 
Netherlands
11 - Cameron Sense Drillrig AS
100%
 
Norway
11 - Drill Finance AS
100%
 
Norway
11 - TTS Energy (China) Company Limited
100%
 
China
11 - Sense DrillFab AS25
49.9%
 
Norway
11 - Maskinering og Sveiseservice AS26
34%
 
Norway
9 - NATCO Al Rushaid Middle East Ltd.6
50%
 
Saudi Arabia
8 - Cameron Flow Control Technology (UK) Limited
100%
 
United Kingdom
9 - Jiskoot Holdings Limited
100%
 
United Kingdom
10 - Jiskoot Limited
100%
 
United Kingdom
9 - Petreco International (Middle East) Limited
100%
 
United Kingdom
8 - Cameron Flow Control Services (UK) Limited
100%
 
United Kingdom
9 - Cairntoul Well Equipment Services Limited
100%
 
Scotland
9 - Cairnwell Management Services Limited
100%
 
Scotland
8 - OneSubsea Holding Limited
100%
 
Cayman Islands
9 - Cameron Limited
100%
 
United Kingdom
10 - Cameron Offshore Engineering Limited
100%
 
United Kingdom
10 - Cameron Pension Trustee Limited
100%
 
United Kingdom
10 - D.E.S. Operstions Limited
100%
 
United Kingdom
10 - OneSubsea German Holdings GmbH
100%
 
Germany
11 - Cameron GmbH
100%
 
Germany
10 - Fluid Processing Sdn Bhd7
20%
 
Malaysia
10 - Axsia Serck Baker Nigeria Ltd.
100%
 
Nigeria
8 - Cameron International Holding B.V.
100%
 
Netherlands
9 - Cameron Energy Services B.V.
100%
 
Netherlands
9 - Cameron B.V.
100%
 
Netherlands
7 - Cameron Wellhead Services, LLC
100%
 
USA (Nevada)
8 - Cameron (Malaysia) Sdn Bhd1
100%
 
Malaysia
8- Cameron Argentina S.A.I.C. (122,700 shares owned by Cameron Petroleum
Equipment Group, Inc. -1%
100%
 
Argentina
8 - Cameron de Mexico S.A. de C.V. 13
100%
 
Mexico
7 - Cameron Industries Limited
100%
 
United Kingdom
8 - Axsia Holdings Limited
100%
 
United Kingdom
7 - Cameron Colombia LLC
100%
 
USA (Delaware)

--------------------------------------------------------------------------------

 
% Owned
 
State/Country of
 
By
% Owned
Incorporation or
Cameron International Corporation (Delaware) -- Parent - 100
Subsidiary
By CAM
Organization
 
 
 
 
  100%
7 - Cameron Poland sp. zo.o.

--------------------------------------------------------------------------------

 
% Owned
 
State/Country of
 
By
% Owned
Incorporation or
Cameron International Corporation (Delaware) -- Parent - 100
Subsidiary
By CAM
Organization
 
 
 
 
6 - Cameron Korea Limited
100%
 
Korea
6 - Cameron Valves - Trading and Industrial Services, Sociedad Unipessoal LDA
100%
 
Portugal
7 - Cameron Valves & Measurement West Africa Limited
70%
 
Nigeria
6 - Cameron Netherlands B.V. (8.26% held by Cameron Holding (Dutch) BV)
91.74%
 
Netherlands
7 - Cameron Egypt LLC (.1% owned by Cameron Lux III SARL)
100%
 
Egypt
7 - Cameron Euro Automation Center B.V.
100%
 
Netherlands
7 - Caméron România S.R.L.
100%
 
Romania
7 - Cameron Investment Holding LLC (.1% owned by Cameron Lux III SARL)
100%
 
Russia
6 - SBS Oilfield Equipment GmbH
100%
 
Austria
6 - SBS Immobilienentwicklung und -verwertungs GmbH (0.1% owned by Cameron
Limited)
100%
 
Austria
6 - Geographe Energy Singapore Pte Ltd
100%
 
Singapore
7 - PT Cameron Services International
100%
 
Indonesia
5 - Cameron Ireland Holding Company15
100%
 
Ireland
1 - Cameron (Holding) Corp.17
27.08%
72.92%
USA (Nevada)
2- Cameron Technologies, Inc.
100%
 
USA (Delaware)
3 - NuFlo Finance and Royalty Company
100%
 
USA (Delaware)
3 - Cameron Technologies US, Inc.
100%
 
USA (Delaware)
2- Newco Valves, LLC11
51%
 
USA (Texas)
3 - Newmans SRL (80% owned by Barone Aldo)
20%
 
Italy
3 - Newmans Valves Limited
100%
 
Canada
4 - Newmans International Ltd.
100%
 
China (Hong Kong)
5 - Newmans Valve Australia Pty
100%
 
Australia
5 - Newmans Shanghai Trading Ltd.
100%
 
China
5 - Newmans (Yancheng) Valve Manufacturing Ltd.20
51%
 
China
6 - Newmans (Yancheng) Cast Steel Ltd.21
70%
 
China
1 - Sequel Holding, Inc.
 
100%
USA (Delaware)
1 - Cameron Systems de Venezuela, S.A.
 
100%
Venezuela
1 - Cameron Energy Services International, Inc.
 
100%
USA (Ohio)
2 - Canada Tiefbohrgeräte und Maschinenfabrik GmbH 13
100%
 
Austria
1 - Cameron Petroleum Equipment Group, Inc.
 
100%
USA (Delaware)
1 - NATCO Group Inc.
 
100%
USA (Delaware)
2 - Cameron Resources Inc.
100%
 
USA (Delaware)
3 - Cameron Solutions Inc.
100%
 
USA (Delaware)
4 - Cameron Colombia Ltda (1 share owned by NATCO Holdings LLC)
100%
 
Colombia
4 - NATCO Holdings LLC
100%
 
USA (Delaware)
4 - Linco-Electromatic, Inc.
100%
 
USA (Texas)
4 - Connor Sales Company, Inc.
100%
 
USA (North Dakota)
4 - Cameron Japan Ltd.3
60%
 
Japan
4 - Cameron Inc.
100%
 
USA (Louisiana)
5 - TEST International8
100%
 
Cayman Islands
5 - TEST Angola - Tecnologia e Serviços Petrolíferos, Lda.4
49%
 
Angola
5 - TPS (Technical Petroleum Services) Nigeria Limited
100%
 
Nigeria
5 - Process Analytical Applications, Inc.
100%
 
USA (Texas)
5 - TEST Saudi Arabia Ltd.10
50%
 
Saudi Arabia
4 - Petreco-KCC Holding, Inc.
100%
 
USA (Delaware)
4 - NTG Group de Mexico, S. de R.L. de C.V. (1% owned by NATCO Group Inc.)
100%
 
Mexico
4 - NTC Technical Services Sdn. Bhd.
100%
 
Malaysia
1 - Cameron Village LLC
 
100%
USA (Delaware)
1 - Cameron Rig Solutions, Inc.
 
100%
USA (Texas)
2 - LeTourneau Technologies Asia Pte. Ltd.
100%
 
Singapore
2 - LeTourneau Technologies Middle East FZE
100%
 
United Arab Emirites
1 - Cameron West Coast Inc.
 
100%
USA (California)
1- Elco Middle East LLC24
49%
51%
Oman
1 - Cameron Angola LLC
 
100%
USA (Delaware)
2 - Cameron Flow Control Technology Cayman Limited
100%
 
Cayman Islands
1 - OneSubsea LLC
 
100%
USA (Delaware)
1 - Cameron Nigeria LLC
 
100%
USA (Delaware)
2 - Cameron Flow Control Technology Nigeria Limited
99.99%
.01%
Nigeria
1 - OneSubsea Holding Cayman Limited
 
100%
Cayman Islands
1 - OneSubsea Holding II Cayman Limited
 
100%
Cayman Islands

--------------------------------------------------------------------------------

 
% Owned
 
State/Country of
 
By
% Owned
Incorporation or
Cameron International Corporation (Delaware) -- Parent - 100
Subsidiary
By CAM
Organization
 
 
 
 
1 Local Malaysian law requires that a majority of stock be owned by local
residents. Agents hold 51% of stock in trust for the benefit of Cameron Wellhead
Services, LLC.
2 Dormant. Created for aborted acquisition.
3 20% owned by Daichi; 20% owned by Modec
4 51% owned by Prodiaman
6 50% owned by Al Rushaid Petroleum Investment Company
7 80% owned by local partner
8 NATCO International payroll company
9 Formerly a Cayman entity; formerly named Cameron Holding (Cayman) Limited
10 50% owned by Abdulla Alsukwaket Trading & Contract
11 49% owned by Argonaut Holdings, LLC (33.24329%), BOKF-CS (Newco Valves), LLC
(5.08148%), Steven and Paula Mines 2007 Living Trust (5.39412%), Tulsa-N-Trust
(.78111%), Virginia Restovic (2.25% and Ionel Nechiti (2.25%)
12 8.13% owned by Cameron Energy Services International Inc., 2.62% owned by
Cameron Solutions Inc., .38% owned by Cameron Technologies, Inc
13 1% owned by Cameron Petroleum Equipment Group, Inc.
14 90% of ordinary shares held by Cameron Lux V SARL; 10% ordinary shares and
100% preference shares held by Cameron Lux APME SARL
15 Cameron Lux II SARL owns 90% and Cameron Lux V SARL owns 10%
16 4.57% by Cameron International Corporation, 4.37% by Cameron Solutions Inc.
and 91.06% by Cameron Lux III SARL;
for US tax purposes only 20.24% by Cameron International Corporation, 19.32% by
Cameron Solutions Inc. and 60.44% by Cameron Lux III SARL
17 27.08% owned by Cameron International Holding Corp.
18 Joint Venture 51% owned by Mahinda Serviços
19 19.9% owned by Cameron Lux V SARL; 80.1% held by Cameron Lux I SARL
20 51% owned by Newmans International Ltd. (Pty B) and 49% owned by Yancheng
Shending Valves Co., Ltd (Pty A)
21 30% owned by Newmans International Ltd. and 40% owned by Newmans (Yancheng)
Valves Manufacturing Ltd
23 Natco Canada ULC owns 59,452,742 Class A Preferred Shares
24 49% owned by Cameron International Holding Corp.
25 Joint venture owned 51.1% by Tratec Industier AS
26 Joint venture owned 66% by Astor Landbruk AS
27 Cameron German Holdings GmbH is the 0% General Partner (non-economic holder)
and Cameron Lux V SARL is the 100% Limited Partner
28 Cameron Lux V SARL owns 1 common A share representing 94.9% ownership
(282,000 DM); Cameron German Holdings GmbH & Co. KG owns 1 preferred share
representing 5.1% ownership(18,000 DM)
29 Cameron Solutions Inc. owns 46.95%; Cameron International Corporation owns
53.05%
30 Cameron International Holding Corp. owns 94.6%; Cameron Foreign Holdings
Corp. owns 5.4%
31 .0001% owned by Vilma Goncalves Ferreira, Brazilian
32 CNPC Bohai Equipment Manufacturing Co., Ltd. owns 51%
33 Cameron Lux V SARL is the 99% owner and Cameron Lux GBP SARL is the 1% owner.
Cameron Lux GBP SARL is the general partner and manages the company.
34 ICI Solutions Inc. is owned 48.91% by Cameron Canada Corporation and 51.09%
by 7286902 Canada Inc.
35 S.M. Veerasamy owns .1% in trust for the benefit of Cameron (Singapore) Pte
Ltd

--------------------------------------------------------------------------------

SCHEDULE 4.01(H)(II)

Subsidiary Applicants
 
Subsidiary Applicant
Jurisdiction of
Address
Organizational
 
Number
 
Organization
 
Cameron France S.A.S.
France
Plaine Saint-Pierre C-S 620
Beziers Cedex France 34535
582 122 230
Cameron Italy S.R.L
Italy
Via Italo Betto 11 Voghera (PV) Pavia, Italy 27058
12055830157
Cameron Italy Holding S.R.L.
Italy
Via Vittor Pisani, 20 Milan Italy 20124
07138870964
Cameron Systems S.R.L.
Italy
Via Cantu 8/10
Cinisello Balsamo (MI)
Milan, Italy 20092)
02980670968
Cameron Systems de Venezuela, S.A.
Venezuela
Rodner, Martinez & Associates Edificio Torre Clement, Piso 2 Piso 2, Avenida
Venezuela; Urbanizacion El Rosal Caracas, Venezuela 1060
J-070418881-8
Cameron Venezolana, S.A.
Venezuela
Rodner, Martinez & Associates Edificio Torre Clement, Piso 2 Piso 2, Avenida
Venezuela; Urbanizacion El Rosal Caracas, Venezuela 1060
J-07039128-6
Cameron Canada Corporation
Canada (Nova Scotia)
McInnes Cooper
Purdy’s Wharf Tower II 1300-1969 Upper Water Street Halifax
Nova Scotia B3J 2V1
3200556
Cameron de Mexico, S.A. de S.V.
Mexico
Avenida Acacias S/N Col. Cd. Industrial Bruno Paglia Tejeria
Veracruz, Mexico C.P. 91697
CCM-931027JG5
Cameron (Singapore) Pte. Ltd.
Singapore
No. 2 Gul Circle
Jurong Industrial Estate Jurong, Singapore 629560
197401101H



SCHEDULE 4.01(V)

Collateral Accounts.
 
Account Number
Account Institution
Collateral Provider
6733001841
Union Bank, N.A.
Cameron International Corporation

--------------------------------------------------------------------------------

SCHEDULE 5.17

Liens
Liens of Cameron and its Subsidiaries accounted for as capital lease obligations
of Cameron or such Subsidiaries.
 
The capital lease balance as of December 31, 2011 is as follows:
 
Cameron
 
$
13,706,425
 
Cameron Canada Corporation
 
$
2,363,312
 
CES US
 
$
1,437,892
 
FloTec US
 
$
704,091
 
Cameron Technologies U.S., Inc.
 
$
311,967
 
Cameron Valves & Measurement Australia
 
$
73,091
 
Cameron Valves & Measurement US
 
$
24,718
 
TOTAL
 
$
18,621,496
 




--------------------------------------------------------------------------------

EXHIBIT A
 
Form of Collateral Provider Guaranty
 
Attached.

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF COLLATERAL PROVIDER GUARANTY


This Collateral Provider Guaranty dated as of [], 20[ ] (this "Guaranty") is
made by each of the undersigned (individually a "Guarantor" and collectively,
the "Guarantors") in favor of Citibank, N.A.


R E C I T A L S:


A.        Cameron International Corporation, a Delaware corporation (the
"Cameron"), certain subsidiaries of Cameron (the "Subsidiary Applicants"), and
Citibank, N.A., as letter of credit issuer (the "Letter of Credit Issuer"), have
entered into a certain Amended and Restated Continuing Agreement for Letters of
Credit dated as of February 2, 2012 (as from time to time modified, supplemented
or amended, the "Agreement"). Each capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term by the Agreement.


B.          Each Guarantor is a subsidiary of Cameron and will receive
substantial direct and  indirect benefits from the extensions of credit
contemplated by the Agreement and is entering into this Guaranty to induce the
Letter of Credit Issuer to extend credit to the Applicants thereunder.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Letter of Credit Issuer to issue
Letters of Credit at the request of Applicants, each Guarantor hereby agrees as
follows:


 Section 1.          Limited-Recourse Guaranty.


(a)     Subject to the limitations in Section 1(b), each Guarantor hereby
absolutely, irrevocably and unconditionally guarantees prompt, full and complete
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of (i) all Obligations under the Agreement and (ii)
all other amounts from time to time owing to the Letter of Credit Issuer by any
Applicant under the Agreement and the other Credit Documents, in each case,
whether absolute or contingent and whether for principal, interest, fees,
amounts required to be provided as collateral, indemnities, expenses or
otherwise (collectively, the "Guaranteed Obligations"). This is a guaranty of
payment, not a guaranty of collection.


(b)    The amount of each Guarantor's liability under this Guaranty, however
arising (whether in contract, tort or any other legal or equitable theory
whatsoever), is expressly limited to the amount of the Collateral (as defined in
that certain Security Agreement dated as of February 2, 2012 (the "Security
Agreement") among Cameron, the Guarantor, the other Debtors party thereto and
the Letter of Credit Issuer), and NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS GUARANTY, THE RIGHTS, REMEDIES AND RECOURSE OF THE LETTER OF
CREDIT ISSUER UNDER THIS GUARANTY WILL BE SOLELY LIMITED TO, AND WILL BE
ENFORCEABLE SOLELY AGAINST, THE COLLATERAL. THE LETTER OF CREDIT ISSUER WILL NOT
SEEK ANY MONEY JUDGMENT OR DEFICIENCY AGAINST ANY ASSETS OF ANY GUARANTOR OTHER
THAN THE COLLATERAL.



--------------------------------------------------------------------------------

 Section 2.       Waivers. Each Guarantor waives notice of the acceptance of
this Guaranty and of the extension or incurrence of the Guaranteed Obligations
or any part thereof. Each Guarantor further waives promptness, presentment,
protest, notice, filing of claims with a court in the event of receivership,
bankruptcy or reorganization of any Applicant or any other Subsidiary of
Cameron, demand or action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including any right to require the Letter of
Credit Issuer to sue Cameron or any other Applicant, any other guarantor or any
other person obligated with respect to the Guaranteed Obligations or any part
thereof, or otherwise to enforce payment thereof against any collateral securing
the Guaranteed Obligations or any part thereof.


 Section 3.          Guaranty Absolute. Each Guarantor hereby agrees that, to
the fullest extent permitted by law, its obligations hereunder shall be
continuing, irrevocable, absolute and unconditional under any and all
circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than payment in full, subject however to Section 8 
hereof), reduction by setoff or counterclaim, or recoupment whatsoever (all of
which are hereby expressly waived by it to the fullest extent permitted by law),
whether by reason of any claim of any character whatsoever, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise.
The validity and enforceability of this Guaranty shall not be impaired or
affected by and each Guarantor hereby irrevocably waives any defenses it may now
or hereafter have in any way relating to any of the following:


(a)     any amendment, waiver, extension, modification or renewal of, or
indulgence with respect to, or substitution for, the Guaranteed Obligations or
any part thereof or any agreement relating thereto at any time, including any
renewal or extension of the time or change of the manner or place of payment;


(b)    any failure or omission to perfect or maintain any lien on, or preserve
rights to, any security or collateral or to enforce any right, power or remedy
with respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Guaranteed Obligations or any
part thereof;


(c)     any waiver of any right, power or remedy or of any default with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof;


(d)     any release, surrender, compromise, settlement, waiver, non-perfection,
impairment, subordination or modification, with or without consideration, of any
collateral securing the Guaranteed Obligations or any part thereof, any other
guaranties with respect to the Guaranteed Obligations or any part thereof, or
any other obligations of any person thereof;


(e)     the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof;


(f)     the application of payments received from any source to the payment of
indebtedness other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this Guaranty even though the Lenders might lawfully
have elected to apply such payments to any part or all of the Guaranteed
Obligations or to amounts which are not covered by this Guaranty;
-2-

--------------------------------------------------------------------------------

(g)     any change in the corporate existence, structure or ownership of any
Applicant or the insolvency, bankruptcy or any other change in legal status of
any Applicant;


(h)     any law, decree, regulation or other governmental act of any
jurisdiction or any other event in any way affecting any term of the Guaranteed
Obligations or the Letter of Credit Issuer's rights with respect thereto,
including, without limitation: (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of a Non-USD Currency (as hereinafter defined) for U.S. Dollars or the
remittance of funds outside of such jurisdiction or the unavailability of U.S.
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice; or (ii) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any governmental authority thereof of any moratorium on, the
required rescheduling or restructuring of, or required approval of payments on,
any indebtedness in such jurisdiction; or (iii) any expropriation, confiscation,
nationalization or requisition by such country or any governmental authority
that directly or indirectly deprives any Applicant of any assets or its use or
of the ability to operate its business or a material part thereof; or (iv) any
war (whether or not declared), insurrection, revolution, hostile act, civil
strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (i), (ii) or (iii) above (in each of
the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Guaranty);


(i)      the failure of any Applicant to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Guaranty;


(j)      the existence of any claim, setoff or other right which such Guarantor
may have at any time against any Applicant or any other guarantor in connection
herewith or with any unrelated transaction;


(k)     the Letter of Credit Issuer's election, in any case or proceeding
instituted under Chapter 11 of the United States Bankruptcy Code, of the
application of Section 1111(b)(2) of the United States Bankruptcy Code;


(l)      any borrowing, use of cash collateral, or grant of a security interest
by any Applicant, as debtor in possession, under Section 363 of the United
States Bankruptcy Code;


(m)    the disallowance of all or any portion of any of the Letter of Credit
Issuer's claims for repayment of the Guaranteed Obligations under Section 502 or
506 of the United States Bankruptcy Code; or


(n)     any other fact or circumstance which might otherwise constitute a
defense available to such Guarantor or grounds at law or equity for the
discharge or release of such Guarantor from its obligations hereunder, all
whether or not such Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (m) of this paragraph.
-3-

--------------------------------------------------------------------------------

It is agreed that each Guarantor's liability hereunder is independent of any
other guaranties or other obligations at any time in effect with respect to the
Guaranteed Obligations or any part thereof and that each Guarantor's liability
hereunder may be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other guaranties or other obligations or any
provision of any applicable law or regulation purporting to prohibit payment by
any Applicant of the Guaranteed Obligations in the manner agreed upon among the
Letter of Credit Issuer and the Applicants as applicable.


Without limiting the generality of the foregoing and subject to Section 1(b),
each Guarantor guarantees that it shall pay the Letter of Credit Issuer strictly
in accordance with the express terms of any document or agreement evidencing any
Guaranteed Obligation, including in the amounts and in the currency expressly
agreed to thereunder, irrespective of and without giving effect to any laws of
the jurisdiction where any Applicant is principally located in effect from time
to time, or any order, decree or regulation in the jurisdiction where any
Applicant is principally located.


 Section 4.       Financial Condition of Applicants. Credit may be granted or
continued from time to time by the Letter of Credit Issuer to any Applicant
without notice to or authorization from any Guarantor regardless of such
Applicant's financial or other condition at the time of any such grant or
continuation. The Letter of Credit Issuer shall not have an obligation to
disclose or discuss with any Guarantor its assessment of the financial condition
of any Applicant.


 Section 5.       Subrogation and Subordination. Until the payment in full of
the Guaranteed Obligations, the termination of the Agreement and all commitments
which could give rise to any Guaranteed Obligation, and the other conditions of
this Guaranty have been satisfied ("Guaranty Termination"), no Guarantor shall
have any right of subrogation with respect to the Guaranteed Obligations and
hereby waives, until Guaranty Termination occurs, (a) any right to enforce any
remedy which the Letter of Credit Issuer now has or may hereafter have against
any Applicant, any endorser or any other guarantor of all or any part of the
Guaranteed Obligations, (b) any benefit of, and any right to participate in, any
security or collateral given to the Letter of Credit Issuer to secure payment of
the Guaranteed Obligations or any part thereof or any other liability of any
Guarantor to the Letter of Credit Issuer, and (c) any right of subrogation,
reimbursement, exoneration, contribution or indemnification, in each case,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law. If any amount shall be paid to a Guarantor in violation
of the preceding sentence at any time prior to the occurrence of Guaranty
Termination, such amount shall be held in trust for the benefit of the Letter of
Credit Issuer and shall forthwith be paid to the Letter of Credit Issuer to be
credited and applied to the Guaranteed Obligations and any and all other amounts
payable by such Guarantor under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Credit Documents. Each Guarantor hereby agrees
that any indebtedness of any Applicant to such Guarantor shall be subordinated
to the Obligations under the Agreement in the manner and on terms satisfactory
to the Letter of Credit Issuer.


 Section 6.       Remedies. Each Guarantor authorizes the Letter of Credit
Issuer to take any action or exercise any remedy, in each case, as permitted or
available at law or equity, with respect to any collateral from time to time
securing the Guaranteed Obligations, which the Letter of Credit Issuer in its
sole discretion shall determine, without notice to such Guarantor.
-4-

--------------------------------------------------------------------------------

 Section 7.          Notice of Remedies. In the event the Letter of Credit
Issuer in its sole discretion elects to give notice of any action with respect
to any collateral securing the Guaranteed Obligations or any part thereof, 10
days' written notice mailed to a Guarantor by ordinary mail at the address shown
hereon shall be deemed reasonable notice of any matters contained in such
notice. Each Guarantor consents and agrees that the Letter of Credit Issuer
shall not be under any obligation to marshal any assets in favor of such
Guarantor or against or in payment of any or all of the Guaranteed Obligations.


 Section 8.           Payment Upon Demand; Reinstatement. In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy, administration or reorganization of any
Applicant, or otherwise, subject to Section 1(b), all such amounts shall
nonetheless be payable by each Guarantor forthwith upon demand by the Letter of
Credit Issuer. Each Guarantor further agrees that, to the extent that any
Applicant makes a payment or payments to the Letter of Credit Issuer on the
Guaranteed Obligations, or the Letter of Credit Issuer receives any proceeds of
collateral securing the Guaranteed Obligations, which payment or receipt of
proceeds or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be returned or repaid to
such Applicant, its estate, trustee, receiver, debtor in possession or any other
party, including, without limitation, such Guarantor, under any insolvency or
bankruptcy law, state, federal, or foreign law, common law or equitable cause,
then to the extent of such payment, return or repayment, the obligation or part
thereof which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date when such
initial payment, reduction or satisfaction occurred.


 Section 9.           Representations and Warranties. Each Guarantor represents
and warrants that:


(a)     it is a corporation, partnership or limited liability company (or
comparable foreign entity) duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing (or foreign equivalent) under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;


(b)    it is duly qualified and in good standing (to the extent applicable) as a
foreign corporation or other business entity and is duly authorized to conduct
its business in each jurisdiction in which its business is conducted or proposed
to be conducted except where the failure to qualify may not reasonably be
expected to have a Material Adverse Effect;


(c)     the execution, delivery and performance by such Guarantor of this
Guaranty are within its corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) its memorandum and
articles of association, charter or by-laws or (ii) any law or any contractual
restriction binding on or affecting such Guarantor;
-5-

--------------------------------------------------------------------------------

(d)     no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by such
Guarantor of this Guaranty; and


(e)     this Guaranty has been duly executed and delivered by such Guarantor and
is its legal, valid and binding obligation, enforceable against such Guarantor
in accordance with its terms.


 Section 10.      No Waiver; Amendments. No delay on the part of the Letter of
Credit Issuer in the exercise of any right, power or remedy shall operate as a
waiver thereof, and no single or partial exercise by the Letter of Credit Issuer
of any right, power or remedy shall preclude any further exercise thereof; nor
shall any amendment, supplement, modification or waiver of any of the terms or
provisions of this Guaranty be binding upon the Letter of Credit Issuer, except
as expressly set forth in a writing duly signed and delivered by the Letter of
Credit Issuer. The failure by the Letter of Credit Issuer at any time or times
hereafter to require strict performance by any Applicant or any Guarantor of any
of the provisions, warranties, terms and conditions contained in any security
agreement, agreement, guaranty, instrument or document now or at any time or
times hereafter executed pursuant to the terms of, or in connection with, the
Agreement by any Applicant or any Guarantor and delivered to the Letter of
Credit Issuer shall not waive, affect or diminish any right of the Letter of
Credit Issuer at any time or times hereafter to demand strict performance
thereof, and such right shall not be deemed to have been waived by any act or
knowledge of the Letter of Credit Issuer, its agents, officers or employees,
unless such waiver is contained in an instrument in writing duly signed and
delivered by the Letter of Credit Issuer. No waiver by the Letter of Credit
Issuer of any default shall operate as a waiver of any other default or the same
default on a future occasion, and no action by the Letter of Credit Issuer
permitted hereunder shall in any way affect or impair the Letter of Credit
Issuer's rights or powers, or the obligations of any Guarantor under this
Guaranty. Any determination by a court of competent jurisdiction of the amount
of any Guaranteed Obligations owing by any Applicant to the Letter of Credit
Issuer shall be conclusive and binding on each Guarantor irrespective of whether
such Guarantor was a party to the suit or action in which such determination was
made.


 Section 11.     Continuing Guaranty. This is a continuing guaranty and applies
to all Guaranteed Obligations whenever arising. Subject to the provisions of
Section 8 hereof, this Guaranty shall continue in full force and effect against
each Guarantor until the earlier to occur of (a) Guaranty Termination and (b)
termination in writing by the Letter of Credit Issuer of such Guarantor's
obligation under the Security Agreement.


 Section 12.       [Intentionally Omitted].


 Section 13.        Set-Off. In addition to and without limitation of any
rights, powers or remedies of the Letter of Credit Issuer under applicable law,
if an Event of Default has occurred and is continuing, the Letter of Credit
Issuer may, in its sole discretion, with notice after the fact to such Guarantor
and regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of the Guaranteed Obligations
(a) any Collateral and (b) any indebtedness due or to become due from the Letter
of Credit Issuer to such Guarantor.
-6-

--------------------------------------------------------------------------------

 Section 14.      Taxes. Subject to Section 1(b) above, any and all payments by
a Guarantor hereunder will be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding income or
franchise taxes imposed on the Letter of Credit Issuer's net income by the
jurisdiction under the laws of which the Letter of Credit Issuer is organized or
any political subdivision thereof or by the jurisdiction of the Letter of Credit
Issuer's lending office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being "Taxes"). If a Guarantor is required by law to deduct any
Taxes from or in respect of any sum payable hereunder (a) the sum payable will
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Letter of Credit Issuer will receive an amount equal to the sum it would
have received had no such deductions been made, (b) such Guarantor will make
such deductions, and (c) such Guarantor will pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. In addition, each Guarantor will pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Guaranty or the
Guaranteed Obligations ("Other Taxes"). Such Guarantor will promptly furnish to
the Letter of Credit Issuer the original or a certified copy of a receipt
evidencing payment thereof. Subject to Section 1(b) above, each Guarantor will
indemnify the Letter of Credit Issuer for the full amount of Taxes or Other
Taxes paid by the Letter of Credit Issuer or any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted, within 30 days of
the Letter of Credit Issuer's request therefor. Without prejudice to the
survival of any other agreement contained herein, the Guarantors' agreements and
obligations contained in this Section will survive Guaranty Termination.


Notwithstanding anything to the contrary contained herein or in any document or
agreement evidencing a Guaranteed Obligation, the Guarantors and the Letter of
Credit Issuer (and each of their respective employees, representatives or other
agents) may disclose to the U.S. Internal Revenue Service or any other
government agency or regulatory body having jurisdiction over the parties, the
U.S. tax treatment and U.S. tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to any of the foregoing persons relating to such U.S. tax
treatment and U.S. tax structure.


 Section 15.     Guarantors' Credit Decision, Etc. Each Guarantor has,
independently and without reliance on the Letter of Credit Issuer and based on
such documents and information as such Guarantor has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty. Each Guarantor
has adequate means to obtain from the Applicants on a continuing basis
information concerning the financial condition, operations and business of the
Applicants, and no Guarantor is relying on the Letter of Credit Issuer to
provide such information now or in the future. Each Guarantor acknowledges that
it will receive substantial direct and indirect benefit from the extensions of
credit contemplated by this Guaranty.


-7-

--------------------------------------------------------------------------------

 Section 16.     GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICTS OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS SITTING IN THE BOROUGH OF
MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF NEW YORK LACKS SUBJECT MATTER
JURISDICTION), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING BROUGHT BY THE LETTER OF CREDIT ISSUER ARISING OUT OF OR RELATING TO
THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH GUARANTOR
HEREBY AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH GUARANTOR
AGREES THAT ANY ACTION OR PROCEEDING BROUGHT BY CAMERON OR ANY OF ITS
SUBSIDIARIES AGAINST THE LETTER OF CREDIT ISSUER OR ITS AFFILIATES ARISING OUT
OF OR RELATING TO THIS GUARANTY SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS
SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF NEW
YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT FROM ANY
THEREOF. NOTHING IN THIS GUARANTY OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE LETTER OF CREDIT ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN ANY COURT OF COMPETENT JURISDICTION,
INCLUDING THE JURISDICTIONS OF INCORPORATION OF ANY GUARANTOR NOT INCORPORATED
IN THE UNITED STATES.


 Section 17.     SERVICE OF PROCESS. EACH GUARANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK AT ITS ADDRESS LISTED UNDER ITS
SIGNATURE HERETO. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
GUARANTOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER CREDIT
DOCUMENTS.
-8-

--------------------------------------------------------------------------------

 Section 18.     DAMAGES. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR PROCEEDING REFERRED TO IN
SECTION 17 ANY EXEMPLARY, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES.


 Section 19.     Appointment of Process Agent. Any Guarantor that is not
incorporated under the laws of the United States of America (a "Non-U.S.
Guarantor") irrevocably appoints CT Corporation System (the "Process Agent"),
with an office on the Effective Date at 111 Eighth Avenue, New York, NY 10011,
as its agent to receive on behalf of it and its properties service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding. Such service may be made by mailing by certified mail a
copy of such process to the applicable Non-U.S. Guarantor, in care of the
Process Agent at the Process Agent's above address, with a copy to Cameron, at
its address specified in the Agreement, and each Non-U.S. Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, each Non-U.S. Guarantor also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing by certified mail of copies of such process to it at
its address listed under its signature hereto. Each Non-U.S. Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Section shall affect the right of the
Letter of Credit Issuer to serve legal process in any other manner permitted by
applicable law or affect the right of the Letter of Credit Issuer to bring any
suit, action or proceeding against each Non-U.S. Guarantor or its property in
the courts of other jurisdictions.


 Section 20.     WAIVER OF JURY TRIAL. EACH GUARANTOR IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 Section 21.     Judgment. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. Dollars into a
Non-USD Currency, each Guarantor agrees that the rate of exchange used will be
that at which, in accordance with normal banking procedures, the Letter of
Credit Issuer could purchase U.S. Dollars with such Non-USD Currency on the
business day preceding that on which final judgment is given. Subject to Section
1(b) above, the obligation of each Guarantor in respect of any sum due hereunder
will, notwithstanding any judgment in a Non-USD Currency, be discharged only to
the extent that on the date such Guarantor makes payment to the Letter of Credit
Issuer of any sum adjudged to be so due in such Non-USD Currency, the Letter of
Credit Issuer may, in accordance with normal banking procedures, purchase U.S.
Dollars with such Non-USD Currency; if the U.S. Dollars so purchased are less
than the sum originally due to the Letter of Credit Issuer in U.S. Dollars, each
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, subject to Section 1(b) above, to indemnify the Letter of Credit
Issuer against such loss, and if the U.S. Dollars so purchased exceed the sum
originally due to the Letter of Credit Issuer in U.S. Dollars, the Letter of
Credit Issuer agrees to remit to such Guarantor such excess.


-9-

--------------------------------------------------------------------------------

 Section 22.     Indemnity. Subject to Section 1(b) above, each Guarantor hereby
indemnifies and holds harmless the Letter of Credit Issuer and each of its
directors, officers, employees and attorneys (collectively, "Indemnified
Parties") from and against any and all expenses, losses, claims, damages,
liabilities and expenses (including reasonable fees and disbursements of counsel
and claims, damages, losses, liabilities and expenses related to environmental
matters) (collectively, "Losses") for which any of them may become liable or
which may be incurred by or asserted against an Indemnified Party, in each case
arising out of, related to or in connection with (i) the fraud, forgery or
illegal action of parties other than the Indemnified Party, (ii) the enforcement
of this Guaranty or any rights or remedies under or in connection with this
Guaranty, or (iii) the acts or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority or cause or event
which is beyond the control of such Indemnified Party; in each case EXPRESSLY
INCLUDING ANY SUCH LOSSES ATTRIBUTABLE TO THE NEGLIGENCE OF SUCH INDEMNIFIED
PARTY, BUT EXCLUDING ANY SUCH LOSSES ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY AS DETERMINED PURSUANT TO A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION. IT IS THE INTENT
OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED
IN THIS SECTION 22, BE INDEMNIFIED FOR ITS OWN ORDINARY NEGLIGENCE. The Letter
of Credit Issuer will provide Cameron prompt notice of any matter (other than
matters solely among Indemnified Parties) as to which indemnification pursuant
to this Section 22 is claimed. Any Indemnified Party that proposes to settle or
compromise any such indemnified claim shall give Cameron written notice of the
terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding.
 
 Section 23.        [Intentionally Omitted.]


 Section 24.     Fraudulent Transfer Laws. Anything contained in this Guaranty
to the contrary notwithstanding, the obligations of each Guarantor under this
Guaranty on any date shall be limited to a maximum aggregate amount equal to the
largest amount that would not, on such date, render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code of the United States or any applicable provisions of
comparable debtor relief laws of any applicable jurisdiction (collectively, the
"Fraudulent Transfer Laws"), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case


  (a)         after giving effect to all liabilities of such Guarantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws,
but specifically excluding


(1)    any liabilities of such Guarantor in respect of intercompany indebtedness
to any Applicant or other affiliates of any Applicant to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;


(2)    any liabilities of such Guarantor under this Guaranty; and


(3)    any liabilities of such Guarantor under other guaranties of and joint and
several co-borrowings of debt entered into on the date this Guaranty becomes
effective, which contain a limitation as to maximum amount substantially similar
to that set forth in this Section 24 (each such other guaranty and joint and
several co-borrowing entered into on the date this Guaranty becomes effective, a
"Competing Guaranty") to the extent such Guarantor's liabilities under such
Competing Guaranty exceed an amount equal to (x) the aggregate principal amount
of such Guarantor's obligations under such Competing Guaranty (notwithstanding
the operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 24), multiplied by (y) a fraction (I) the
numerator of which is the aggregate principal amount of such Guarantor's
obligations under such Competing Guaranty (notwithstanding the operation of that
limitation contained in such Competing Guaranty that is substantially similar to
this Section 24), and (II) the denominator of which is the sum of (A) the
aggregate principal amount of the obligations of such Guarantor under all other
Competing Guarantees (notwithstanding the operation of those limitations
contained in such other Competing Guarantees that are substantially similar to
this Section 24), (B) the aggregate principal amount of the obligations of such
Guarantor under this Guaranty (notwithstanding the operation of this Section
24), and (C) the aggregate principal amount of the obligations of such Guarantor
under such Competing Guaranty (notwithstanding the operation of that limitation
contained in such Competing Guaranty that is substantially similar to this
Section 24)); and
-10-

--------------------------------------------------------------------------------

  (b)          after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any right of contribution under Section 23).


 Section 25.                  Miscellaneous.


  (a)                    Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.


  (b)                  Notice. Except as otherwise expressly provided herein,
any notice required or desired to be served, given or delivered to any party
hereto under this Guaranty shall be served, given or delivered in accordance
with Section 8.02 of the Agreement.


  (c)                  Fees nd Expenses. Subject to Section 1(b) above, each
Guarantor agrees to pay all costs, fees and expenses (including reasonable
attorneys' fees of the Letter of Credit Issuer) incurred by the Letter of Credit
Issuer in collecting or enforcing the obligations of such Guarantor under this
Guaranty.


  (d)                    Successors and Assigns. This Guaranty shall bind each
Guarantor and its successors and assigns and shall inure to the benefit of the
Letter of Credit Issuer and its successors and assigns. All references herein to
an Applicant shall be deemed to include its respective successors and assigns
including, without limitation, a receiver, trustee or debtor in possession of or
for such Applicant.


[Signature Page Follows.]
-11-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has entered into this Guaranty as of
[___________].
 
 
 
[____________________]
 

 
 
By:  
 

 
Print Name:  
 

 
Title:
 
 

 
 
Address:
 
       

-12-

--------------------------------------------------------------------------------

EXHIBIT B

Compliance Certificate
 
Attached.

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE


To:                     Citibank, N.A., as Letter of Credit Issue
1615 Brett Road OPS III
New Castle, DE 19720
Attention: Lorie Paulin
Facsimile: 212-994-0961
Email address: lorie.paulin@citi.com


This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Continuing Agreement for Letters of Credit dated as of February 2,
2012, (as amended, modified, renewed or extended from time to time, the
"Agreement") among Cameron International Corporation, a Delaware corporation
("Cameron"), certain subsidiaries of Cameron that may from time to time be party
thereto, and Citibank, N.A., as Letter of Credit Issuer. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.       I am the duly elected ---------------------------- of Cameron.


2.        I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Cameron and its Subsidiaries during the accounting period
covered by the attached financial statements (the "Subject Period").


3.       The examinations described in Section 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the Subject Period or as of the
date of this Compliance Certificate, except as set out below.


4.        Schedule I attached hereto sets forth financial data and computations
evidencing Cameron's compliance with the covenant in Section 5.22 of the
Agreement, all of which data and computations are true, complete and correct,
including reasonably detailed calculations by management reflecting the effect
on the financial statements furnished hereunder of excluding Unrestricted
Subsidiaries.


5.       With respect to the determination of the rates applicable to Commitment
Fees and Issuance Fees, Level [ ] Status (as defined in the Pricing Schedule in
Schedule 1.01(b) of the Agreement) exists as of the date hereof.


6.       Schedule II attached hereto sets forth the various reports and
deliveries which are required at this time under Section 5.01(a) or (b) of the
Agreement, as applicable, and under the other Credit Documents, and the status
of compliance.

--------------------------------------------------------------------------------

 Described below are the exceptions, if any, to Section 3, listing in detail the
nature of the condition or event, the period during which it has existed and the
action which any Applicant has taken, is taking, or proposes to take with
respect to each such condition or event:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
7.       (a) The [quarterly] [annual] financial statements required to be
furnished by Cameron under Section 5.01[(a)(i)][(b)(i)] of the Agreement are
available on-line through EDGAR.


  (b)      The [quarterly] [annual] financial statements required to be
furnished by Cameron under Section 5.01[(a)(ii)][(b)(ii)] of the Agreement are
attached as Schedule III hereto. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Unrestricted Subsidiaries on a combined consolidated basis in accordance
with GAAP, subject only to [normal year-end adjustments and] the absence of
inapplicable footnotes.


The foregoing certifications, together with the computations set out in Schedule
I hereto and the financial statements delivered with this Compliance Certificate
in support hereof, aremade and delivered this day
of                                                                                      __,
20__.
 
 
Very truly yours,
 
 
 
 
 
 
CAMERON INTERNATIONAL CORPORATION
 
   
By:
 
Name:
 
Title:

 
cc:
Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attention: Robert Malleck
Telephone: (212) 816-5435 Facsimile: (646) 192-1688 Email:
robert.malleck@citi.com
Citi Global Energy
811 Main Street, Suite 4000
Houston TX 77002
Attention: Nannette N. Dockal
Telephone:713-821-4737
Facsimile :713-481-0245
Email: nannette.n.dockal@citi.com

-2-

--------------------------------------------------------------------------------

SCHEDULE I
TO COMPLIANCE CERTIFICATE
 
Compliance as of___, 20__ with  Provisions of Sections 5.22 of the Agreement
-3-

--------------------------------------------------------------------------------

SCHEDULE II
TO COMPLIANCE CERTIFICATE
 
Reports and Deliveries Currently Due
-4-

--------------------------------------------------------------------------------

SCHEDULE III
TO COMPLIANCE CERTIFICATE
 
Quarterly/Annual Financial Statements of the Unrestricted Subsidiaries
-5-

--------------------------------------------------------------------------------

EXHIBIT C

Joinder Agreement
 
Attached.

--------------------------------------------------------------------------------

EXHIBIT C
 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT TO AMENDED AND RESTATED CONTINUING AGREEMENT FOR LETTERS
OF CREDIT (this "Joinder") is executed as of [  , 201__] (the "Effective Date")
by Cameron International Corporation, a Delaware corporation ("Cameron"), each
of the undersigned Restricted Subsidiaries of Cameron (each a "New Subsidiary"),
and Citibank, N.A., as Letter of Credit Issuer and Secured Party ("Citibank").
 
RECITALS
 
A.            Reference is made to the Amended and Restated Continuing Agreement
for Letters of Credit dated as of February 2, 2012 (as amended, supplemented or
otherwise modified from time to time, the "LC Agreement") entered into among
Cameron, certain subsidiaries of Cameron that may from time to time be party
thereto (the "Subsidiary Applicants" and, together with Cameron, the
"Applicants"), and Citibank, N.A., as Letter of Credit Issuer (the "Letter of
Credit Issuer"). All capitalized terms used but not defined herein have the
meanings given them in the LC Agreement.
 
B.            Section 8.23 of the LC Agreement provides that additional
Restricted Subsidiaries of Cameron may become Subsidiary Applicants under the LC
Agreement by execution and delivery of an instrument in the form of this
Joinder. The New Subsidiary is executing this Joinder in accordance with the
Section 8.23 of the LC Agreement to become a Subsidiary Applicant under the LC
Agreement.
 
C.            Each New Subsidiary is a direct or indirect Restricted Subsidiary
of Cameron and desires to become a Subsidiary Applicant under the LC Agreement.
 
Accordingly, Citibank, Cameron and each New Subsidiary agree as follows:
 
SECTION 1. In accordance with Section 8.23 of the LC Agreement, each New
Subsidiary by its signature below becomes a Subsidiary Applicant under the LC
Agreement with the same force and effect as if originally named therein as a
Subsidiary Applicant, and each New Subsidiary hereby agrees to all the terms,
provisions and obligations of the LC Agreement applicable to it as a Subsidiary
Applicant thereunder. Each reference to a "Subsidiary Applicant" or "Applicant"
in the LC Agreement shall be deemed to include each New Subsidiary.
 
SECTION 2. Upon the effectiveness of this Joinder, Schedule 4.01(h)(ii) to the
LC Agreement shall be replaced by Schedule 4.01(h)(ii) attached hereto.
 
SECTION 3. Each New Subsidiary represents and warrants to Citibank that:
 
a.       this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms,

--------------------------------------------------------------------------------

b.      after joining the LC Agreement as set forth above, the representations
and warranties set forth in the LC Agreement with respect to such New Subsidiary
are true and correct as of the date of this Joinder, and
c.      no Event of Default or Default has occurred and is continuing or would
result from the joinder of such New Subsidiary to the LC Agreement.
 
SECTION 4. This Joinder shall become effective with respect to each New
Subsidiary upon receipt by Citibank (or its counsel) of the following:
a.       multiple original counterparts from each party hereto, as requested by
Citibank, of this Joinder duly and validly executed and delivered by duly
authorized officers, directors or attorneys-in-fact, as applicable, of each such
party;
b.      all additional (or amendments to the existing) CitiDirect Documents, as
requested by Citibank;
c.       evidence of appointment of CT Corporation System as domestic process
agent of each New Subsidiary that will be a Non-U.S. Applicant;
d.      a certificate of the Secretary, Assistant Secretary, or any other
officer, director, or manager of each such New Subsidiary certifying as to (i)
the resolutions of the board of directors or managers of such New Subsidiary
authorizing the execution of each Credit Document to which such New Subsidiary
is a party, (ii) the charter and bylaws or other applicable organizational
documents of such New Subsidiary, (iii) certificates of existence, good standing
and qualification, or an equivalent thereto, from appropriate government
officials with respect to such New Subsidiary, provided that such government
officials of the applicable jurisdiction issue such certificates or an
equivalent thereto, (iv) all other documents evidencing any necessary company
action and governmental, shareholder and third-party consents, approvals and
filings, if any, with respect to each such Credit Document and the transactions
thereunder, and (v) the names and true signatures of the officers (or agents) of
such New Subsidiary authorized to sign each Credit Document to be executed by
it.
 
SECTION 5. All communications and notices to any New Subsidiary under the LC
Agreement shall be in writing and given as provided in Section 8.02 of the LC
Agreement to the address for such New Subsidiary set forth under its signature
below.
 
SECTION 6. Each New Subsidiary shall cooperate with Citibank and execute such
further instruments and documents as Citibank reasonably requests to effect, to
the reasonable satisfaction of Citibank, the purposes of this Joinder.
 
SECTION 7. This Joinder and the other Credit Documents shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to its conflicts of law rules (other than Section 5-1401 of the New York General
Obligations Law).
 
SECTION 8. This Joinder may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same agreement.
-2-

--------------------------------------------------------------------------------

SECTION 9. Except as expressly supplemented hereby, the LC Agreement shall
remain in full force and effect.
 
SECTION 10. The New Subsidiary agrees to reimburse Citibank for its reasonable
out-of-pocket expenses in connection with this Joinder, including the reasonable
fees, other charges and disbursements of counsel for Citibank.
 
THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Signature pages follow.]
-3-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Joinder is executed and delivered as of the Effective
Date.
 
 
NEW SUBSIDIAR[Y][IES]:
 
 
 
 
 
 
[NAME OF NEW SUBSIDIARY]
 
    By:   Name:   Title:  
Address:
       

 
 
[NAME OF NEW SUBSIDIARY]
 
    By:   Name:   Title:  
Address:
       

           
 
ACKNOWLEDGED AND ACCEPTED:
 
   
CAMERON INTERNATIONAL CORPORATION
    By:     Name:     Title:

 

 
CITIBANK, N.A., as Letter of Credit Issuer
    By:     Name:     Title:

 
Signature Page to Joinder Agreement

--------------------------------------------------------------------------------

SCHEDULE 4.01(H)(II) TO LC AGREEMENT

Subsidiary Applicants
 
Subsidiary
Jurisdiction of
Address
Organizational
 
Number
Applicant
Organization
 
Cameron Limited
United Kingdom
Baker & McKenzie 100 New Bridge Street
London, England EC4V 6JA
400176
Cameron France S.A.S.
France
Plaine Saint-Pierre C-S 620
Beziers Cedex France 34535
582 122 230
Cameron Italy S.R.L
Italy
Via Italo Betto 11 Voghera (PV) Pavia, Italy 27058
12055830157
Cameron Italy Holding S.R.L.
Italy
Via Vittor Pisani, 20 Milan Italy 20124
07138870964
Cameron Systems S.R.L.
Italy
Via Cantu 8/10 Cinisello Balsamo (MI)
Milan, Italy 20092)
02980670968
Cameron GmbH
Germany
Lückenweg 1 Celle, Germany 29227
HRB 100653
Cameron do Brasil Ltda
Brazil
Baker & McKenzie (Trench, Rossi e Watanabe) – Ales Av Dr Chucri Zaidan, 920, 130
Andar Market Place Tower Sao Paulo
Sao Paulo 04583-904
33.206.850.520
Cameron Systems de Venezuela, S.A.
Venezuela
Rodner, Martinez & Associates
Edificio Torre Clement, Piso 2 Piso 2, Avenida Venezuela; Urbanizacion El Rosal
Caracas, Venezuela 1060
J-070418881-8

 
Schedule 4.01(h)(ii) to LC Agreement

--------------------------------------------------------------------------------

Cameron Venezolana, S.A.
Venezuela
Rodner, Martinez & Associates
Edificio Torre Clement, Piso 2 Piso 2, Avenida Venezuela; Urbanizacion El Rosal
Caracas, Venezuela 1060
J-07039128-6
Cameron Canada Corporation
Canada (Nova Scotia)
McInnes Cooper Purdy’s Wharf Tower II
1300-1969 Upper Water Street
Halifax
Nova Scotia B3J 2V1
3200556
Cameron de Mexico, S.A. de S.V.
Mexico
Avenida Acacias S/N Col.
Cd. Industrial Bruno Paglia Tejeria Veracruz, Mexico C.P. 91697
CCM-931027JG5
Cameron (Singapore) Pte. Ltd.
Singapore
No. 2 Gul Circle Jurong Industrial Estate
Jurong, Singapore 629560
197401101H
[NEW
SUBSIDIARY]
[______]
[___________]
[________]

 
Schedule 4.01(h)(ii) to LC Agreement

--------------------------------------------------------------------------------

EXHIBIT D
 
Request to Withdraw Collateral
 
Attached

--------------------------------------------------------------------------------

EXHIBIT D
 
FORM OF REQUEST TO WITHDRAW COLLATERAL
[Date]
Citi Global Energy
811 Main Street, Suite 4000
Houston, Texas 77002
Attention: Nannette N. Dockal
Telephone: 713-821-4737
Facsimile: 713-481-0245
Email: nannette.n.dockal@citi.com
 
Ladies and Gentlemen:
 
The undersigned, Cameron International Corporation ("Cameron"), refers to the
Amended and Restated Continuing Agreement for Letters of Credit dated as of
February 2, 2012 (as amended and otherwise modified from time to time, the
"Agreement", the terms defined therein being used herein as therein defined),
among Cameron, certain subsidiaries of Cameron that may from time to time be
party thereto, and Citibank, N.A., as Letter of Credit Issuer, and hereby gives
you notice, pursuant to Section 2.13(h) of the Agreement that the undersigned
hereby requests that the Letter of Credit Issuer approve a withdrawal of
Collateral from the Collateral Account listed below, and in connection with such
request sets forth below the information related to such withdrawal (the
"Requested Withdrawal") as required by Section 2.13(h) of the Agreement:
(a)     The Requested Withdrawal will withdraw Collateral from the following
Collateral
Account:                                                                                      .
(b)     The Business Day of the Requested Withdrawal
is                                                                                                                    ,
____.1
(c)     The amount of the Requested Withdrawal is
[$][₤][€]                                                                                                                          .
(d) [  The Requested Withdrawal relates to the [termination of][reduction in
value of] the following Secured Letter[s] of Credit:
 (i)      Letter of Credit
number                                                                      issued
on, ____ infavor of                                        .
 (ii)     [Repeat Line (d)(i) above if necessary].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Requested Withdrawal:
 
1 Insert a Business Day that is at least 5 Business Days after the date of this
Request to Withdraw Collateral.

--------------------------------------------------------------------------------

(1)     the representations and warranties contained in Section 4.01 of the
Agreement and in the other Credit Documents will be true and correct (other than
those representations and warranties that expressly relate solely to a specific
earlier date and that remain true and correct as of such earlier date), before
and after giving effect to the Requested Withdrawal, as though made on and as of
such date;
(2)     no Event of Default or Default has occurred and is continuing, or would
result from the Requested Withdrawal;
(3)     Complete Collateral Compliance exists and will exist after giving effect
to the Requested Withdrawal;
(4)     the Requested Withdrawal is made in compliance with Section [select
applicable section][2.13(h)(i)(A)][2.13(h)(i)(B)][2.13(h)(ii)] of the Agreement;
[and]
(5)     attached hereto as Exhibit A is a Collateral Certificate dated as of the
date of the Requested Withdrawal demonstrating that Complete Collateral
Compliance exists on a pro forma basis after giving effect to the Requested
Withdrawal; [and]
[(6)    attached hereto as Exhibit B is a Compliance Certificate dated as of the
date of the Requested Withdrawal demonstrating pro forma compliance with the
ratio in Section 2.13(d) of the Agreement after giving effect to the Requested
Withdrawal]2
 
Very truly yours,
 
 
 
 
 
 
CAMERON INTERNATIONAL CORPORATION
 
   
By:
 
Name:
 
Title:

 
cc:
Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attention: Robert Malleck
Telephone: (212) 816-5435 Facsimile: (646) 192-1688 Email:
robert.malleck@citi.com

 

--------------------------------------------------------------------------------

2 To be included if Requested Withdrawal relates to Collateral required to be
pledged pursuant to Section 2.13(d) of the Agreement.
-2-

--------------------------------------------------------------------------------

EXHIBIT A
 
COLLATERAL CERTIFICATE
 
See attached
-3-

--------------------------------------------------------------------------------

[EXHIBIT B
 
COMPLIANCE CERTIFICATE
 
See attached.]
-4-

--------------------------------------------------------------------------------

EXHIBIT E
 
Form of Security Agreement
 
Attached.

--------------------------------------------------------------------------------

EXHIBIT E
 
FORM OF SECURITY AGREEMENT

Dated as of February 2, 2012

among

CAMERON INTERNATIONAL CORPORATION

and the other Debtors parties hereto

in favor of
 
CITIBANK, N.A.,
as Secured Party

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
SECTION 1. DEFINITIONS
1
 
 
 
1.1
Defined Terms
1
 
 
 
1.2
Interpretation
1
 
 
 
1.3
Certain Definitions
1
 
 
 
SECTION 2. GRANT OF SECURITY INTEREST
2
 
 
 
2.1
Grant of Security Interest
2
 
 
 
2.2
Fraudulent Transfer Laws
3
 
 
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
3
 
 
 
3.1
Ownership of Property; No Other Liens; Transferability
3
 
 
 
3.2
Perfected First-Priority Liens
3
 
 
 
3.3
Debtor's Legal Name; Jurisdiction of Organization; Chief Executive Office
4
 
 
 
3.4
No Consents or Approvals Required
4
 
 
 
SECTION 4. COVENANTS AND AGREEMENTS
4
 
 
 
4.1
Reserved
4
 
 
 
4.2
Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney
4
 
 
 
4.3
Changes in Name, etc
6
 
 
 
4.4
No Transfer of Collateral
6
 
 
 
4.5
Proceeds to be Held as Collateral
6
 
 
 
4.6
Collateral Accounts
6
 
 
 
SECTION 5. REMEDIAL PROVISIONS
6
 
 
 
5.1
General Interim Remedies
7
 
 
 
5.2
Foreclosure
7
 
 
 
5.3
Application of Proceeds
8
 
 
 
5.4
Waiver of Certain Rights
8
 
 
 
5.5
Remedies Cumulative
8
5.6
Reinstatement
8
 
 
 
5.7
Deficiency
8
 
 
 
SECTION 6. MISCELLANEOUS
9
 
 
 
6.1
Amendments
9
 
 
 
6.2
Notices
9
 
 
 
6.3
No Waiver by Course of Conduct; Cumulative Remedies; No Duty
9

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
6.4
Costs and Expenses
9
 
 
 
6.5
Successors and Assigns
9
 
 
 
6.6
Counterparts
9
 
 
 
 
 
 
6.7
Severability
9
 
 
 
6.8
Section Headings
10
 
 
 
6.9
Integration; Direct Conflict
10
 
 
 
6.1
Additional Debtors
10
 
 
 
6.11
GOVERNING LAW
10
 
 
 
6.12
WAIVER OF JURY TRIAL
10
 
 
 
6.13
Submission to Jurisdiction
10
 
 
 
6.14
SERVICE OF PROCESS
11
 
 
 
6.15
Appointment of Process Agent
11
 
 
 
6.16
Indemnification
12
 
 
 
6.17
Termination; Releases
12
 
 
 
SCHEDULES
 
 
 
 
 
Schedule 3.3 -
Debtors' Organization, Location, and Filing Information
 
 
 
 
ANNEXES
 
 
 
 
 
Annex I -
Form of Supplement Agreement
 

iii

--------------------------------------------------------------------------------

SECURITY AGREEMENT
 
This SECURITY AGREEMENT dated as of February 2, 2012 (this "Agreement"), is
among CAMERON INTERNATIONAL CORPORATION, a Delaware corporation ("Cameron"),
certain subsidiaries of Cameron party hereto from time to time (the "Subsidiary
Debtors" and, collectively with Cameron, the "Debtors"), and CITIBANK, N.A. (the
"Secured Party").
INTRODUCTION
A.      Reference is made to the Amended and Restated Continuing Agreement for
Letters of Credit dated as of February 2, 2012 (as amended or otherwise modified
from time to time, the "L/C Agreement") among Cameron, certain subsidiaries of
Cameron party thereto from time to time, and the Secured Party.
B.      It is a condition precedent to the effectiveness of the L/C Agreement
and the issuing of Letters of Credit thereunder that the Debtors shall have
entered into this Agreement, in order to secure the Debtors' obligations under
the L/C Agreement and all other Secured Obligations (as defined below).
 
In consideration of the credit and other direct and indirect benefits expected
to be received in connection with the L/C Agreement, including as a result of
the shared identity of interest as members of a combined group of companies, and
for other good, valuable, and reasonably equivalent consideration, each Debtor
jointly and severally agrees with the Secured Party as follows:
SECTION 1.

DEFINITIONS
 
1.1        Defined Terms. Terms defined above and elsewhere in this Agreement
shall have their specified meanings. Capitalized terms used herein but not
defined herein shall have the meanings specified by the L/C Agreement. All terms
used herein and defined in the UCC shall have the same definitions herein as
specified therein.
 
1.2        Interpretation. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Debtor, shall refer
to such Debtor's Collateral or the relevant part thereof. Each Debtor agrees to
the terms and provisions of Sections 1.02, 1.03, and 1.04 of the L/C Agreement
and such terms and provisions are incorporated herein for all purposes.
 
1.3        Certain Definitions. The following terms shall have the following
meanings:
 
"Collateral" has the meaning specified in Section 2.1.
 
"Collateral Account" has the meaning specified in the L/C Agreement.

--------------------------------------------------------------------------------

"Investment Property" means all investment property now owned or hereafter
acquired by any Debtor, wherever located, including (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of any Debtor,
including the rights of any Debtor to any securities account and the financial
assets held by a securities intermediary in such securities account and any free
credit balance or other money owing by any securities intermediary with respect
to that account; (iii) all securities accounts of any Debtor; (iv) all 
commodity contracts of any Debtor; and (v) all commodity accounts held by any
Debtor.
 
"Liquid Assets" means all cash and cash equivalents at any time held by any of
the Debtors, all monies, proceeds or sums due or to become due therefrom or
thereon and all documents (including, but not limited to passbooks, certificates
and receipts) evidencing all funds and investments.
 
"Proceeds" means all of each Debtor's present and future (a) proceeds of the
Collateral, whether arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under authority from a Governmental Authority), (c) claims
against third parties for impairment, loss, damage, or impairment of the value
of such Collateral, and (d) any and all proceeds of, and all claims for, any
insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, in each case whether represented as money,
deposit accounts, accounts, general intangibles, securities, instruments,
documents, chattel paper, inventory, equipment, fixtures, or goods.
 
"Secured Obligations" means (a) the Obligations and (b) any increases,
extensions, renewals, replacements, and rearrangements of the foregoing
obligations under any amendments, supplements, and other modifications of the
agreements creating the foregoing obligations, in each case, whether direct or
indirect, absolute or contingent.
 
"State of Organization" means the jurisdiction of organization of each of the
Debtors as listed on Schedule 3.3, as the same may be changed in accordance with
Section 4.3.
 
"UCC" means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.
 
SECTION 2.
 
GRANT OF SECURITY INTEREST
 
2.1     Grant of Security Interest. Each Debtor hereby pledges and grants to the
Secured Party, a Lien on and security interest in and to all of such Debtor's
right, title, and interest in and to the following property (the "Collateral")
to secure the payment and performance in full of the Secured Obligations: (a)
all Collateral Accounts, (b) all Investment Property and Liquid Assets from time
to time on deposit in any Collateral Account, (c) any and all additions,
accessions and improvements to, all substitutions and replacements for and all
products of or derived from the foregoing, and (d) all Proceeds of the
foregoing.
-2-

--------------------------------------------------------------------------------

To the extent that the Collateral is not subject to the UCC, each Debtor
collaterally assigns all of such Debtor's right, title, and interest in and to
such Collateral to the Secured Party to secure the payment and performance of
the Secured Obligations to the full extent that such a collateral assignment is
possible under the relevant law.
 
2.2        Fraudulent Transfer Laws. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of each Debtor under this Agreement
shall be limited to the maximum liability that such Debtor may incur without
rendering this Agreement subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any applicable state or
federal law.
 
SECTION 3.
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Secured Party to issue Letters of Credit for the account of the
Debtors under the L/C Agreement, each Debtor hereby represents and warrants to
the Secured Party that:
 
3.1        Ownership of Property; No Other Liens; Transferability.
  (a)      Each Debtor owns and has good title to each item of the Collateral,
and is  the record and beneficial owner of the Investment Property pledged by it
hereunder, in each case free and clear of any and all Liens, options, or claims
of others except for Liens permitted under Section 5.17 of the L/C Agreement.
  (b)      No financing statement or other public notice with respect to all or
any part of the Collateral has been consented to by any Debtor or is on file or
of record in any public office, except such as have been filed in favor of the
Secured Party pursuant to this Agreement. No person other than the Secured Party
has control or possession of all or any part of the Collateral, except an
Account Institution that is subject to an Account Control Agreement.
  (c)      Except as expressly permitted by the L/C Agreement or any other
Credit Document, there is no agreement, order, judgment or decree, and no Debtor
shall enter into any agreement or take any other action, that could reasonably
be expected to restrict the transferability of any of the Collateral or
otherwise impair or conflict with such Debtor's obligations or the rights of the
Secured Party hereunder.
 
3.2        Perfected First-Priority Liens. The security interests granted
pursuant to this Agreement (a) will, upon completion of the filing of UCC
financing statements describing the Collateral in the offices located in the
jurisdictions listed on Schedule 3.3 and the entry into an Account Control
Agreement with respect to each Collateral Account, constitute valid perfected
security interests in the Collateral in favor of the Secured Party as collateral
security for the Secured Obligations, enforceable in accordance with the terms
hereof against all creditors of such Debtor and any Persons purporting to
purchase any Collateral from such Debtor and (b) are prior to all other Liens on
the Collateral.
 
3.3        Debtor's Legal Name; Jurisdiction of Organization; Chief Executive
Office. Each Debtor's exact legal name is set forth on the signature page
hereof, and from and after an amendment or modification thereto, on a written
notification delivered to the Secured Party pursuant to Section 4.3. Except as
set forth in Schedule 3.3, such Debtor has not conducted business under any name
other than its current name during the last five years prior to the date of this
Agreement. On the date hereof, such Debtor's jurisdiction of organization, type
of organization, identification number from the jurisdiction of organization (if
any), and the location of such Debtor's chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
3.3.
 
3.4        No Consents or Approvals Required. Except the filing of UCC financing
statements as contemplated by Section 3.2 and the entry into an Account Control
Agreement with respect to each Collateral Account, no consent of any Person and
no license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any Governmental Authority is
required in connection with (a) the execution, delivery, performance, validity
or enforceability of this Agreement, (b) the perfection or maintenance of the
security interest created hereby (including the first-priority nature thereof),
or (c) the exercise by the Secured Party of the rights provided for in this
Agreement.
 
SECTION 4.
 
COVENANTS AND AGREEMENTS
 
Each Debtor covenants and agrees with the Secured Party that, from and after the
date of this Agreement until this Agreement terminates in accordance with
Section 6.17(a):
 
4.1        Reserved.
 
4.2        Maintenance of Perfected Security Interest; Further Documentation;
Filing Authorization; Further Assurances; Power of Attorney.
  (a)       Such Debtor shall maintain the security interest created by this
Agreement in the Collateral as an Acceptable Security Interest and shall defend
such security interest against the claims and demands of all Persons whomsoever.
  (b)      In addition to the reporting requirements under Section 5.01 of the
L/C Agreement, such Debtor will furnish to the Secured Party from time to time
statements and schedules further identifying and describing the assets and
property of such Debtor and such other reports in connection with the Collateral
as the Secured Party may reasonably request, all in reasonable detail.
  (c)      Each Debtor further agrees to take any other action reasonably
requested by the Secured Party to ensure the attachment, perfection and priority
of, and the ability of the Secured Party to enforce, the security interest in
any and all of the Collateral including, without limitation, (i) executing,
approving, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC, to the extent, if any, that any
Debtor's signature thereon is required therefor; and (ii) complying with any
provision of any statute, law, regulation or treaty of the United States or any
other country, including the UCC of any applicable jurisdictions, as to any
Collateral if compliance with such provision is a condition to the attachment,
perfection or priority of, or the ability of the Secured Party to enforce, the
security interest in such Collateral.
-3-

--------------------------------------------------------------------------------

  (d)         Each Debtor hereby irrevocably authorizes the Secured Party at any
time and from time to time to file in any applicable jurisdiction in which the
Uniform Commercial Code has been adopted and is in effect any initial financing
statements and amendments thereto that (a) sufficiently describe the Collateral,
and (b) contain any other information required by the UCC for the sufficiency or
filing office acceptance of any initial financing statement or amendment. Each
Debtor agrees to furnish any such information to the Secured Party promptly upon
request. Each Debtor also ratifies its authorization for the Secured Party to
have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.
 
  (e)          During the existence of an Event of Default,
 (i)      At the Secured Party's written request, each Debtor shall take any
actions reasonably requested by the Secured Party with respect to such Event of
Default, including diligently endeavoring to cure any material defect existing
or claimed, and taking all reasonably necessary and desirable steps for the
defense of any legal proceedings, including the employment of counsel, the
prosecution or defense of litigation, and the release or discharge of all
adverse claims;
 (ii)     The Secured Party, whether or not named as a party to any legal
proceedings, is authorized to take any additional steps as the Secured Party
deems necessary or desirable for the defense of any such legal proceedings or
the protection of the validity or priority of this Agreement and the security
interests, collateral assignments, and other Liens created hereunder, including
the employment of independent counsel, the prosecution or defense of litigation,
the compromise or discharge of any adverse claims made with respect to any
Collateral and the payment or removal of prior liens or security interests, and
the expenses of the Secured Party in taking such action shall be paid by the
Debtors; and
 (iii)    Each Debtor agrees that, if such Debtor fails to perform under this
Agreement or any other Credit Document to which such Debtor is a party, the
Secured Party may, but shall not be obligated to, perform such Debtor's
obligations under this Agreement or such other Credit Document, and any
reasonable expenses incurred by the Secured Party in performing such Debtor's
obligations shall be paid by such Debtor. Any such performance by the Secured
Party may be made by the Secured Party in reasonable reliance on any statement,
invoice, or claim, without inquiry into the validity or accuracy thereof. The
amount and nature of any expense of the Secured Party hereunder shall be
conclusively established by a certificate of any officer of the Secured Party
absent manifest error, and such amount shall be included in the Secured
Obligations.
 
  (f)          Each Debtor irrevocably appoints the Secured Party as such
Debtor's attorney in fact, with full authority to act during the existence of an
Event of Default, for such Debtor and in the name of such Debtor, to take any
action and execute any agreement which the Secured Party deems necessary or
advisable to accomplish the purposes of this Agreement, including the actions
that Secured Party is expressly authorized to take pursuant to this Agreement
(including pursuant to paragraph (e) above), and instituting proceedings the
Secured Party deems necessary or desirable to enforce the rights of the Secured
Party with respect to this Agreement.
 
4.3     Changes in Name, etc. Such Debtor will not, except upon 30 days' prior
written notice to the Secured Party or such lesser period to which the Secured
Party may agree in writing, (a) change its type of organization, jurisdiction of
organization or other legal structure from that referred to in Section 3.3, (b)
change its organizational number if it has one, or (c) change its name. Promptly
following such notice to the Secured Party and before taking any action
described in clause (a), (b), or (c) above, such Debtor shall deliver to the
Secured Party all additional approved or executed financing statements and other
executed documents reasonably requested by the Secured Party to maintain the
validity, perfection, and priority of the security interests provided for or
required herein.
 
4.4     No Transfer of Collateral. No Debtor shall sell, offer to sell, convey,
assign or otherwise transfer, grant any option with respect to, or transfer out
of a Collateral Account, any of the Collateral pledged by it hereunder or any
interest therein except as permitted by the L/C Agreement. Such Debtor shall not
grant "control" (within the meaning of such term under Article 9-106 of the UCC)
over any Collateral to any Person other than the Secured Party.
 
4.5     Proceeds to be Held as Collateral. Unless otherwise expressly provided
in the L/C Agreement or this Agreement, all Proceeds of any Collateral received
by such Debtor hereunder shall be kept in the applicable Collateral Account. All
Proceeds in a Collateral Account shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the L/C Agreement.
 
4.6     Collateral Accounts. For each Collateral Account, such Debtor shall take
any actions requested by the Secured Party to enable the Secured Party to obtain
"control" (within the meaning of Section 9-104 of the UCC) with respect thereto,
including executing, and causing the Account Institution with respect to such
Collateral Account to execute, an Account Control Agreement reasonably
acceptable to the Secured Party. The Secured Party agrees with each Debtor that
the Secured Party will not give any entitlement orders or instructions to an
Account Institution directing the disposition of Collateral in a Collateral
Account, unless an Event of Default exists as provided in the L/C Agreement. The
Secured Party agrees promptly to notify such Debtor after it gives any
entitlement orders or instructions to an Account Institution directing the
disposition of Collateral in a Collateral Account, provided that the failure to
give such notice shall not affect the validity of such entitlement orders or
instructions.
 
SECTION 5.
 
REMEDIAL PROVISIONS
 
During the existence of an Event of Default, the Secured Party may, in addition
to the other rights and remedies provided for in any other Credit Document or
otherwise available to it, exercise one or more of the remedies specified
elsewhere in this Agreement or the following remedies:
-4-

--------------------------------------------------------------------------------

5.1     General Interim Remedies. During the existence of an Event of Default,
the Secured Party may exercise one or more of the following remedies:
  (a)       To the extent permitted by law, the Secured Party may exercise all
the rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) or any other applicable law.
  (b)      The Secured Party may prosecute actions in equity or at law for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted or for the enforcement of any other
appropriate legal or equitable remedy.
  (c)       The Secured Party may exercise any and all rights and remedies of
any of the Debtors under or in connection with the Collateral, or otherwise in
respect of the Collateral, including without limitation, (i) any and all rights
of such Debtor to demand or otherwise require payment of any amount under the
Collateral, (ii) withdraw, or cause or direct the withdrawal, of all funds and
securities from the Collateral Accounts and (iii) exercise all other rights and
remedies with respect to the Collateral, including without limitation, those set
forth in Section 9­607 of the UCC.
  (d)      The Secured Party may direct the disposition of, and give
instructions or entitlement orders with respect to, Collateral and the
Collateral Accounts, and may apply such Collateral to the Secured Obligations as
it sees fit, in its sole discretion.
 
5.2     Foreclosure.
  (a)      During the existence of an Event of Default, the Secured Party may
foreclose on the Collateral in any manner permitted by the courts of or in the
State of New York or the jurisdiction in which any Collateral is located. If the
Secured Party should institute a suit against any Collateral or any Debtor for
the collection of the Secured Obligations and for the foreclosure of this
Agreement, the Secured Party may at any time before the entry of a final
judgment dismiss the same, and take any other action permitted by this
Agreement.
  (b)      To the extent permitted by law, the Secured Party may exercise all
the foreclosure rights and remedies of a secured party under the UCC during the
existence of an Event of Default. In connection therewith, the Secured Party may
sell any Collateral at public or private sale, at the office of the Secured
Party or elsewhere, for cash or credit and upon such other terms as the Secured
Party deems commercially reasonable. The Secured Party may sell any Collateral
at one or more sales, and the security interest granted hereunder shall remain
in effect as to the unsold portion of the Collateral. Each Debtor agrees that to
the extent permitted by law such sales may be made without notice. If notice is
required by law, each Debtor hereby deems ten days advance notice of the time
and place of any public or private sale reasonable notification, recognizing
that if any portion of the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
shorter notice may be reasonable. The Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Secured Party may adjourn any sale by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was adjourned. In the event that any sale hereunder is not
completed or is defective in the opinion of the Secured Party, the Secured Party
shall have the right to cause subsequent sales to be made hereunder. Any
statements of fact or other recitals made in any bill of sale, assignment, or
other document representing any sale hereunder, including statements relating to
the occurrence of an Event of Default, acceleration of the Secured Obligations,
notice of the sale, the time, place, and terms of the sale, and other actions
taken by the Secured Party in relation to the sale may be conclusively relied
upon by the purchaser at any sale hereunder. The Secured Party may delegate to
any agent the performance of any acts in connection with any sale hereunder,
including the sending of notices and the conduct of the sale.
-5-

--------------------------------------------------------------------------------

5.3     Application of Proceeds. Unless otherwise specified herein, any cash
proceeds received by the Secured Party from the sale of, collection of, or other
realization upon any part of the Collateral or any other amounts received by the
Secured Party hereunder may be, at the reasonable discretion of the Secured
Party (i) held by the Secured Party in one or more Collateral Accounts
maintained with the Secured Party as cash collateral for the Secured Obligations
or (ii) applied in the order specified in Section 7.03 of the L/C Agreement.
 
5.4     Waiver of Certain Rights. To the full extent each Debtor may do so under
applicable law, such Debtor shall not insist upon, plead, claim, or take
advantage of any law providing for any appraisement, valuation, stay, extension,
or redemption, and such Debtor hereby waives and releases the same, and all
rights to a marshaling of the assets of such Debtor, including the Collateral of
such Debtor, or to a sale in inverse order of alienation in the event of
foreclosure of the liens and security interests hereby created. Such Debtor
shall not assert any right under any law pertaining to the marshaling of assets,
sale in inverse order of alienation, the administration of estates of decedents
or other right to defeat, reduce, or otherwise adversely affect in any respect
the rights of the Secured Party under the terms of this Agreement.
 
5.5     Remedies Cumulative. The Secured Party's remedies under this Agreement
and the Credit Documents to which any Debtor is a party shall be cumulative, and
no delay in enforcing this Agreement and the Credit Documents to which any
Debtor is a party shall act as a waiver of the Secured Party's rights hereunder.
 
5.6     Reinstatement. The obligations of each Debtor under this Agreement shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment of any of the Secured Obligations is rescinded or otherwise
must be restored or returned by the Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Debtor or any
other obligor or otherwise, all as though such payment had not been made.
 
5.7     Deficiency. Each Debtor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of any Collateral are insufficient to
pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Secured Party to collect such deficiency.
-6-

--------------------------------------------------------------------------------

SECTION 6.
 
MISCELLANEOUS
 
6.1     Amendments. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 8.01 of the L/C Agreement.
 
6.2     Notices. All notices, requests and demands to or upon the Secured Party
or any Debtor hereunder shall be effected in the manner and to the addresses or
telecopy numbers provided for in Section 8.02 of the L/C Agreement.
 
6.3     No Waiver by Course of Conduct; Cumulative Remedies; No Duty. No failure
to exercise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that the
Secured Party would otherwise have on any future occasion. The rights and
remedies provided herein and in the other Credit Documents are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law. The powers conferred on Secured Party under this
Agreement are solely to protect Secured Party’s rights under this Agreement and
shall not impose any duty upon it to exercise any such powers. Except as
expressly provided hereunder, Secured Party shall have no duty as to any of the
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to the Collateral.
 
6.4     Costs and Expenses. Each Debtor agrees to pay on demand the costs and
expenses of the Secured Party as set forth in Section 8.04 of the L/C Agreement.
 
6.5     Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Debtor and shall inure to the benefit of the
Secured Party and its successors and assigns; provided that no Debtor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party.
 
6.6     Counterparts. This Agreement may be executed in one or more counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission shall be effective as delivery
of an original manually executed counterpart of this Agreement.
 
6.7     Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity, and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby, and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid, or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid, or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
-7-

--------------------------------------------------------------------------------

6.8     Section Headings. The Section headings used in this Agreement are
included for convenience of reference only and shall not affect the
interpretation of this Agreement.
 
6.9     Integration; Direct Conflict. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of a direct conflict between this Agreement and the L/C Agreement, the L/C
Agreement shall control; provided, however, the parties understand and agree
that this Agreement sets forth additional covenants, obligations and rights and
the parties will use all reasonable efforts to construe the provisions and
covenants in this Agreement as not being in direct conflict with the L/C
Agreement.
 
6.10   Additional Debtors. Each Subsidiary of Cameron that is required to become
a party to this Agreement after the date hereof pursuant to Section 6.03 of the
L/C Agreement shall become a Debtor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a supplement agreement or joinder
agreement in the form of Annex I, upon the execution of which such additional
Debtor shall become a Debtor hereunder with the same force and effect as if
originally named as a Debtor herein. The execution and delivery of any
instrument adding an additional Debtor as a party to this Agreement shall not
require the consent of any other Debtor hereunder. The rights and obligations of
each Debtor hereunder shall remain in full force and effect notwithstanding the
addition of any new Debtor as a party to this Agreement.
 
6.11   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICTS OF LAW RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
 
6.12   WAIVER OF JURY TRIAL. EACH DEBTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
-8-

--------------------------------------------------------------------------------

6.13   SUBMISSION TO JURISDICTION.EACH DEBTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS
SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF NEW
YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING BROUGHT BY THE LETTER OF CREDIT ISSUER
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT. EACH DEBTOR HEREBY AGREES THAT A FINAL NON-APPEALABLE JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH DEBTOR AGREES THAT ANY ACTION OR PROCEEDING BROUGHT BY CAMERON OR ANY
OF ITS SUBSIDIARIES AGAINST THE LETTER OF CREDIT ISSUER OR ITS AFFILIATES
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE
COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF
NEW YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT FROM ANY
THEREOF. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE LETTER OF CREDIT ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY DEBTOR OR ITS PROPERTIES IN ANY COURT OF COMPETENT JURISDICTION,
INCLUDING THE JURISDICTIONS OF INCORPORATION OF ANY DEBTOR NOT INCORPORATED IN
THE UNITED STATES.
 
6.14   SERVICE OF PROCESS. EACH DEBTOR IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT ITS ADDRESS LISTED UNDER ITS SIGNATURE HERETO.
EACH DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY DEBTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH GUARANTOR HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.
 
6.15   Appointment of Process Agent. Any Debtor that is not incorporated under
the laws of the United States of America (a "Non-U.S. Debtor") irrevocably
appoints CT Corporation System (the "Process Agent"), with an office on the
Effective Date at 111 Eighth Avenue, New York, NY 10011, as its agent to receive
on behalf of it and its properties service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding. Such service may be made by mailing by certified mail a copy of such
process to the applicable Non-U.S. Debtor, in care of the Process Agent at the
Process Agent's above address, with a copy to Cameron, at its address specified
in the L/C Agreement, and each Non-U.S. Debtor hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, each Non-U.S. Debtor also irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing by certified mail of copies of such process to it at its address listed
under its signature hereto. Each Non-U.S. Debtor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section shall affect the right of
the Letter of Credit Issuer to serve legal process in any other manner permitted
by applicable law or affect the right of the Letter of Credit Issuer to bring
any suit, action or proceeding against each Non-U.S. Debtor or its property in
the courts of other jurisdictions.
-9-

--------------------------------------------------------------------------------

6.16   Indemnification. Each Debtor hereby indemnifies and holds harmless the
Letter of Credit Issuer and each of its directors, officers, employees and
attorneys (collectively, "Indemnified Parties") from and against any and all
expenses, losses, claims, damages, liabilities and expenses (including
reasonable fees and disbursements of counsel and claims, damages, losses,
liabilities and expenses related to environmental matters) (collectively,
"Losses") for which any of them may become liable or which may be incurred by or
asserted against an Indemnified Party, in each case arising out of, related to
or in connection with (i) the fraud, forgery or illegal action of parties other
than the Indemnified Party, (ii) the enforcement of this Agreement or any rights
or remedies under or in connection with this Agreement, or (iii) the acts or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority or cause or event which is beyond the control of
such Indemnified Party; in each case EXPRESSLY INCLUDING ANY SUCH LOSSES
ATTRIBUTABLE TO THE NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH
LOSSES ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY AS DETERMINED PURSUANT TO A FINAL NON-APPEALABLE JUDGMENT OF A
COURT OF COMPETENT JURISDICTION. IT IS THE INTENT OF THE PARTIES HERETO THAT
EACH INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 6.16, BE
INDEMNIFIED FOR ITS OWN ORDINARY NEGLIGENCE. The Letter of Credit Issuer will
provide Cameron prompt notice of any matter (other than matters solely among
Indemnified Parties) as to which indemnification pursuant to this Section 6.16
is claimed. Any Indemnified Party that proposes to settle or compromise any such
indemnified claim shall give Cameron written notice of the terms of such
proposed settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding.
 
6.17    Termination; Releases.
  (a)       This Agreement and the security interest created hereby shall
terminate when (i) all the Secured Obligations have been indefeasibly paid in
full, (ii) the Commitment of the Secured Party to the Debtors has been fully and
finally terminated, and (iii) either (A) each Letter of Credit has expired or
been terminated, or (B) there are no Secured Letters of Credit or other Letters
of Credit that are required to be secured under the L/C Agreement, at which time
the Secured Party shall execute and deliver to the Debtors or the Debtors'
designee, at the Debtors' expense, all Uniform Commercial Code termination
statements and similar documents which the Debtors shall reasonably request from
time to time to evidence such termination. Any execution and delivery of
termination statements or documents pursuant to this Section 6.17(a)  shall be
without recourse to or warranty by the Secured Party.
  (b)       If the Secured Party shall release any Collateral pursuant to
Section 2.13(h) of the L/C Agreement, such Collateral shall be released from the
Lien created hereby to the extent provided under, and subject to the terms and
conditions set forth in, such section. In connection therewith, the Secured
Party, at the request and expense of any Debtor, shall execute and deliver to
such Debtor such documents as such Debtor shall reasonably request to evidence
such release.
-10-

--------------------------------------------------------------------------------

  (c)       Each Debtor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Secured Party subject to such Debtor's rights under
Section 9-509(d)(2) of the UCC.
 
THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE L/C
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature pages follow.]
 
-11-

--------------------------------------------------------------------------------

EXECUTED as of the date first above written.
 
 
CITIBANK, N.A., as Secured Party
 
 
 
 
 
 
By:

 
  Name: Robert Malleck   Title: Managing Director

 
Signature Page to Security Agreement

--------------------------------------------------------------------------------

 
CAMERON INTERNATIONAL CORPORATION
 
 
 
 
 
 
By:

 
  Name: H. Keith Jennings   Title: Vice President and Treasurer

 
Signature Page to Security Agreement

--------------------------------------------------------------------------------

SCHEDULE 3.3
 
ORGANIZATION, LOCATION
AND FILING INFORMATION
 
Entity
Prior/Assumed
Names
Jurisdiction of
Formation and
Type of Entity
File # in
Domestic
Jurisdiction
Address of Chief
Executive Office
Cameron International Corporation
1.AOP Industries
2.Cameron International Delaware Corporation
3.Cameron Systems Corporation
4.CCC Corporation
5.Dynatorque
Delaware
2447586
1333 West Loop
South, Suite 1700
Houston, TX 77027
[        ]
[        ]
[   ]
[    ]
[    ]

 
Schedule 3.3 to Security Agreement

--------------------------------------------------------------------------------

Annex 1 to the Security Agreement
 
This SUPPLEMENT NO.
[                                                                    ] dated as
of [], 20[ ] (the "Supplement"), to the Security Agreement dated as of February
2, 2012 (as amended, supplemented or otherwise modified from time to time, the
"Security Agreement"), among Cameron International Corporation, a Delaware
coproation ("Cameron"), each subsidiary of Cameron party thereto from time to
time (the "Subsidiary Debtors" and, collectively with Cameron, the "Debtors"),
and Citibank, N.A. (the "Secured Party").
A.      Reference is made to the Amended and Restated Continuing Agreement for
Letters of Credit dated as of February 2, 2012 (as amended, supplemented or
otherwise modified from time to time, the "LC Agreement") entered into among
Cameron, certain subsidiaries of Cameron that may from time to time be party
thereto (the "Subsidiary Applicants" and, together with Cameron, the
"Applicants"), and Citibank, N.A., as Letter of Credit Issuer (the "Letter of
Credit Issuer").
B.      Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and the LC
Agreement.
C.      Section 6.10 of the Security Agreement provides that additional Persons
may become Subsidiary Debtors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. Each of the
undersigned Subsidiaries of Cameron (each, a "New Debtor") is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Debtor under the Security Agreement.
D.      Each New Debtor is a direct or indirect Subsidiary of Cameron and will
derive substantial direct and indirect benefit from the transactions
contemplated by the LC Agreement and the other Credit Documents.
 
Accordingly, the Secured Party and each New Debtor agree as follows:
 
(a)     In accordance with Section 6.10 of the Security Agreement, each New
Debtor by its signature below becomes a Subsidiary Debtor under the Security
Agreement with the same force and effect as if originally named therein as a
Subsidiary Debtor and each New Debtor hereby agrees (a) to all the terms and
provisions of the Security Agreement applicable to it as a Subsidiary Debtor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Subsidiary Debtor thereunder are true and correct on
and as of the date hereof in all material respects. In furtherance of the
foregoing, each New Debtor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Security Agreement), does hereby
create and grant to the Secured Party a continuing security interest in and lien
on all of such New Debtor's right, title and interest in and to the Collateral
(as defined in the Security Agreement) of such New Debtor. Each reference to a
"Subsidiary Debtor" or "Debtor" in the Security Agreement shall be deemed to
include each New Debtor. The Security Agreement is hereby incorporated herein by
reference.

--------------------------------------------------------------------------------

(b)     Each New Debtor represents and warrants to the Secured Party that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
(c)     This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Secured Party
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of each New Debtor and the Secured Party. Delivery of an
executed signature page to this Supplement by facsimile transmission or by
electronic mail shall be as effective as delivery of a manually signed
counterpart of this Supplement.
(d)     Each New Debtor hereby represents and warrants that set forth on
Schedule 3.3 attached hereto are (i) its sole jurisdiction of formation and type
of organization, (ii) its address of its chief executive office, (iii) its
federal tax identification number and the organizational number, and (iv) its
prior names. Upon the effectiveness of this Supplement, Schedule 3.3 to the
Security Agreement is hereby supplemented by Schedule 3.3 attached hereto with
respect to each New Debtor.
(e)     Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
(f)      THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW RULES (OTHER THAN SECTION 5­1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
(g)     In case any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, neither party
hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Security Agreement shall not in any way be affected or impaired. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
(h)     All communications and notices hereunder shall be in writing and given
as provided in the Security Agreement. All communications and notices hereunder
to such New Debtor shall be given to it at the address set forth under its
signature hereto.
(i)      Each New Debtor agrees to reimburse the Secured Party for its
reasonable out-of- pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Secured
Party.
(j)      THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO ORAL AGREEMENTS AMONG
THE PARTIES HERETO.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Supplement to the Security Agreement is executed and
delivered as of the day and year first above written.
 
 
[Name of New Debtor],
 
    By:     Name:     Title:      
Address:
         

 
 
CITIBANK, N.A. , as Secured Party
 
    By:      Name:      Title:   

 

  By:     Name:      Title:  

                         

--------------------------------------------------------------------------------

Schedule 3.3
 
Supplement No. ____ to the Security Agreement
DEBTOR'S ORGANIZATION, LOCATION
AND FILING INFORMATION
 
 
 
Jurisdiction of
File # in
 
 
Prior
Formation and
Domestic
Address of Chief
Entity
Names
Type of Entity
Jurisdiction
Executive Office
[NEW
DEBTOR]
[___]
[_____]
[______]
[______]

--------------------------------------------------------------------------------

EXHIBIT F
 
Form of Subsidiary Guaranty
 
Attached.

--------------------------------------------------------------------------------

EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
 
This Subsidiary Guaranty dated as of [], 20[ ] (this "Guaranty") is made by each
of the undersigned (individually a "Guarantor" and collectively, the
"Guarantors") in favor of Citibank, N.A.
 
R E C I T A L S:
A.      Cameron International Corporation, a Delaware corporation (the
"Cameron"), certain subsidiaries of Cameron (the "Subsidiary Applicants"), and
Citibank, N.A., as letter of credit issuer (the "Letter of Credit Issuer"), have
entered into a certain Amended and Restated Continuing Agreement for Letters of
Credit dated as of February 2, 2012 (as from time to time modified, supplemented
or amended, the "Agreement"). Each capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term by the Agreement.
B.       Each Guarantor is a subsidiary of Cameron and will receive substantial
and direct benefits from the extensions of credit contemplated by the Agreement
and is entering into this Guaranty to induce the Letter of Credit Issuer to
extend credit to the Applicants thereunder.
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Letter of Credit Issuer to issue
Letters of Credit at the request of Applicants, each Guarantor hereby agrees as
follows:
 
Section 1.     Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees prompt, full and complete payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of (a) all Obligations under the Agreement and (b) all other amounts from time
to time owing to the Letter of Credit Issuer by any Applicant under the
Agreement and the other Credit Documents, in each case, whether absolute or
contingent and whether for principal, interest, fees, amounts required to be
provided as collateral, indemnities, expenses or otherwise (collectively, the
"Guaranteed Obligations"). This is a guaranty of payment, not a guaranty of
collection.
 
Section 2.    Waivers. Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or incurrence of the Guaranteed Obligations or any
part thereof. Each Guarantor further waives promptness, presentment, protest,
notice, filing of claims with a court in the event of receivership, bankruptcy
or reorganization of any Applicant or any other Subsidiary of Cameron, demand or
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including any right to require the Letter of Credit Issuer to sue
Cameron or any other Applicant, any other guarantor or any other person
obligated with respect to the Guaranteed Obligations or any part thereof, or
otherwise to enforce payment thereof against any collateral securing the
Guaranteed Obligations or any part thereof.
 
Section 3.    Guaranty Absolute. Each Guarantor hereby agrees that, to the
fullest extent permitted by law, its obligations hereunder shall be continuing,
irrevocable, absolute and unconditional under any and all circumstances and not
subject to any reduction, limitation, impairment, termination, defense (other
than payment in full, subject however to Section 8  hereof), reduction by setoff
or counterclaim, or recoupment whatsoever (all of which are hereby expressly
waived by it to the fullest extent permitted by law), whether by reason of any
claim of  any character whatsoever, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise. The validity and
enforceability of this Guaranty shall not be impaired or affected by and each
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to any of the following:

--------------------------------------------------------------------------------

  (a)       any amendment, waiver, extension, modification or renewal of, or
indulgence with respect to, or substitution for, the Guaranteed Obligations or
any part thereof or any agreement relating thereto at any time, including any
renewal or extension of the time or change of the manner or place of payment;
  (b)       any failure or omission to perfect or maintain any lien on, or
preserve rights to, any security or collateral or to enforce any right, power or
remedy with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or any collateral securing the Guaranteed
Obligations or any part thereof;
  (c)       any waiver of any right, power or remedy or of any default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof;
  (d)      any release, surrender, compromise, settlement, waiver, non-
perfection, impairment, subordination or modification, with or without
consideration, of any collateral securing the Guaranteed Obligations or any part
thereof, any other guaranties with respect to the Guaranteed Obligations or any
part thereof, or any other obligations of any person thereof;
  (e)       the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof;
  (f)       the application of payments received from any source to the payment
of indebtedness other than the Guaranteed Obligations, any part thereof or
amounts which are not covered by this Guaranty even though the Lenders might
lawfully have elected to apply such payments to any part or all of the
Guaranteed Obligations or to amounts which are not covered by this Guaranty;
  (g)       any change in the corporate existence, structure or ownership of any
Applicant or the insolvency, bankruptcy or any other change in legal status of
any Applicant;
  (h)      any law, decree, regulation or other governmental act of any
jurisdiction or any other event in any way affecting any term of the Guaranteed
Obligations or the Letter of Credit Issuer's rights with respect thereto,
including, without limitation: (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of a Non-USD Currency (as hereinafter defined) for U.S. Dollars or the
remittance of funds outside of such jurisdiction or the unavailability of U.S.
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice; or (ii) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any governmental authority thereof of any moratorium on, the
required rescheduling or restructuring of, or required approval of payments  on,
any indebtedness in such jurisdiction; or (iii) any expropriation, confiscation,
nationalization or requisition by such country or any governmental authority
that directly or indirectly deprives any Applicant of any assets or its use or
of the ability to operate its business or a material part thereof; or (iv) any
war (whether or not declared), insurrection, revolution, hostile act, civil
strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (i), (ii) or (iii) above (in each of
the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Guaranty);
-2-

--------------------------------------------------------------------------------

  (i)        the failure of any Applicant to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Guaranty;
  (j)        the existence of any claim, setoff or other right which such
Guarantor may have at any time against any Applicant or any other guarantor in
connection herewith or with any unrelated transaction;
  (k)       the Letter of Credit Issuer's election, in any case or proceeding
instituted under Chapter 11 of the United States Bankruptcy Code, of the
application of Section 1111(b)(2) of the United States Bankruptcy Code;
  (l)        any borrowing, use of cash collateral, or grant of a security
interest by any Applicant, as debtor in possession, under Section 363 of the
United States Bankruptcy Code;
  (m)      the disallowance of all or any portion of any of the Letter of Credit
Issuer's claims for repayment of the Guaranteed Obligations under Section 502 or
506 of the United States Bankruptcy Code; or
  (n)      any other fact or circumstance which might otherwise constitute a
defense available to such Guarantor or grounds at law or equity for the
discharge or release of such Guarantor from its obligations hereunder, all
whether or not such Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (m) of this paragraph.
 
It is agreed that each Guarantor's liability hereunder is independent of any
other guaranties or other obligations at any time in effect with respect to the
Guaranteed Obligations or any part thereof and that each Guarantor's liability
hereunder may be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other guaranties or other obligations or any
provision of any applicable law or regulation purporting to prohibit payment by
any Applicant of the Guaranteed Obligations in the manner agreed upon among the
Letter of Credit Issuer and the Applicants as applicable.
 
Without limiting the generality of the foregoing, each Guarantor guarantees that
it shall pay the Letter of Credit Issuer strictly in accordance with the express
terms of any document or agreement evidencing any Guaranteed Obligation,
including in the amounts and in the currency expressly agreed to thereunder,
irrespective of and without giving effect to any laws of the jurisdiction where
any Applicant is principally located in effect from time to time, or any order,
decree or regulation in the jurisdiction where any Applicant is principally
located.
-3-

--------------------------------------------------------------------------------

Section 4.    Financial Condition of Applicants. Credit may be granted or
continued from time to time by the Letter of Credit Issuer to any Applicant
without notice to or authorization from any Guarantor regardless of such
Applicant's financial or other condition at the time of any such grant or
continuation. The Letter of Credit Issuer shall not have an obligation to
disclose or discuss with any Guarantor its assessment of the financial condition
of any Applicant.
 
Section 5.    Subrogation and Subordination. Until the payment in full of the
Guaranteed Obligations, the termination of the Agreement and all commitments
which could give rise to any Guaranteed Obligation, the and the other conditions
of this Guaranty have been satisfied ("Guaranty Termination"), no Guarantor
shall have any right of subrogation with respect to the Guaranteed Obligations
and hereby waives, until Guaranty Termination occurs, (a) any right to enforce
any remedy which the Letter of Credit Issuer now has or may hereafter have
against any Applicant, any endorser or any other guarantor of all or any part of
the Guaranteed Obligations, (b) any benefit of, and any right to participate in,
any security or collateral given to the Letter of Credit Issuer to secure
payment of the Guaranteed Obligations or any part thereof or any other liability
of any Guarantor to the Letter of Credit Issuer, and (c) any right of
subrogation, reimbursement, exoneration, contribution or indemnification, in
each case, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law. If any amount shall be paid to a Guarantor in
violation of the preceding sentence at any time prior to the occurrence of
Guaranty Termination, such amount shall be held in trust for the benefit of the
Letter of Credit Issuer and shall forthwith be paid to the Letter of Credit
Issuer to be credited and applied to the Guaranteed Obligations and any and all
other amounts payable by such Guarantor under this Guaranty, whether matured or
unmatured, in accordance with the terms of the Credit Documents. Each Guarantor
hereby agrees that any indebtedness of any Applicant to such Guarantor shall be
subordinated to the Obligations under the Agreement in the manner and on terms
satisfactory to the Letter of Credit Issuer.
 
Section 6.    Remedies. Each Guarantor authorizes the Letter of Credit Issuer to
take any action or exercise any remedy, in each case, as permitted or available
at law or equity, with respect to any collateral from time to time securing the
Guaranteed Obligations, which the Letter of Credit Issuer in its sole discretion
shall determine, without notice to such Guarantor.
 
Section 7     Notice of Remedies. In the event the Letter of Credit Issuer in
its sole discretion elects to give notice of any action with respect to any
collateral securing the Guaranteed Obligations or any part thereof, 10 days'
written notice mailed to a Guarantor by ordinary mail at the address shown
hereon shall be deemed reasonable notice of any matters contained in such
notice. Each Guarantor consents and agrees that the Letter of Credit Issuer
shall not be under any obligation to marshal any assets in favor of such
Guarantor or against or in payment of any or all of the Guaranteed Obligations.
 
Section 8.    Payment Upon Demand; Reinstatement. In the event that acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy, administration or reorganization of any Applicant, or
otherwise, all such amounts shall nonetheless be payable by each Guarantor
forthwith upon demand by the Letter of Credit Issuer. Each Guarantor further
agrees that, to the extent that any Applicant makes a payment or payments to the
Letter of Credit Issuer on the Guaranteed Obligations, or the Letter of Credit
Issuer receives any proceeds of collateral securing the Guaranteed Obligations,
which payment or receipt of proceeds or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be returned or repaid to such Applicant, its estate, trustee, receiver, debtor
in possession or any other party, including, without limitation, such Guarantor,
under any insolvency or bankruptcy law, state, federal, or foreign law, common
law or equitable cause, then to the extent of such payment, return or repayment,
the obligation or part thereof which has been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
when such initial payment, reduction or satisfaction occurred.
-4-

--------------------------------------------------------------------------------

Section 9.    Representations and Warranties. Each Guarantor represents and
warrants that:
 

 
a.
it is a corporation, partnership or limited liability company (or comparable
foreign entity) duly and properly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing (or foreign equivalent) under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted;

 

 
b.
it is duly qualified and in good standing (to the extent applicable) as a
foreign corporation or other business entity and is duly authorized to conduct
its business in each jurisdiction in which its business is conducted or proposed
to be conducted except where the failure to qualify may not reasonably be
expected to have a Material Adverse Effect;

 

 
c.
the execution, delivery and performance by such Guarantor of this Guaranty are
within its corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) its memorandum and articles of
association, charter or by-laws or (ii) any law or any contractual restriction
binding on or affecting such Guarantor or any entity that controls it;

 

 
d.
no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Guarantor of
this Guaranty; and

 

 
e.
this Guaranty has been duly executed and delivered by such Guarantor and is its
legal, valid and binding obligation, enforceable against such Guarantor in
accordance with its terms.

-5-

--------------------------------------------------------------------------------

Section 10.   No Waiver; Amendments. No delay on the part of the Letter of
Credit Issuer in the exercise of any right, power or remedy shall operate as a
waiver thereof, and no single or partial exercise by the Letter of Credit Issuer
of any right, power or remedy shall preclude any further exercise thereof; nor
shall any amendment, supplement, modification or waiver of any of the terms or
provisions of this Guaranty be binding upon the Letter of Credit Issuer, except
as expressly set forth in a writing duly signed and delivered by the Letter of
Credit Issuer. The failure by the Letter of Credit Issuer at any time or times
hereafter to require strict performance by any Applicant or any Guarantor of any
of the provisions, warranties, terms and conditions contained in any security
agreement, agreement, guaranty, instrument or document now or at any time or
times hereafter executed pursuant to the terms of, or in connection with, the
Agreement by any Applicant or any Guarantor and delivered to the Letter of
Credit Issuer shall not waive, affect or diminish any right of the Letter of
Credit Issuer at any time or times hereafter to demand strict performance
thereof, and such right shall not be deemed to have been waived by any act or
knowledge of the Letter of Credit Issuer, its agents, officers or employees,
unless such waiver is contained in an instrument in writing duly signed and
delivered by the Letter of Credit Issuer. No waiver by the Letter of Credit
Issuer of any default shall operate as a waiver of any other default or the same
default on a future occasion, and no action by the Letter of Credit Issuer
permitted hereunder shall in any way affect or impair the Letter of Credit
Issuer's rights or powers, or the obligations of any Guarantor under this
Guaranty. Any determination by a court of competent jurisdiction of the amount
of any Guaranteed Obligations owing by any Applicant to the Letter of Credit
Issuer shall be conclusive and binding on each Guarantor irrespective of whether
such Guarantor was a party to the suit or action in which such determination was
made.
 
Section 11.  Continuing Guaranty. This is a continuing guaranty and applies to
all Guaranteed Obligations whenever arising. Subject to the provisions of
Section 8 hereof, this Guaranty shall continue in full force and effect until
Guaranty Termination.
 
Section 12.  Place and Currency of Payment. If any Guaranteed Obligation is
payable in U.S. Dollars, each Guarantor agrees to make payment hereunder to the
Letter of Credit Issuer in U.S. Dollars at 1615 Brett Road, OPS III, New Castle,
DE 19720. If any Obligation is payable in a currency other than U.S. Dollars (a
"Non-USD Currency") and/or at a place other than the United States, and such
payment is not made as and when agreed, each Guarantor agrees to, at the Letter
of Credit Issuer's option, either (a) make payment in such Non-USD Currency and
at the place where such Guaranteed Obligation is payable, or (b) pay the Letter
of Credit Issuer in U.S. Dollars at 1615 Brett Road, OPS III, New Castle, DE
19720. In the event of a payment pursuant to clause (a) above, each Guarantor
agrees to pay the Letter of Credit Issuer the equivalent of the amount of such
Guaranteed Obligation in U.S. Dollars calculated at the Exchange Rate (as
defined in the Agreement); provided, however, that the foregoing provisions of
this sentence shall not apply to any payments hereunder in respect of Guaranteed
Obligations that have been re-denominated into a Non-USD Currency as a result of
the application of any law, order, decree or regulation in any jurisdiction
other than the United States, which Guaranteed Obligations shall, for purposes
of this Guaranty, be deemed to remain denominated in U.S. Dollars and payable to
the Letter of Credit Issuer in accordance with the first sentence of this
Section 12.
 
Section 13.   Set-Off. In addition to and without limitation of any rights,
powers or remedies of the Letter of Credit Issuer under applicable law, if any
Guarantor fails to pay any of its obligations hereunder when due and payable,
the Letter of Credit Issuer may, in its sole discretion, with notice after the
fact to such Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
the Guaranteed Obligations (a) any indebtedness due or to become due from the
Letter of Credit Issuer to such Guarantor, and (b) any moneys, credits or other
property belonging to such Guarantor (including all account balances, whether
provisional or final and whether or not collected or available) at any time held
by or coming into the possession of the Letter of Credit Issuer whether for
deposit or otherwise.
-6-

--------------------------------------------------------------------------------

Section 14.  Taxes. Any and all payments by a Guarantor hereunder will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding income or franchise taxes imposed on the Letter of
Credit Issuer's net income by the jurisdiction under the laws of which the
Letter of Credit Issuer is organized or any political subdivision thereof or by
the jurisdiction of the Letter of Credit Issuer's lending office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being "Taxes"). If a Guarantor
is required by law to deduct any Taxes from or in respect of any sum payable
hereunder (a) the sum payable will be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Letter of Credit Issuer will
receive an amount equal to the sum it would have received had no such deductions
been made, (b) such Guarantor will make such deductions, and (c) such Guarantor
will pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law. In addition, each Guarantor will
pay any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Guaranty or the Guaranteed Obligations ("Other  Taxes"). Such
Guarantor will promptly furnish to the Letter of Credit Issuer the original or a
certified copy of a receipt evidencing payment thereof. Each Guarantor will
indemnify the Letter of Credit Issuer for the full amount of Taxes or Other
Taxes paid by the Letter of Credit Issuer or any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted, within 30 days of
the Letter of Credit Issuer's request therefor. Without prejudice to the
survival of any other agreement contained herein, the Guarantors' agreements and
obligations contained in this Section will survive Guaranty Termination.
 
Notwithstanding anything to the contrary contained herein or in any document or
agreement evidencing a Guaranteed Obligation, the Guarantors and the Letter of
Credit Issuer (and each of their respective employees, representatives or other
agents) may disclose to the U.S. Internal Revenue Service or any other
government agency or regulatory body having jurisdiction over the parties, the
U.S. tax treatment and U.S. tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to any of the foregoing persons relating to such U.S. tax
treatment and U.S. tax structure.
 
Section 15.  Guarantors' Credit Decision, Etc. Each Guarantor has, independently
and without reliance on the Letter of Credit Issuer and based on such documents
and information as such Guarantor has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty. Each Guarantor has adequate
means to obtain from the Applicants on a continuing basis information concerning
the financial condition, operations and business of the Applicants, and no
Guarantor is relying on the Letter of Credit Issuer to provide such information
now or in the future. Each Guarantor acknowledges that it will receive
substantial direct and indirect benefit from the extensions of credit
contemplated by this Guaranty.
-7-

--------------------------------------------------------------------------------

Section 16.  GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICTS OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS SITTING IN THE BOROUGH OF
MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF NEW YORK LACKS SUBJECT MATTER
JURISDICTION), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING BROUGHT BY THE LETTER OF CREDIT ISSUER ARISING OUT OF OR RELATING TO
THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH GUARANTOR
HEREBY AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH GUARANTOR
AGREES THAT ANY ACTION OR PROCEEDING BROUGHT BY CAMERON OR ANY OF ITS
SUBSIDIARIES AGAINST THE LETTER OF CREDIT ISSUER OR ITS AFFILIATES ARISING OUT
OF OR RELATING TO THIS GUARANTY SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS
SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF NEW
YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY APPELLATE COURT FROM ANY
THEREOF. NOTHING IN THIS GUARANTY OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE LETTER OF CREDIT ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN ANY COURT OF COMPETENT JURISDICTION,
INCLUDING THE JURISDICTIONS OF INCORPORATION OF ANY GUARANTOR NOT INCORPORATED
IN THE UNITED STATES.
 
Section 17. SERVICE OF PROCESS. EACH GUARANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK AT ITS ADDRESS LISTED UNDER ITS
SIGNATURE HERETO. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
GUARANTOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER CREDIT
DOCUMENTS.
-8-

--------------------------------------------------------------------------------

Section 18.  DAMAGES. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR PROCEEDING REFERRED TO IN
SECTION 17 ANY EXEMPLARY, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES.
 
Section 19.  Appointment of Process Agent. Any Guarantor that is not
incorporated under the laws of the United States of America (a "Non-U.S.
Guarantor") irrevocably appoints CT Corporation System (the "Process Agent"),
with an office on the Effective Date at 111 Eighth Avenue, New York, NY 10011,
as its agent to receive on behalf of it and its properties service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding. Such service may be made by mailing by certified mail a
copy of such process to the applicable Non-U.S. Guarantor, in care of the
Process Agent at the Process Agent's above address, with a copy to Cameron, at
its address specified in the Agreement, and each Non-U.S. Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, each Non-U.S. Guarantor also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing by certified mail of copies of such process to it at
its address listed under its signature hereto. Each Non-U.S. Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Section shall affect the right of the
Letter of Credit Issuer to serve legal process in any other manner permitted by
applicable law or affect the right of the Letter of Credit Issuer to bring any
suit, action or proceeding against each Non-U.S. Guarantor or its property in
the courts of other jurisdictions.
 
Section 20.  WAIVER OF JURY TRIAL. EACH GUARANTOR IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 21. Judgment. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder in U.S. Dollars into a Non-USD
Currency, each Guarantor agrees that the rate of exchange used will be that at
which, in accordance with normal banking procedures, the Letter of Credit Issuer
could purchase U.S. Dollars with such Non-USD Currency on the business day
preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any sum due hereunder will, notwithstanding any judgment
in a Non-USD Currency, be discharged only to the extent that on the date such
Guarantor makes payment to the Letter of Credit Issuer of any sum adjudged to be
so due in such Non-USD Currency, the Letter of Credit Issuer may, in accordance
with normal banking procedures, purchase U.S. Dollars with such Non-USD
Currency; if the U.S. Dollars so purchased are less than the sum originally due
to the Letter of Credit Issuer in U.S. Dollars, each Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Letter of Credit Issuer against such loss, and if the U.S. Dollars so purchased
exceed the sum originally due to the Letter of Credit Issuer in U.S. Dollars,
the Letter of Credit Issuer agrees to remit to such Guarantor such excess.
-9-

--------------------------------------------------------------------------------

Section 22. Indemnity. Each Guarantor hereby indemnifies and holds harmless the
Letter of Credit Issuer and each of its directors, officers, employees and
attorneys (collectively, "Indemnified Parties") from and against any and all
expenses, losses, claims, damages, liabilities and expenses (including
reasonable fees and disbursements of counsel and claims, damages, losses,
liabilities and expenses related to environmental matters) (collectively,
"Losses") for which any of them may become liable or which may be incurred by or
asserted against an Indemnified Party, in each case arising out of, related to
or in connection with (i) any Letter of Credit or any pre-advice of its
issuance, (ii) any transaction in which any proceeds of all or any part of the
Letters of Credit are applied, (iii) breach by Cameron or any Subsidiary
Applicant of any Credit Document, (iv) violation by Cameron or any Subsidiary
Applicant of any Environmental Law or any other law, rule, regulation or order,
(v) any investigation, litigation, or proceeding, whether or not any Indemnified
Party is a party thereto, arising out of or related to or in connection with any
of the foregoing or any Letter of Credit or any Credit Document, including any
action or proceeding to compel or restrain any presentation or payment under any
Letter of Credit, or for the wrongful dishonor of or honoring a presentation
under any Letter of Credit, (vi) any transfer, sale delivery, surrender, or
endorsement of any Drawing Document at any time(s) held by any Indemnified Party
in connection with any Letter of Credit, (vii) any independent undertaking
issued by the beneficiary of any Letter of Credit, (viii) any unauthorized
Notice of Letter of Credit or Letter of Credit or error in computer
transmission, (ix) an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated, (x) any third person seeking to enforce
the rights of an Applicant, beneficiary, nominated person, transferee, assignee
of letter of credit proceeds or holder of an instrument or document, (xi) the
fraud, forgery or illegal action of parties other than the Indemnified Party,
(xii) the enforcement of this Guaranty, the Agreement or any other Credit
Document or any rights or remedies under or in connection with this Guaranty,
the Agreement or any Credit Document, (xiii) the Letter of Credit Issuer's
performance of the obligations of a confirming institution or entity that
wrongfully dishonors a confirmation, or (xiv) the acts or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority or cause or event which is beyond the control of such Indemnified
Party; in each case
EXPRESSLY INCLUDING ANY SUCH LOSSES ATTRIBUTABLE TO THE NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH LOSSES ATTRIBUTABLE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY AS DETERMINED
PURSUANT TO A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. IT IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY
SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 22, BE INDEMNIFIED FOR ITS OWN
ORDINARY NEGLIGENCE. The Letter of Credit Issuer will provide Cameron prompt
notice of any matter (other than matters solely among Indemnified Parties) as to
which indemnification pursuant to this Section 22 is claimed. Any Indemnified
Party that proposes to settle or compromise any such indemnified claim shall
give Cameron written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding.
-10-

--------------------------------------------------------------------------------

Section 23.  Contribution and Subrogation. In order to provide for just and
equitable contribution among the Guarantors, each Guarantor agrees that in the
event a payment shall be made on any date under this Guaranty by any Guarantor
(the "Funding Guarantor"), each other Guarantor (each a "Contributing
Guarantor") shall indemnify the Funding Guarantor in an amount equal to the
amount of such payment, in each case multiplied by a fraction the numerator of
which shall be the net worth of the Contributing Guarantor as of such date and
the denominator of which shall be the aggregate net worth of all the
Contributing Guarantors together with the net worth of the Funding Guarantor as
of such date. Any Contributing Guarantor making any payment to a Funding
Guarantor pursuant to this Section 23 shall be subrogated to the rights of such
Funding Guarantor to the extent of such payment.
 
Section 24.  Fraudulent Transfer Laws. Anything contained in this Guaranty to
the contrary notwithstanding, the obligations of each Guarantor under this
Guaranty on any date shall be limited to a maximum aggregate amount equal to the
largest amount that would not, on such date, render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code of the United States or any applicable provisions of
comparable debtor relief laws of any applicable jurisdiction (collectively, the
"Fraudulent Transfer Laws"), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case
 
  a.            after giving effect to all liabilities of such Guarantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws,
but specifically excluding
 (1)      any liabilities of such Guarantor in respect of intercompany
indebtedness to any Applicant or other affiliates of any Applicant to the extent
that such indebtedness would be discharged in an amount equal to the amount paid
by such Guarantor hereunder;
  (2)     any liabilities of such Guarantor under this Guaranty; and
 (3)      any liabilities of such Guarantor under other guaranties of and joint
and several co-borrowings of debt entered into on the date this Guaranty becomes
effective, which contain a limitation as to maximum amount substantially similar
to that set forth in this Section 24 (each such other guaranty and joint and
several co-borrowing entered into on the date this Guaranty becomes effective, a
"Competing Guaranty") to the extent such Guarantor's liabilities under such
Competing Guaranty exceed an amount equal to (x) the aggregate principal amount
of such Guarantor's obligations under such Competing Guaranty (notwithstanding
the operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 24), multiplied by (y) a fraction (I) the
numerator of which is the aggregate principal amount of such Guarantor's
obligations under such Competing Guaranty (notwithstanding the operation of that
limitation contained in such Competing Guaranty that is substantially similar to
this Section 24), and (II) the denominator of which is the sum of (A) the
aggregate principal amount of the obligations of such Guarantor under all other
Competing Guarantees (notwithstanding the operation of those limitations
contained in such other Competing Guarantees that are substantially similar to
this Section 24), (B) the aggregate principal amount of the obligations of such
Guarantor under this Guaranty (notwithstanding the operation of this  Section
24), and (C) the aggregate principal amount of the obligations of such Guarantor
under such Competing Guaranty (notwithstanding the operation of that limitation
contained in such Competing Guaranty that is substantially similar to this
Section 24)); and
-1-

--------------------------------------------------------------------------------

  b.          after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any right of contribution under Section 23).
 
Section 25.    Miscellaneous.
  a.             Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
  b.             Notice. Except as otherwise expressly provided herein, any
notice required or desired to be served, given or delivered to any party hereto
under this Guaranty shall be served, given or delivered in accordance with
Section 8.02 of the Agreement.
  c.             Fees and Expenses. Each Guarantor agrees to pay all costs, fees
and expenses (including reasonable attorneys' fees of the Letter of Credit
Issuer) incurred by the Letter of Credit Issuer in collecting or enforcing the
obligations of such Guarantor under this Guaranty.
 d.             Successors and Assigns. This Guaranty shall bind each Guarantor
and its successors and assigns and shall inure to the benefit of the Letter of
Credit Issuer and its successors and assigns. All references herein to an
Applicant shall be deemed to include its respective successors and assigns
including, without limitation, a receiver, trustee or debtor in possession of or
for such Applicant.
 
[Signature Page Follows.]
-12-

--------------------------------------------------------------------------------

  IN WITNESS WHEREOF, each Guarantor has entered into this Guaranty as of
[___________].
 
 
[____________________]
 

 
 
By:  
 

 
Print Name:  
 

 
Title:
 
 

 
 
Address:
 
         

-13-

--------------------------------------------------------------------------------

EXHIBIT G

Notice of Letter of Credit
 
Attached.
 

--------------------------------------------------------------------------------

EXHIBIT G
FORM OF NOTICE OF LETTER OF CREDIT
 
[Date]
Citibank, N.A., as Letter of Credit Issuer
1615 Brett Road OPS III
New Castle, DE 19720
Attention: Lorie Paulin
Facsimile: 212-994-0961
Email address: lorie.paulin@citi.com
 
Ladies and Gentlemen:
 
  The undersigned, Cameron International Corporation, a Delaware corporation
("Cameron") [and SUBSIDIARY APPLICANT], refer[s] to the Amended and Restated
Continuing Agreement for Letters of Credit dated as of February 2, 2012 (as
amended and otherwise modified from time to time, the "Agreement", the terms
defined therein being used herein as therein defined), among Cameron, certain
subsidiaries of Cameron that may from time to time be party thereto, and
Citibank, N.A., as Letter of Credit Issuer, and hereby gives you irrevocable
notice pursuant to Section 2.01 of the Agreement that the undersigned hereby
requests that the Letter of Credit Issuer [issue][Modify] a Letter of Credit
under the Agreement, and in connection therewith sets forth below the
information relating to such Letter of Credit (the "Proposed Letter of Credit")
as required by Section 2.01(a) of the Agreement:
 
(i)             The date of [issuance][Modification] of the Proposed Letter of
Credit is , ____.
 
(ii)            The amount of the Proposed Letter of Credit is $ .
 
(iii)          The expiration date of the Proposed Letter of Credit is .
 
(iv)          The Proposed Letter of Credit will [not] be a Secured Letter of
Credit and will [not] be secured by Collateral in accordance with Section
2.13(b) of the Agreement.
 
(v)           The purpose and terms of the Proposed Letter of Credit are as
follows: [___________].
 
(vi)           [The Letter of Credit to be Modified is .]
 
(vii)         [The requested Modification is as follows:]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of [issuance][Modification] of the
Proposed Letter of Credit:

--------------------------------------------------------------------------------

  (A)          the representations and warranties contained in Section 4.01 of
the Agreement and in the other Credit Documents will be true and correct as of
the date of [issuance][Modification] of the Proposed Letter of Credit (other
than those representations and warranties that expressly relate solely to a
specific earlier date and that remain true and correct as of such earlier date),
after giving effect to the [issuance][Modification] of the Proposed Letter of
Credit, as though made on and as of such date;
 
  (B)          no Event of Default or Default has occurred and is continuing, or
would result from the [issuance][Modification] of such Proposed Letter of
Credit;
 
  (C)          no Default (as defined in the JPMorgan Credit Agreement) has
occurred and is continuing under the JPMorgan Credit Agreement or would result
from the [issuance][Modification] of such Proposed Letter of Credit or any
deposit of Collateral made in connection therewith, and such Proposed Letter of
Credit and any such deposit of Collateral would not be prohibited by the
JPMorgan Credit Agreement;
 
  (D)          if the Proposed Letter of Credit is to be a Financial Letter of
Credit, as determined by the Letter of Credit Issuer in accordance with Section
2.01 of the Agreement, the Financial Letter of Credit Percentage will not be
greater than 10% after giving effect to the issuance (or Modification) of such
Financial Letter of Credit, unless otherwise approved by the Letter of Credit
Issuer in its sole discretion; and
 
  (E)          if the Proposed Letter of Credit is to be a Secured Letter of
Credit, there shall be Complete Collateral Compliance, after giving effect to
the issuance of the Proposed Letter of Credit and any deposit of Collateral made
pursuant to Section 2.13(b) of the Agreement in connection with the Proposed
Letter of Credit.
 
 
Very truly yours,
 
 
 
 
 
 
CAMERON INTERNATIONAL CORPORATION
 
   
By:
 
Name:
 
Title:
   
[SUBSIDIARY APPLICANT]
   
By:
 
Name:
 
Title:
 
cc:          Citibank, N.A.
388 Greenwich Street, 34th Floor

-2-

--------------------------------------------------------------------------------

New York, NY 10013
Attention:                 Robert Malleck
Telephone:               (212) 816-5435
Facsimile:                   (646) 192-1688
Email: robert.malleck@citi.com
 
Citi Global Energy
811 Main Street, Suite 4000
Houston, TX 77002
Attention: Nannette N. Dockal
Telephone: 713-821-4737
Facsimile: 713-481-0245 Email:
nannette.n.dockal@citi.com
 
Citibank, N.A.
c/o Citicorp North America, Inc.
Bldg B, 3rd Floor
3800 Citibank Center
Tampa, FL 33610
Attention: Sonja Hudson
Telephone: 813/604-7203
Facsimile: 813/604-2484
 
-3-

--------------------------------------------------------------------------------

EXHIBIT H

Collateral Certificate
 
Attached.

--------------------------------------------------------------------------------

EXHIBIT H
 
FORM OF COLLATERAL CERTIFICATE

as of [insert last Business Day of immediately preceding fiscal quarter]
 
To:                    Citibank, N.A., as Letter of Credit Issuer
1615 Brett Road OPS III
New Castle, DE 19720
Attention: Lorie Paulin
Facsimile: 212-994-0961
Email address: lorie.paulin@citi.com
 
This Collateral Certificate is furnished pursuant to Section 5.01(c) of that
certain Amended and Restated Continuing Agreement for Letters of Credit dated as
of February 2, 2012, (as amended, modified, renewed or extended from time to
time, the "Agreement") among Cameron International Corporation, a Delaware
corporation ("Cameron"), certain subsidiaries of Cameron that may from time to
time be party thereto, and Citibank, N.A., as Letter of Credit Issuer. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.            I am the duly elected  ___________________ of Cameron.
 
2.            The amount and Approved Currency of each type of Permitted
Collateral contained in each Collateral Account as of the date set forth above
is set forth on Schedule I attached hereto.
 
3.            The aggregate value of the Collateral in Dollars held in the
Collateral Accounts as of the date set forth above is $ __________ . The
aggregate value of the Collateral in Euros held in the Collateral Accounts as of
the date set forth above is €  _________. The aggregate value of the Collateral
in Sterling held in the Collateral Accounts as of the date set forth above is ₤
__________  . Schedule II attached hereto sets forth Cameron's calculation of
the Collateral Value, which is true, complete and correct.
 
4.            As of the date set forth above, the letter of credit number,
beneficiary, Face Amount, Approved Currency and Stated Expiry Date of each
Secured Letter of Credit is set forth on Schedule III attached hereto.
 
5.            As of the date set forth above, the letter of credit number,
beneficiary, Face Amount, Approved Currency and Stated Expiry Date of each
outstanding Letter of Credit that is required to be secured by (a) Collateral in
accordance with Section 2.13(c) is set forth on Schedule IV-A attached hereto,
(b) Collateral in accordance with Section 2.13(d) is set forth on Schedule IV-B
attached hereto, and (c) Collateral in accordance with Section 2.13(e) is set
forth on Schedule IV-C attached hereto.

--------------------------------------------------------------------------------

6.            As of the date set forth above, the portion of the Required
Collateral Amount denominated in Dollars is equal to $ . As of the date set
forth above, the portion of the Required Collateral Amount denominated in Euros
is equal to € . As of the date set forth above, the portion of the Required
Collateral Amount denominated in Sterling is equal to ₤  . Schedule V attached
hereto sets forth Cameron's calculation of the Required Collateral Amount as of
the date set forth above, which is true, complete and correct.
 
7.            No Additional Collateral Event has occurred and is continuing as
of the date set forth above.
 
This Collateral Certificate is executed and delivered this day
of    ___________________   __, 20__.
 
 
Very truly yours,
 
 
 
 
 
 
CAMERON INTERNATIONAL CORPORATION
 
   
By:
 
Name:
 
Title:

 
cc:
Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attention: Robert Malleck
Telephone: (212) 816-5435 Facsimile: (646) 192-1688 Email:
robert.malleck@citi.com

 
Citi Global Energy
811 Main Street, Suite 4000
Houston, TX 77002
Attention: Nannette N. Dockal
Telephone: 713-821-4737
Facsimile: 713-481-0245 Email:
nannette.n.dockal@citi.com

-2-

--------------------------------------------------------------------------------

SCHEDULE I
TO COLLATERAL CERTIFICATE
 
Amount, Approved Currency and Type of Permitted Collateral in each Collateral
Account
 
See attached.

--------------------------------------------------------------------------------

SCHEDULE II
TO COLLATERAL CERTIFICATE
 
Calculation of Collateral Value
See attached.
 

--------------------------------------------------------------------------------

SCHEDULE III
TO COLLATERAL CERTIFICATE
 
Secured Letters of Credit

See attached.

--------------------------------------------------------------------------------

SCHEDULE IV-A
TO COLLATERAL CERTIFICATE
 
Section 2.13(c) Collateral
 
[______]
 
SCHEDULE IV-B
TO COLLATERAL CERTIFICATE
 
Section 2.13(d) Collateral
 
[______]
 
SCHEDULE IV-C
TO COLLATERAL CERTIFICATE
 
Section 2.13(e) Collateral
 
[______]

--------------------------------------------------------------------------------

SCHEDULE V
TO COLLATERAL CERTIFICATE
 
Required Collateral Amount

See attached.
 
 

--------------------------------------------------------------------------------

 
 